Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated as of March 30th, 2012 (the “Agreement”),
is between 21st CENTURY ONCOLOGY, LLC, a Florida limited liability company
(“Buyer”) and LAKEWOOD RANCH ONCOLOGY CENTER, LLC, a Florida professional
corporation, (“Seller”).  The shareholders of Seller and such shareholders’
physician principals are identified on Schedule A attached hereto (the
“Principals”) are each executing this Agreement for the purpose of binding him
or her to perform his or her obligations under Sections 3, 8, 9 and 10 and as
otherwise expressly set forth herein.

 

RECITALS

 

Seller is engaged in the business of providing patient care services in the
specialties of radiation therapy and urology at facilities located at the
premises identified on Schedule 3.22 attached hereto (the “Facilities”).  The
business, activities, ownership, operation and management of the Facilities
pertaining or related to any or all of the assets being acquired by Buyer
pursuant hereto and the use of such assets to provide patient care services in
the specialties of radiation therapy and urology shall be referred to as the
“Business.”

 

1.                                      Seller owns certain assets related to
the Business.

 

2.                                      Buyer desires to acquire from Seller and
Seller desires to sell to Buyer certain assets used in the Business.

 

3.                                      Buyer and Seller wish to set forth the
terms under which Buyer shall acquire certain assets from Seller and assume
certain liabilities of Seller and have each agreed to the transactions described
herein and have agreed to enter into this Agreement and such other agreements as
shall be necessary to effect the transactions contemplated hereby.  This
Agreement and such other agreements as shall be necessary to effect the
transactions herein shall each be referred to herein individually as a
“Transaction Document” and, collectively, as the “Transaction Documents.”

 

NOW, THEREFORE, in consideration of the execution and delivery of the
Transaction Documents, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Asset Purchase.

 

1.1                               Assets Being Sold and Purchased.

 

(a)                                 Subject to and upon satisfaction or waiver
of the terms and conditions of this Agreement, at the Closing (as defined in
Section 2 herein), Seller shall transfer, sell, convey, assign and deliver to
Buyer, pursuant to a Bill of Sale in the form attached hereto and made a part
hereof as Exhibit 1.1(a) (the “Bill of Sale”), and Buyer shall purchase from
Seller, all right, title and interest to and in Seller’s assets used by, for and
in connection with, the Business, as the same existed immediately prior to the
Closing and reflected on the books and records of Seller (the “Assets”),
excluding only the specific assets set forth in Section 1.1(c) below, but
including, without limitation, the following:

 

--------------------------------------------------------------------------------


 

(i)                                     all tangible assets used in the Business
whether owned or leased, including, without limitation, all instruments, tools,
medical equipment, supplies and office equipment and all fixtures and
improvements;

 

(ii)                                  all inventories of clinical supplies and
instruments, pharmaceuticals, inventory, paper goods, raw materials, finished
goods, demonstration equipment, parts, packaging materials and other products,
materials, or accessories related thereto that are held at, or are in transit
from or to, the locations at which the Business is conducted or that are used or
held for use by Seller;

 

(iii)                               all of Seller’s right, title and interest
under manufacturers’ and vendors’ warranties in connection with the assets being
transferred hereunder, to the extent assignable or transferable;

 

(iv)                              all real property interests described on
Schedule 1.1(a)(iv) hereto, and all improvements and fixtures thereon and/or
affixed thereto, and all rights of way, easements, leaseholds, and other estates
and rights, relating to any of the foregoing or used in connection with any of
the Business or the Assets;

 

(v)                                 all of Seller’s right, title and interest
(subject to Seller’s rights to access copies as provided in Section 12 herein)
in and to those assignable contracts, agreements, leases, licenses, franchises,
purchase orders, sale, license or service orders, permits, instruments,
commitments, arrangements, understandings, including, without limitation, all
license, service, maintenance, supply, purchase, distribution, advertising and
promotional services agreements to which Seller is a party or by which Seller or
the Business is bound or under which Seller has any rights or is entitled to any
benefits, relating to any of the Business or the Assets (in each case, whether
written or oral and including all amendments thereto), all as set forth on
Schedule 1.1(a)(v) hereto under the heading “Assigned Agreements” (collectively,
“Assigned Agreements”);

 

(vi)                              all software programs (including source and
object codes and related documentation for software owned by or licensed to
Seller and used in connection with or developed for support of the operations of
the Business, including, without limitation, the software programs identified on
Schedule 1.1(a)(vi) attached hereto, as well as the internet web sites used by
Seller with respect to the Business and the related universal resource locators
(“URLs”) used in connection therewith, each of which is set forth on Schedule
1.1(a)(vi);

 

(vii)                           a pro rata share of all prepaid expenses
relating to the Business, but not including security deposits deposited by or on
behalf of the Seller as lessee, sublessee, lessor, sublessor, or otherwise under
any Assigned Agreements;

 

(viii)                        all insurance proceeds and rights thereto derived
from loss, damage or destruction of or to any property or assets included in the
Assets, to the extent claims were not made or did not accrue prior to the
Closing to repair or replace the lost, damaged or destroyed items;

 

(ix)                              all of Seller’s right, title and interest in
any transferable licenses, permits, variances, franchises, certifications,
authorizations and approvals to do

 

2

--------------------------------------------------------------------------------


 

business issued by any administrative body or licensing authority or
governmental or regulatory agency, used in connection with the Business and/or
the ownership and/or use of any of the Assets and the Facilities, together with
any extensions, renewals or modifications thereof and additions thereto in
connection with the Business, including, without limitation any and all licenses
and permits required by the United States Nuclear Regulatory Commission, and
which are necessary for participation in the Medicare and Medicaid programs,
including without limitation those as set forth on Schedule 1.1(a)(ix) hereto,
in all cases to the extent assignable or transferable and to the extent assumed
by Buyer;

 

(x)                                 all files, documents, instruments, papers,
books and records relating to the Business, operations, condition of (financial
or other) results of operations and assets and properties of Seller (subject to
Seller’s rights to access copies as provided in Section 12 herein), including
without limitation, mailing lists and related documentation, financial
statements and related work papers and letters from accountants, personnel
records and files, budgets, ledgers, journals, computer files and programs;
retrieval programs, operating data and plans and environmental studies and
plans;

 

(xi)                              all telephone numbers, facsimile numbers,
electronic addresses and passwords used in connection with the Business;

 

(xii)                           all intangible personal property of Seller
relating to or in connection with the Business or Assets, and all of Seller’s
rights, title to and interest therein and thereunder, and all guaranties,
warranties, indemnities, privileges, claims, causes of action and options
relating or pertaining to the Business, the Assets, and the Assigned Agreements
to the extent assignable or transferable;

 

(xiii)                        all other assets and property of Seller used or
held for use in connection with the Business,

 

(xiv)                       Intentionally deleted;

 

(xv)                          At Closing, Seller shall permit Buyer to take
physical possession of all of the Assets at the locations where they are then
located.

 

(b)                                 Notwithstanding anything to the contrary
herein, the following assets of Seller are not being sold hereunder and shall
not be included in the term “Assets”:

 

(i)                                     the assets described on Schedule
1.1(c)(i) hereto;

 

(ii)                                  all cash, cash equivalents, securities and
short-term investments held by Seller;

 

(iii)                               any accounts receivable of Seller existing
as of the Closing Date;

 

(iv)                              amounts due to Seller for services provided
but not billed as of the Closing Date;

 

3

--------------------------------------------------------------------------------


 

(v)                                 any accounts payable or accrued expenses of
Seller attributable to any period prior to the Closing Date;

 

(vi)                              the real property associated with the
Facilities, other than the leasehold interests set forth in Schedule 1.1(a)(iv)
attached hereto;

 

(vii)                           all intellectual property, copyrights and
trademarks owned or utilized by Seller;

 

(viii)                        any contract of Seller that is not listed on
Schedule 1.1(a)(v) attached hereto under the heading “Assigned Agreements” and
is not used or required as part of the day-to-day operations of the Business;

 

(ix)                              all of Seller’s non-transferable contracts,
certificates, permits and licenses used in the Business;

 

(x)                                 claims against third parties related to
Seller’s operations prior to Closing;

 

(xi)                              any rights to tax refunds or claims under or
proceeds of insurance policies related to the Business or the Assets with
respect to periods prior to the Closing;

 

(xii)                           all employee benefit plans of Seller within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1972,
as amended, which are presently in effect and relate to the operation of the
Business, including any assets owned or held by any such plan;

 

(xiii)                        any distributions of risk pool fund and/or
preferred provider organization holdbacks related to services provided prior to
the Closing; and

 

(xiv)                       Seller’s patient medical records.

 

(c)                                  Seller shall transfer, convey and assign to
Buyer, Seller’s title to all of the Assets at the Closing, free and clear of any
liens, pledges, charges, mortgages, security interests, restrictions, easements,
liabilities, claims, encumbrances or right of others of every kind and
description (collectively, “Liens”), except for those Liens listed on Schedule
1.1(d) hereto, said Liens so listed being herein called the “Permitted Liens.”

 

1.2                               Liabilities.

 

(a)                                 Liabilities Not Assumed.  Except as
specifically provided in this Agreement and in Section 1.2(b) below, Buyer shall
not assume, pay, honor, discharge or otherwise become responsible for any
liabilities or obligations of Seller, and all such liabilities and obligations
shall remain solely those of Seller, and Seller shall pay, perform and
discharge, all such obligations and liabilities of Seller promptly when due in
accordance with their terms.  Without limiting the generality of the preceding
sentence and except as specifically provided in Section 1.2(b), Buyer shall not
assume or become responsible for:

 

4

--------------------------------------------------------------------------------


 

(i)                                     any liabilities or obligations of Seller
including, without limitation, any personal obligations of any member or officer
of Seller incurred in any capacity, including those arising out of any claim,
litigation or proceeding, or any contract, license, commitment or other
agreement relating to the operations of the Business or the occurrence of any
event on or before the Closing including, without limitation, accounts payable
of the Business;

 

(ii)                                  any obligations, liabilities,
undertakings, Liens (other than Permitted Liens) or restrictions to which the
Assets or the Business are subject arising on or before the Closing and that are
not disclosed in writing in this Agreement arising on or before the Closing;

 

(iii)                               any liability or obligation arising out of
or related to past, present or future actions, litigations, suits, enforcement
actions, proceedings, arbitrations or governmental or regulatory authority
investigations, audits or otherwise, including, without limitation, demand or
directive letters or correspondence, or of notice regarding any of the foregoing
involving the Assets, the Business, Seller or any member of Seller to the extent
the foregoing relate to events, acts or omissions arising on or before the
Closing;

 

(iv)                              any liability or obligation, in contract, tort
or for violation of any law by Seller or any officer, manager, member, employee
or agent of Seller that arises out of or results from any act, omission,
occurrence or state of facts arising on or before the Closing, and any liability
or obligation, in contract, tort or for violation of any law by Seller or any
officer, manager, member, employee or agent of Seller that arises out of or
results from any act, omission, occurrence or state of facts after the Closing;

 

(v)                                 any compensation obligations or any
liabilities or obligations of Seller arising out of or in connection with any
employee benefit plan of Seller or any other liabilities or obligations of
Seller to any employees with respect to his or her service to the Business on or
before the Closing, including but not limited to any liability or obligation for
any severance pay due any employee of Seller upon his or her termination of
employment (except for any obligations under any Assigned Agreements between the
Seller and any such employees arising after the Closing Date) and any and all
accrued vacation and/or sick leave in excess of one hundred (100) hours per
employee (i.e., the Buyer shall assume responsibility for up to one hundred
hours (100) hours per employee for each such employee that is retained by the
Buyer as of the Closing Date, provided, however, that the Seller recognizes and
agrees, and shall cause such employees to recognize and agree, that each
employee’s rights to such accrued vacation and/or sick leave shall be subject to
the applicable policies of the Buyer, including, without limitation, any such
policies requiring the employee to use such accrued vacation and/or sick time
during a calendar or contract year and any such policies which govern the
payments, if any, to which an employee would be entitled to for same should his
or her employment with the Buyer be terminated), bonuses and other benefits to
the extent that such liabilities or obligations are owed as a result of acts,
omissions, occurrences or state of facts on or before the Closing. For purposes
of determining eligibility for participation in Buyer’s benefit policies with
respect to those employees of Seller retained by Buyer, Buyer shall credit each
such employee for time employed by Seller.

 

5

--------------------------------------------------------------------------------


 

(vi)                              any liabilities or obligations of Seller for
indebtedness for borrowed money, including, but not limited to, any and all
liabilities and obligations related to real estate financings and any and all
obligations to any secured party in connection with any of the Assets;

 

(vii)                           subject to Section 1.3(c), any liabilities or
obligations of Seller for any type of taxes owed by Seller whatsoever;

 

(viii)                        any and all Medicare, Medicaid and other third
party payor obligations arising from any acts or omissions for any period on or
prior to the Closing, including without limitation, any retroactive denial of
claims, civil monetary penalties or any gain on sale that may be recognized by
any of the foregoing as a result of the transactions, contemplated herein; or

 

(ix)                              any other liabilities or obligations of any
nature relating to the operations of the Business or the occurrence of any event
on or before the Closing, whether known or determined as of the Closing or
unknown or undetermined as of the Closing.

 

(b)                                 Liabilities Assumed.  Subject to the terms
and conditions set forth in this Agreement, effective as of the Closing Date,
the Buyer shall assume and agree to pay, perform and discharge, when due, the
obligations of Seller under (i) the Assigned Agreements to the extent such
obligations arise after the Closing and relate to goods or services sold or
provided after the Closing, and (ii) the indebtedness of the Seller related to
the Permitted Liens, as set forth in Schedule 1.2(b) annexed hereto (the
“Assumed Indebtedness”).  Those liabilities assumed by the Buyer pursuant to
this Section 1.2(b) are referred to herein as the “Assumed Liabilities.”

 

1.3                               Purchase Price.

 

(a)                                 As consideration for the sale, assignment,
conveyance, transfer and delivery of the Assets, Buyer shall assume the Assumed
Indebtedness and pay to Seller a purchase price (the “Purchase Price”) equal to
Five Hundred Fourteen Thousand Seven Hundred Sixty Four and 42/100 Dollars
($514,764.42).

 

(b)                                 The Purchase Price shall be payable at
Closing, at Seller’s direction and on behalf of Seller, Buyer shall pay out of
the Purchase Price, by wire transfer or delivery of other immediately available
funds, Seller’s aggregate indebtedness under any debt instrument secured in full
or in part by Liens on the Assets (the “Indebtedness Amount”), other than the
Assumed Indebtedness, all as set forth in Schedule 1.3(b)(i) hereof; and

 

(c)                                  at Closing, Buyer shall deliver to Seller
an amount equal to the Purchase Price less the sum of the Indebtedness Amount
(the “Closing Payment”) by wire transfer of immediately available funds to such
account(s) as Seller shall designate in writing.

 

(d)                                 Each party hereto agrees (a) that the
Purchase Price for the Assets will be allocated for all federal and state tax
purposes (including but not limited to, income, excise, sales, use, personal
property and transfer taxes, and otherwise) among the Assets in accordance with
Schedule 1.3(c) attached hereto and made a part hereof which is in accordance

 

6

--------------------------------------------------------------------------------


 

with Section 1060 of the Internal Revenue Code, (b) to file separately a Federal
Form 8594 with its Federal Income Tax Return consistent with such allocation for
the tax year in which the Closing Date occurs, and (c) that no party will take a
position on any tax returns or filings with any governmental or regulatory
authority charged with the collection of taxes or having jurisdiction over the
transaction contemplated hereunder or in any judicial proceeding, that is in any
manner inconsistent with the terms of the allocation set forth on Schedule
1.3(c).  Seller shall be responsible for any and all taxes and other charges
resulting from this transaction.

 

(e)                                  All utilities charges, real estate and
personal property taxes, monthly rental payments and common area charges under
any leases assumed by Buyer pursuant to this Agreement, amounts prepaid or
payable in respect of contracts and agreements assumed by Buyer pursuant to this
Agreement and similar prepaid items and similar accrued expenses, shall be
prorated between Seller and Buyer as of 11:59 p.m. on the day immediately
preceding the Closing Date.

 

2.                                      Closing.  The closing of this
transaction (the “Closing”) shall take place by telephone, mail, electronic mail
and/or facsimile or at a location mutually agreed upon.  The Closing shall occur
on March 30, 2012 with the Closing effective date and time being March 30, 2012
at 11:59 P.M.   The date on which the Closing takes place is referred to herein
as the “Closing Date.”

 

3.                                      Representations and Warranties of
Seller.  In order to induce Buyer to enter in this Agreement and to consummate
the transactions contemplated by this Agreement, Seller and each Principal
hereby jointly and severally represents and warrants to Buyer as of the date
hereof and as of the Closing Date as follows:

 

3.1                               Organization, Qualification and Authority.

 

(a)                                 Seller is a professional corporation, duly
organized, validly existing and in good standing under the laws of the State of
Florida and is in good standing as a foreign company in all jurisdictions in
which it conducts business or owns assets.  Seller’s execution and delivery of
this Agreement and each of the other Transaction Documents delivered by Seller
at the Closing, and the performance by Seller of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary actions and
proceedings of Seller.  This Agreement and each of the other Transaction
Documents executed and delivered by Seller at the Closing are valid and legally
binding upon Seller and are enforceable against it in accordance with its terms.

 

(b)                                 Seller has full corporate power and
authority to execute and deliver this Agreement and each other Transaction
Document to which it is a party, to perform its obligations under this Agreement
and each other Transaction Document, and to consummate the transactions
contemplated under this Agreement and each other Transaction Document,
including, without limitation, to sell and transfer the Assets and the Business
pursuant to this Agreement.  Seller has taken all necessary corporate action to
execute and deliver this Agreement and each other Transaction Document to which
it is a party, to authorize its officers, managers and all other authorized
personnel to execute and deliver this Agreement, and to execute and deliver such
further documents as are necessary and proper to consummate the terms

 

7

--------------------------------------------------------------------------------


 

and provisions of this Agreement.  The execution and delivery by Seller of this
Agreement and each other Transaction Document to which it is a party, and the
performance by Seller of its obligations hereunder and thereunder, have been
duly and validly authorized by the directors and shareholders of Seller.

 

(c)                                  The owners of all of the issued and
outstanding ownership interests of Seller are set forth on Schedule 3.1(c). 
There are no outstanding agreements, options, warrants, rights, contracts,
calls, puts or other agreements or commitments providing for the disposition or
acquisition of any of the ownership interests of Seller.

 

3.2                               Title to the Assets.

 

(a)                                 Seller has good and marketable title to the
Assets.  With regard to those Assets in which Seller possesses leasehold
interests, such leasehold interests are valid and transferable except as set
forth on Schedule 3.2(a).  Upon the sale, assignment, transfer and conveyance of
the Assets to Buyer as contemplated under this Agreement, there will be vested
in Buyer good and marketable title to all of the Assets, free and clear of all
Liens other than Permitted Liens, and there are no adverse conditions that will
interfere with Buyer’s use and enjoyment of or ability to encumber any of the
Assets in any respect or that will impede Buyer’s ability to use the Assets in
connection with the provision of patient care services.  All Assets used in the
Business are set forth on Schedule 3.2(a).

 

(b)                                 Except as indicated on Schedule 3.2(b)
attached hereto, none of the Assets is subject to any Lien.  All Liens set forth
on Schedule 3.2(b), other than the Permitted Liens set forth on Schedule 1.1(d)
have been or will be terminated and/or released on or prior to the Closing Date.

 

(c)                                  Seller is not obligated to offer any
individual or entity the opportunity to purchase any Assets prior to or
simultaneously with offering the Buyer the opportunity to purchase the Assets
that has not been expressly waived by such person or entity in writing prior to
Closing other than as set forth in that certain Professional Services Agreement
between John Sylvester, M.D. (“Dr. Sylvester”) and Seller which shall be waived
in writing on or before the Closing Date.  No person or entity has a right of
first refusal or a right of participation with respect to the sale of any of the
Assets by Seller that has not been expressly waived by such person or entity in
writing prior to Closing.  All notices required to be provided by Seller to any
individual or entity in connection with the sale of any of the Assets have been
timely provided by Seller or have been expressly waived in writing prior to
Closing and all such notices, to the extent provided, were complete and
accurate.

 

(d)                                 Except as set forth in Schedule 3.2(d)
attached hereto, as of the Closing Date, the Assets are free of defects and
deficiencies, in good operating condition and repair, normal wear and tear
excepted, and suitable for the purposes used, are adequate and sufficient for
the operations and conduct of the Business as currently operated, and comply
with and are being operated and otherwise used in full compliance in all
material respects with all laws, ordinances, statutes, regulations and other
legal requirements applicable to such Assets.

 

8

--------------------------------------------------------------------------------


 

3.3                               Financial Statements.  Seller has delivered to
the Buyer copies of Seller’s compiled financial statements of Seller for the two
(2) month period ended February 29, 2012, and the years ended December 31, 2009,
December 31, 2010 and December 31, 2011 (collectively, the “Financial
Statements”).  Except for the variations expressly noted in Schedule 3.3 hereto,
all of the Financial Statements have been prepared from the financial records of
Seller on the accounting basis used by Seller for income tax purposes,
consistently applied and fairly present the financial condition of Seller, as at
their respective dates and the respective results of the operations of Seller
and of the Business, for the periods covered thereby.  The Financial Statements
do not contain any items of special or nonrecurring income or any other income
not earned in the ordinary course of business except as expressly specified
therein, and include all adjustments necessary for such fair presentation.

 

3.4                               Absence of Certain Changes.  Except as set
forth in Schedule 3.4 attached hereto, since January 1, 2012 (the “Interim
Date”), there has not been:  (i) any transaction by Seller not in the ordinary
course of business; (ii) any damage, destruction or loss to any of the Assets,
whether or not covered by insurance, (iii) any sale or transfer of any of the
Assets, except in the ordinary course of business; (iv) any Lien placed on any
of the Assets; (v) any amendment or termination of any contract or agreement to
which Seller was a party in connection with the Business as of the Interim Date;
(vi) any increase in, or commitment to increase, the fees or compensation
payable or to become payable to any of the employees or agents of Seller; (vii)
any incurrence or assumption of, or taking any property subject to, any
liability by Seller in connection with the Business; (viii) any alteration in
the manner in which Seller maintains its books, accounts or records, or in the
accounting practices reflected in those accounts or records, or any change in
any assumption underlying any method of calculation of bad debts, contingencies
or other reserves from that reflected in the Financial Statements; (ix) any
acquisition or lease by Seller of or commitment to acquire or lease, any realty
or any item of furniture, machinery or equipment; (x) any waiver of any claim or
right; or (xi) any agreement or understanding to undertake any of the foregoing
actions described in Sections 3.4(i)-(x) above.

 

3.5                               Certain Payments.  Neither Seller, the
Principals nor the Business, or, to the knowledge of any of the Seller and/or
any of the Principals, any directors, officers, agents or employees or any other
person or entity associated with or acting for or on behalf of Seller has
directly or indirectly in connection with the Business:  (a) made any unlawful
contribution, gift, bribe, rebate, payoff, influence payment, kickback or other
payment to any person or entity, regardless of form, whether in money, property
or services, including without limitation: (i) to obtain favorable treatment in
securing business, (ii) to pay for favorable treatment for business secured, or
(iii) to obtain special concessions or for special concessions already obtained,
for or in respect of Seller, or (b) established or maintained any fund or asset
that has not been recorded in the books and records of the Business.

 

3.6                               Violation of Other Instruments.  Except as set
forth in Schedule 3.6 attached hereto, neither the execution and delivery of
this Agreement or any other Transaction Document, nor the consummation of the
transactions contemplated hereby or thereby, violates:  (i) any agreement of
Seller, (ii) the certificate of formation or any governing documents of Seller
or (iii) any statute, ordinance, regulation, order, judgment or decree of any
court or governmental agency or board, or conflicts with or will result in any
breach or acceleration of any of the terms of or will constitute a default under
or result in the termination of or the creation of any Lien

 

9

--------------------------------------------------------------------------------


 

pursuant to the terms of any contract or agreement to which Seller is a party or
by which Seller or any of the Assets is bound.  No consents, approvals or
authorizations of, or filings with, any governmental authority or any other
person or entity are required to be obtained by Seller in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, except for required consents set forth in
Schedule 3.6.

 

3.7                               Legal Matters.  Except as set forth in
Schedule 3.7 attached hereto, there are no suits, actions, claims,
investigations, administrative proceedings or other proceedings, criminal,
civil, or quasi civil, pending or, to the knowledge of any of the Seller or any
of the Principals, threatened by or against the Business, the Assets or Seller. 
Seller knows of no facts or circumstances that could reasonably be expected to
give rise to any claim, investigation, administrative proceeding or other
proceeding, criminal, civil, or quasi civil that would be required to be
disclosed under this Section 3.7.

 

3.8                               Compliance with Applicable Law.

 

(a)                                 General.  Seller is not in default under
any, and Seller has complied with all, statutes, ordinances, regulations,
orders, judgments and decrees of any court or governmental entity or agency,
applicable to Seller, the Business or the Assets, including, without limitation,
all laws, statutes and regulations related or incident to the licensure,
credentialing and certification of providers of professional medical services,
physicians and health professionals, health and safety matters, employment and
labor laws, health laws and regulations and Medicare and Medicaid regulations. 
Seller has no knowledge of any basis for assertion of any violation of the
foregoing or for any claim for compensation or damages or otherwise arising out
of any violation of the foregoing.  Seller has not received any notification of
any asserted present or past failure to comply with any of the foregoing that
has not been satisfactorily responded to in the time period required thereunder.

 

(b)                                 Permits.  Set forth in Schedule 3.8(b)
attached hereto is a complete and accurate list of all licenses, certificates,
permits, approvals, franchises, notices and authorizations issued by
governmental entities or other regulatory authorities, federal, state or local
(collectively, the “Permits”), held by Seller and/or Principals.  The Permits
set forth in Schedule 3.8(b) are all the Permits required for the conduct of the
Business as currently operated.  All the Permits set forth in Schedule 3.8(b)
are in full force and effect.  Seller has not engaged in any activity that would
cause or permit revocation or suspension of any Permit, and no action or
proceeding seeking to or contemplating the revocation or suspension of any
Permit is pending or threatened.  There are no existing defaults or events of
default or events or state of facts which, with notice or lapse of time or both,
would constitute a default by Seller under any Permit.  Seller has no knowledge
of any default or claimed or purported or alleged default or state of facts
which with notice or lapse of time or both would constitute a default on the
part of any party in the performance of any obligation to be performed or paid
by any party under any Permit.  Except as set forth in Schedule 3.8(b), the
consummation of the transactions contemplated hereby and in each of the other
Transaction Documents will in no way affect the continuation, validity or the
effectiveness of the Permits or require the consent of any person or entity.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Medicare and Medicaid.  Seller, each
Principal and each employee of Seller is in compliance with all laws, rules and
regulations of Medicare, Medicaid and other governmental health care programs,
and has filed all claims and other forms substantially in the manner prescribed
by such laws, rules and regulations.  Except as set forth on Schedule 3.8(c),
neither Seller nor any Seller employee has been subject to any audit relating to
improper and/or fraudulent Medicare or Medicaid procedures or practices.  There
is no basis for any claim or request for recoupment or reimbursement from Seller
or any Seller employee, or for reimbursement by Seller or any Seller employee
of, any federal or state agency or instrumentality or other provider
reimbursement entities relating to Medicare or Medicaid.  No deficiency (either
individually or in the aggregate) in any such claims, returns, invoices, cost
reports and other filings, including claims for overpayments or deficiencies for
late filings, has been asserted or threatened by any federal or state agency or
instrumentality or other provider reimbursement entities relating to Medicare or
Medicaid claims or any other third party payor and there is no basis for any
claims or requests for reimbursement.

 

(d)                                 Principals.  Each Principal represents and
warrants that (i) Principal has not been convicted of a criminal offense related
to health care, (ii) Principal has not been listed as debarred, excluded or
otherwise ineligible for participation in federal health care programs, and
(iii) no such criminal charges or proposed debarment or exclusion is pending.

 

3.9                               Taxes.  Seller has filed or caused to be filed
on a timely basis all federal, state, local, foreign and other tax returns,
reports and declarations (collectively, “Tax Returns”) required to be filed by
Seller.  All Tax Returns filed by or on behalf of Seller are true, complete and
correct in all respects.  Seller has paid all income, estimated, excise,
franchise, gross receipts, capital stock, profits, stamp, occupation, sales,
use, transfer, value added, property (whether real, personal or mixed),
employment, unemployment, disability, withholding, social security, workers’
compensation and other taxes, and interest, penalties, fines, costs and
assessments (collectively, “Taxes”), due and payable with respect to the periods
covered by such Tax Returns (as reflected thereon). There are no tax liens on
any of the properties or assets, real, personal or mixed, tangible or
intangible, of Seller.  Seller has not incurred any Tax liability other than in
the ordinary course of business.  No deficiency in taxes for any period, with
respect to Seller, has been asserted by any taxing authority which remains
unpaid at the date hereof (the results of any settlement being set forth on
Schedule 3.9 attached hereto), and no written inquiries or notices have been
received by Seller from any taxing authority with respect to possible claims for
taxes.  Seller has no reason to believe that such an inquiry or notice is
pending or threatened or that there is a basis for any additional claims or
assessments for taxes.  Seller has not agreed to the extension of the statute of
limitations with respect to any Tax Return or tax period.  Seller has delivered
to Buyer copies of the federal and state income or franchise or other type of
Tax Returns filed by each of them for the years ended December 31, 2008,
December 31, 2009 and December 31, 2010.

 

3.10                        Environmental Matters.

 

(a)                                 Except as set forth in Schedule 3.10 hereto,
no Hazardous Substance (as hereinafter defined) is present or at any time has
been stored, treated, released, disposed of or discharged on, about, from or
affecting the Facilities during the period of any ownership, lease or occupancy
thereof by Seller, in any material amounts, except for products

 

11

--------------------------------------------------------------------------------


 

that have been used, maintained and disposed of in compliance with all
applicable laws, rules and regulations and all applicable manufacturer
instructions, and Seller has no actual knowledge of any liability that is based
upon or related to any environmental condition, and there is no reasonable basis
for any such liability arising.  The term “Hazardous Substance” as used in this
Agreement shall include, without limitation, gasoline, oil and other petroleum
products, explosives, radioactive materials and related and similar materials,
and any other substance or material defined as a hazardous, toxic or polluting
substance or material by any federal, state or local law, ordinance, rule or
regulation, including, without limitation, asbestos and asbestos-containing
materials.

 

(b)                                 Except as set forth on Schedule 3.10 hereto,
Seller has not, nor to the knowledge of Seller, has any prior or current owner,
tenant or occupant of any part of the Facilities, received (i) any notification
or advice from or given or been required to have given any report or notice to
any governmental agency or authority or any other person, firm or entity
whatsoever involving the use, management, handling, transport, treatment,
generation, storage, spill, escape, seepage, leakage, spillage, emission,
release, discharge, remediation or clean-up of any Hazardous Substance on or
about the Facilities or caused by Seller or any affiliate thereof, or (ii) any
complaint, order, citation or notice with regard to a Hazardous Substance or any
other environmental health or safety matter affecting the Facilities, or any
business or operations conducted thereat under the federal Comprehensive
Environmental Response, Compensation and Liability Act or under any other
federal, state or local law, ordinance, rule or regulation.

 

3.11                        Agreements.  Schedule 3.11 attached hereto contains
a true, complete and accurate list of all those contracts and other agreements
to which Seller or any Principal is a party, related, in each case only to the
Business or the Assets, or by or to which Seller’s assets or properties are
bound or subject as such instruments relate to the Business, including without
limitation, those which: (i) are for the purchase or sale of materials,
supplies, equipment, inventory or services; (ii) are franchise or other royalty
contracts or similar contracts material to the Business; (iii) are contracts for
the grant to any person of any preferential rights to purchase any of Seller’s
assets or properties; (iv) are leases of real or personal property with respect
to the Business; (v) are capital or other leases relating to any Assets; (vi)
are employment, personal service, or other executory contracts; or (vii) are
material to the business or are contracts to be assigned to Buyer which do not
fit into one of the aforementioned categories (the “Material Agreements”).  The
Material Agreements shall be organized on Schedule 3.11 under the following two
headings:  “Assigned Agreements” and “Material Agreements Not Assigned to or
Assumed by Buyer.”

 

3.12                        Third Party Reimbursement.  Complete copies of all
third party reimbursement agreements relating to the operation of the Business
(the “Reimbursement Agreements”) that are currently in force have been delivered
to Buyer prior to the execution of this Agreement.  To the knowledge of any of
the Seller and/or any of the Principals, and except for the transactions
contemplated hereby, there are no facts or circumstances that could result in
(i) the cancellation or non-renewal of any Reimbursement Agreement; or (ii) any
retroactive adjustment by any payor under any Reimbursement Agreement.

 

3.13                        Inspections and Investigations.  Except as set forth
and described in Schedule 3.13:  (i) no right of Seller nor the right of any
licensed professional or other individual

 

12

--------------------------------------------------------------------------------


 

employed by or under contract with Seller to receive reimbursements pursuant to
any government program or private non-governmental program under which Seller
directly or indirectly receives payments (“Payor Programs”) related to the
Business has been terminated or otherwise adversely affected as a result of any
investigation or action whether by any federal or state governmental regulatory
authority or other third party payors; (ii) neither the Business nor Seller,
has, during the past five (5) years, been the subject of any inspection,
investigation, survey, audit, monitoring or other form of review by any
governmental regulatory entity, trade association, professional review
organization, accrediting organization or certifying agency based upon any
alleged improper activity nor has Seller received any notice of deficiency
during the past five (5) years in connection with the operations of the
Business; and (iii) there are not presently any noticed outstanding deficiencies
or work orders related to the Business of any governmental authority having
jurisdiction over Seller or the Business or requiring conformity to any
applicable agreement, statute, regulation, ordinance or bylaw, including but not
limited to, the Payor Programs.  Attached as part of Schedule 3.13 are copies of
all reports, correspondence, notices and other documents relating to any matter
described or referenced therein.

 

3.14                        Fraud and Abuse; False Claims.  Except as set forth
and described in Schedule 3.14, Seller and Principals have not engaged in any
activities that are prohibited under 42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b,
1395nn, and 1396b, 31 U.S.C. § 3729-3733, and the federal TRICARE statute (or
other federal or state statutes related to false or fraudulent claims) or the
regulations promulgated thereunder pursuant to such statutes, or related state
or local statutes or regulations, or which are prohibited by rules of
professional conduct, including but not limited to the following:  (a) knowingly
and willfully making or causing to be made a false statement or representation
of a fact in any application for any benefit or payment; (b) knowingly and
willfully making or causing to be made any false statement or representation of
a fact for use in determining rights to any benefit or payment; (c) failing to
disclose knowledge by a claimant of the occurrence of any event affecting the
initial or continued right to any benefit or payment on its own behalf or on
behalf of another, with intent to fraudulently secure such benefit or payment;
and (d) knowingly and willfully soliciting or receiving any remuneration
(including any kickback, bribe or rebate), directly or indirectly, overtly or
covertly, in cash or in kind or offering to pay or receive such remuneration (i)
in return for referring an individual to a person for the furnishing or
arranging for the furnishing of any item or service for which payment may be
made in whole or in part by Medicare or Medicaid or any other Payor in any case
in which such action would be prohibited by any applicable law, rule or
regulation, or (ii) in return for purchasing, leasing, or ordering or arranging
for or recommending purchasing, leasing, or ordering any good, facility, service
or item for which payment may be made in whole or in part by Medicare or
Medicaid or any other Payor in any case in which such action would be prohibited
by any applicable law, rule or regulation.  Seller and each Principal have no
knowledge of any facts or circumstances which could result in any claim by
Medicare, Medicaid or any other Payor for any retroactive adjustments.

 

3.15                        Rates and Reimbursement Appeals.  Except in the
ordinary course of the Seller’s business, none of the Seller, Principals or any
employee of Seller has any reimbursement or payment rate appeals, disputes or
contested positions currently pending before any governmental authority or any
administrator of any Payor Programs with respect to the Business.

 

13

--------------------------------------------------------------------------------


 

3.16                        Licenses.  Seller does not produce or distribute any
product, nor perform any service, under a proprietary license granted by another
entity and has not licensed its rights in any current or planned products,
designs or services to any other entities.  Seller has the right to use all
computer software, including all property rights constituting part of that
computer software, used in connection with the Business (the “Computer
Software”).  A list of all written licenses pertaining to the Computer Software
(other than over-the-counter “shrink-wrap” software licenses) is set forth in
Schedule 3.16 attached hereto (the “Computer Licenses”).  To the knowledge of
the Seller and the Principals, the Computer Licenses are valid and enforceable
by Seller and the use of the Computer Software and the Computer Licenses do not
infringe upon or conflict with the rights of any third party.  Seller has not
granted any licenses to use the Computer Software or any sub-licenses with
respect to any of the Computer Licenses.

 

3.17                        Insurance.  Seller maintains insurance policies as
set forth in Schedule 3.17 attached hereto.  Such policies are in full force and
effect and all premiums due thereon prior to or on the Closing Date have been
paid in full.  Seller shall maintain all such policies through the Closing
Date.  Seller has complied in all material respects with all the provisions of
such policies.  A complete list and brief description of the insurance policies,
including limits of coverage, maintained by Seller in connection with the
Business is set forth in Schedule 3.17 attached hereto.  There are no notices of
any pending or threatened termination or premium increases with respect to any
of such policies.  Except as set forth on Schedule 3.17, Seller has not had any
casualty loss or occurrence that may give rise to any claim of any kind not
covered by insurance and Seller is not aware of any occurrence which may give
rise to any claim of any kind not covered by insurance.  Except as set forth on
Schedule 3.17 no third party has filed any claim against Seller for personal
injury or property damage of a kind for which liability insurance is generally
available which is not covered by such Seller’s insurance policies.  All claims
against Seller that are covered by insurance have been reported to the insurance
carrier on a timely basis.

 

3.18                        Brokers.  Buyer shall not have any obligation to pay
any fee or other compensation to any person, firm or corporation hired by, or
otherwise dealt with by, Seller or any of its agents in connection with this
Agreement and the transactions contemplated hereby, and Seller hereby agrees to
indemnify and hold Buyer harmless from any liability, damage, cost or expense
arising from any claim for any such fee or other compensation.

 

3.19                        Patents, Trademarks, etc.  Set forth on Schedule
3.19 attached hereto is a list and brief description of all of the patents,
registered and common law trademarks, service marks, trade names, copyrights and
other similar rights of Seller and applications for each of the foregoing. 
Seller owns, or has licensed through valid and enforceable licensing agreements,
all right, title and interest in and to all such proprietary rights.  No adverse
claims have been made and no dispute has arisen with respect to any of said
proprietary rights, and, to the knowledge of any of the Seller and the
Principals, the operations of the Business and the use by Seller of such
proprietary rights do not involve infringement or claimed infringement of any
patent, trademark, service mark, trade name, copyright, license or similar
right.

 

14

--------------------------------------------------------------------------------


 

3.20                        Licensure.

 

(a)                                 Employees.  Each individual employed by or
contracted with Seller to perform professional services is duly licensed to
provide such services and is otherwise in compliance with all applicable
federal, state and local laws, rules and regulations relating to such
professional licensure and otherwise meets the applicable qualifications to
provide such professional services.  Each individual now or formerly employed by
or contracted with Seller to provide professional services was duly licensed to
provide such services during all applicable periods when such employee or
independent contractor provided such services on behalf of Seller.  Seller is in
compliance with all applicable state laws and precedents relating to the
corporate practice of the learned or licensed professions, and there are no
claims, disputes, actions, suits, proceedings or investigations currently
pending, filed, commenced or threatened against or affecting Seller relating to
such laws and precedents.

 

(b)                                 Principals.  Except as set forth on Schedule
3.20(b) attached hereto, each Principal represents and warrants that (i)
Principal is board certified in urology, as applicable (ii)  Principal’s license
to practice medicine has never been revoked, restricted, suspended or subjected
to terms of probation in any state, (iii) Principal has never been sanctioned,
disciplined or reprimanded by any state licensing board or by any state or local
medical society or specialty board, (iv) Principal has not been denied
membership or reappointment of membership on the medical staff of any hospital,
nor has Principal’s medical staff membership or clinical privileges ever been
revoked, restricted, suspended or subjected to terms of probation for any
medical disciplinary case or reason (other than for reasons solely arising from
the failure to timely prepare medical records), nor has Principal voluntarily
relinquished Principal’s medical staff membership or clinical privileges at any
hospital under threat of discipline.

 

3.21                        Books and Records.  The books and records of Seller
are complete and correct, have been maintained in accordance with good business
practices and accurately reflect the basis for the financial position and
results of operations of Seller set forth in the Financial Statements.  All of
such books and records, including true and complete copies of all written
contracts, have been made available for inspection by Buyer and its
representatives.

 

3.22                        Leased Real Property.  A list and description of all
real property leased to or by Seller in connection with the Business or in which
Seller has any interest in connection with the Business is set forth in Schedule
3.22 attached hereto (the “Leased Real Property”).  The Leased Real Property is
held subject to written leases or other agreements which are valid and effective
in accordance with their respective terms, and, to the knowledge of Seller,
there are no existing defaults or events of default, or events which with notice
or lapse of time or both would constitute defaults thereunder on the part of
Seller.  Seller has no knowledge of any default or claimed or purported or
alleged default or state of facts which, with notice or lapse of time or both,
would constitute a default on the part of any other party in the performance of
any obligation to be performed or paid by such other party under any lease.
Seller has not received any written notice to the effect that the leases with
respect to the Facilities (the “Facility Leases”): (i) will not be renewed at
the termination of the term thereof or that the Facility Leases will be renewed
only at a substantially higher rent or (ii) will not be assigned or subleased to

 

15

--------------------------------------------------------------------------------


 

Buyer on substantially the same terms and conditions set forth in the Facility
Leases as of the date hereof.

 

3.23                        Facilities.

 

(a)                                 The buildings, appurtenances and fixtures
comprising the Facilities are in good operating condition, normal wear and tear
excepted, and are in the aggregate sufficient to satisfy the current business
activities as conducted there.

 

(b)                                 The Facilities: (i) have direct access to
public roads or access to public roads by means of a perpetual access easement,
such access being sufficient to satisfy the current and reasonably anticipated
transportation requirements of the Business as presently conducted at such
parcel; and (ii) are served by all utilities in such quantity and quality as are
sufficient to satisfy the current sales levels and business activities as
conducted at such locations.

 

(c)                                  Seller has received no notice of any
condemnation proceeding or special assessment with respect to any portion of the
Facilities or any access thereto, and, to the knowledge of Seller, no
proceedings or special assessments are contemplated or pending by any
governmental or regulatory authority.

 

3.24                        Employees.  Set forth in Schedule 3.24 is a list of
all employees of Seller and their respective positions, job categories, salaries
and accrued benefits.  Except as set forth in Schedule 3.24, the transactions
contemplated by this Agreement will not result in any liability for severance
pay to any employee or independent contractor of Seller.  Except as set forth in
Schedule 3.24, Seller has not informed any employee or independent contractor
providing services to Seller that such person will receive any increase in
compensation or benefits or any ownership interest in Seller as a result of the
transactions contemplated hereby.

 

3.25                        Employee Benefit Plans.  Except as set forth in
Schedule 3.25 attached hereto, Seller does not maintain or sponsor, or
contribute to, any pension, profit-sharing, savings, bonus, incentive or
deferred compensation, severance pay, medical, life insurance, welfare or other
employee benefit plan.  All pension, profit-sharing, savings, bonus, incentive
or deferred compensation, severance pay, medical, life insurance, welfare or
other employee benefit plans within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (hereinafter referred to as
“ERISA”), in which the employees participate (such plans and related trusts,
insurance and annuity contracts, funding media and related agreements and
arrangements being hereinafter referred to as the “Benefit Plans”) comply in all
material respects with the requirements of the United States Department of Labor
(“DOL”) and the Internal Revenue Service (“IRS”), and with all other applicable
laws, rules or regulations and the Seller has not taken or failed to take any
action with respect to the Benefit Plans which could reasonably be expected to
create any liability on the part of Seller or the Buyer.  Each “fiduciary”
(within the meaning of Section 3(21)(A) of ERISA) as to each Benefit Plan has
complied in all material respects with the requirements of ERISA and all other
applicable laws, rules or regulations in respect of each such Benefit Plan. 
Seller has furnished to Buyer summary descriptions of all Benefit Plans.  The
financial statements and annual reports and returns related to such Benefit
Plans are true and correct in all material respects.  In addition:

 

16

--------------------------------------------------------------------------------


 

(a)                                 Each Benefit Plan intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS as to its qualification;

 

(b)                                 No “prohibited transaction” (within the
meaning of Section 406 of ERISA or Section 4975(c) of the Code) has occurred
with respect to any Benefit Plan;

 

(c)                                  No provision of any Benefit Plan or of any
agreement, and no act or omission of Seller in any way limits, impairs, modifies
or otherwise affects the right of Seller unilaterally to amend or terminate any
Benefit Plan after the Closing, subject to the requirements of applicable law;

 

(d)                                 Other than claims in the ordinary course for
benefits with respect to the Benefit Plans, there are no actions, suits or
claims (including claims for income taxes, interest, penalties, fines or excise
taxes with respect thereto) pending or threatened with respect to any Benefit
Plan;

 

(e)                                  All reports, returns and similar documents
with respect to the Benefit Plans required to be filed with any governmental
agency have been so filed on or before their due date; and

 

(f)                                   Any contributions now due or that may
become due to in connection with any 401(k) Plan administered for the benefit of
any employee of the Seller shall be the sole responsibility of Seller and shall
be immediately paid when due, by Seller.

 

3.26                        Labor Relations.  To the knowledge of each of the
Seller and the Principals, there have been no violations of any federal, state
or local statutes, laws, ordinances, rules, regulations, orders or directives
with respect to the employment of individuals by, or the employment practices or
work conditions of, Seller, or the terms and conditions of employment, wages and
hours.  Seller is not engaged in any unfair labor practice or other unlawful
employment practice and there are no outstanding charges of unfair labor
practices or other employee-related complaints pending or, to the knowledge of
Seller, threatened against Seller before the National Labor Relations Board, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Review Commission, the DOL or any other federal, state, local or other
governmental authority.  There is no strike, picketing, slowdown or work
stoppage or organizational attempt pending or, to the knowledge of Seller,
threatened against or involving any or the Business.  No issue with respect to
union representation is pending or, to the knowledge of Seller, threatened with
respect to the employees of Seller.  No union or collective bargaining unit or
other labor organization has ever been certified or recognized by Seller as the
representative of any of the employees of Seller.

 

3.27                        Absence of Undisclosed Liabilities.  Seller has no
liabilities or other obligations of any nature arising out of or relating to the
Business or the Assets except as otherwise disclosed herein or as reflected on
Seller’s financial statements previously delivered to the Buyer, and liabilities
and obligations incurred in the ordinary course of business since the date
thereof.

 

3.28                        Schedules.  All Schedules attached hereto are
integral parts of this Agreement and are true, complete and correct in all
respects.  Nothing in a Schedule shall be

 

17

--------------------------------------------------------------------------------


 

deemed adequate to disclose an exception to a representation or warranty made
herein, unless the Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail, including
by explicit cross reference to another Schedule to the Agreement.  Seller is
responsible for preparing and arranging the Schedules corresponding to the
lettered and numbered paragraphs contained in this Agreement.

 

3.29                        True and Correct Representations and Warranties and
Statements of Facts.  No representation or warranty made by Seller in this
Agreement or in any of the Transaction Documents is false or inaccurate in any
material respect, and no statement of fact made by Seller herein or therein
contains any untrue statement of fact or omits to state any fact of which Seller
is aware that is necessary in order to make the statement not misleading in any
material respect.

 

4.                                      Representations and Warranties of
Buyer.  In order to induce Seller to enter into this Agreement and to consummate
the transactions contemplated by this Agreement, Buyer represents and warrants
to Seller as of the date hereof and as of the Closing Date, the following:

 

4.1                               Legal Status.  Buyer is a limited liability
company organized, validly existing and in good standing under the laws of the
State of Florida.  Buyer’s execution and delivery of this Agreement and each of
the other Transaction Documents and the performance by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
actions and proceedings.  This Agreement is valid and legally binding upon the
Buyer and is enforceable against the Buyer in accordance with its terms.  Buyer
has all requisite power and authority to purchase the Assets as contemplated by
this Agreement.

 

4.2                               No Legal Bar; Conflicts.  Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, violates any provision of the certificate of
incorporation or by-laws of Buyer or, to the Buyer’s knowledge, any statute,
ordinance, regulation, order, judgment or decree of any court or governmental
agency, or, to the Buyer’s knowledge, conflicts with or will result in a breach
of any of the terms of or will constitute a default under or result in the
termination of or the creation of a lien pursuant to the terms of any contract
or agreement to which the Buyer is a party or by which the Buyer or any of its
respective assets is bound.

 

4.3                               Brokers.  Seller shall have no obligation to
pay any fee or other compensation to any person, firm or corporation hired by,
or otherwise retained by, Buyer or its affiliates, in connection with this
Agreement and the transactions contemplated hereby, and Buyer hereby agrees to
indemnify and hold Seller harmless from any liability, damage, cost or expense
arising from any claim for any such fee or other compensation.

 

5.                                      Intentionally deleted.

 

6.                                      Deliverables.

 

6.1                               Buyer Deliverables.  At the Closing, Buyer
shall deliver to Seller the following, any of which may be waived by Seller in
its discretion:

 

18

--------------------------------------------------------------------------------


 

(a)                                 resolutions of Buyer’s managers and Buyer’s
members ratifying and approving this Agreement and authorizing Buyer’s execution
of any instruments required to effectuate this transaction;

 

(b)                                 the Closing Payment;

 

(c)                                  Intentionally deleted;

 

(d)                                 the Assignment and Assumption Agreement
executed by Buyer;

 

(e)                                  a lease executed by Buyer in connection
with the premises located 8946 77th Terrace E., Bradenton, Florida (the “Real
Estate Document”);

 

(f)                                   employment agreements between the Buyer
and those physicians identified on Schedule 6.1(f)(i) in the form attached
hereto as Exhibit 6.1(f)(ii) executed by Buyer (the “Physician Employment
Agreements”);

 

(g)                                  Intentionally deleted;

 

(h)                                 Intentionally deleted; and

 

(i)                                     all such other documents, instruments
and agreements necessary to effect the transactions contemplated herein as
reasonably requested by Seller.

 

6.2                               Seller and Principal Deliverables.  At the
Closing, Seller and Principals shall deliver to Buyer the following, any of
which may be waived by the Buyer in its discretion:

 

(a)                                 resolutions of Seller’s directors and
Seller’s shareholders ratifying and approving this Agreement and authorizing
Seller’s execution of any instruments required to effectuate this transaction.

 

(b)                                 Intentionally deleted;

 

(c)                                  the Bill of Sale executed by Seller;

 

(d)                                 the Assignment and Assumption Agreement
executed by Seller;

 

(e)                                  the Real Estate Document executed by the
Landlord;

 

(f)                                   the Physician Employment Agreements
executed by the appropriate physicians;

 

(g)                                  Intentionally deleted;

 

(h)                                 Intentionally deleted;

 

(i)                                     Intentionally deleted;

 

19

--------------------------------------------------------------------------------


 

(j)                                    a good standing certificate for Seller
dated as of a date not more than five (5) business days prior to the Closing
Date, as issued by the Secretary of State of the State of Florida; and

 

(k)                                 all such other documents, instruments and
agreements necessary to effect the transactions contemplated herein as
reasonably requested by Buyer.

 

6.3                               Third Party Consents.  The parties acknowledge
that certain of the Material Agreements and the rights and benefits thereunder
may not, by their terms, be assignable.  Notwithstanding anything contained
herein or in the Assignment and Assumption Agreement to be executed and
delivered in connection herewith, this Agreement shall not constitute an
agreement to assign any such Material Agreement and Buyer shall not be deemed to
have assumed the same or to be required to perform any obligations thereunder,
if an attempted assignment thereof, without the consent of a third party thereto
would constitute a breach thereof or in any way affect the rights of Seller or
the Buyer under any such Material Agreement.  In such event, Seller shall
cooperate with Buyer and use commercially reasonable efforts to provide for
Buyer all benefits to which Seller is entitled under such Material Agreement and
Buyer shall promptly reimburse Seller for any payments Seller is required to
make pursuant to such Material Agreement; provided however, that as to any
Assigned Agreement set forth on Schedule 3.11, the assignment of which by its
terms requires the prior written consent of any third party thereto, in the
event such consent is not obtained within thirty (30) days following the Closing
Date, Buyer and Seller shall enter into a mutually-acceptable agreement pursuant
to which Buyer shall reimburse Seller for, or pay on behalf of Seller, all
amounts owed by Seller pursuant to such Material Agreements until such time such
Material Agreements are assigned to Buyer or expire.

 

7.                                      Conditions Precedent to the Obligations
of Buyer.  The obligations of Buyer to enter into and complete the transaction
contemplated by this Agreement and each of the other Transaction Documents is
subject to the fulfillment on or prior to the Closing Date of the following
conditions, any one or more of which may be waived by the Buyer in its sole
discretion:

 

7.1                               Asset Purchase Agreements.  Buyer shall have
entered into asset purchase agreements with each of Florida Urology Specialists,
P.A. and Urology Partners, P.A. and Lakewood Ranch Oncology Center, LLC.
(collectively, the “Practices”) whereby Buyer purchases substantially all of the
assets of the Practices, and such purchases close no later than the Closing
Date.

 

7.2                               Employment Agreements.  Buyer shall have
entered into employment agreements with the physician-shareholders of the
Practices effective as of the Closing Date.

 

7.3                               Governmental Licenses, Permits and Approvals. 
Any and all permits and approvals from any governmental or regulatory body
required for the Buyer and/or Seller to lawfully enter into this Agreement or
consummate the Closing of the transactions contemplated in the Transaction
Documents shall have been obtained by such party.  Further, Buyer shall have
obtained all licenses, permits, provider numbers, consents, approvals and
waivers required to operate the Business and the Facilities immediately after
the Closing.

 

20

--------------------------------------------------------------------------------


 

7.4                               Authority and Third Party Consents.  Seller
and Buyer shall have obtained all consents and authorizations necessary to
complete the transactions contemplated in this Agreement and the Transaction
Documents.  All consents, permits and approvals from parties to any Assigned
Agreements which may be required in connection with the performance by Seller of
its obligations under this Agreement and the Transaction Documents, or to assure
the continuance of such contracts or other agreements in full force and effect
after the Closing Date (without any material breach by Seller and without giving
any contracting party the right to terminate or modify) shall have been obtained
by Seller.

 

7.5                               Litigation.  No action, suit or proceeding
shall have been instituted before any court or governmental agency or regulatory
body or instituted or threatened by any governmental or regulatory body to
restrain or prevent the carrying out of the transactions contemplated hereby or
to seek damages in connection with such transactions.

 

7.6                               Lender Consent.  The obligations of Buyer to
enter into and complete the transactions contemplated under this Agreement and
the Transaction Documents shall be subject to Radiation Therapy Services, Inc.,
the sole shareholder of Buyer, receiving written consent from its primary lender
to permit Buyer to enter into this Agreement and the Transaction Documents and
consummate the transactions contemplated hereby and thereby.

 

7.7                               Documents Satisfactory.  All proceedings to be
taken and all documents to be executed and delivered by Seller in connection
with the consummation of the transactions contemplated hereby shall be
reasonably satisfactory as to form and substance to Buyer and its counsel.

 

7.8                               No Material Adverse Change.  At Closing the
Business and Assets of Seller shall be in substantially the same condition as
existing on the date of this Agreement and not be materially and adversely
affected.  To the extent any item of the Assets is destroyed, condemned or
suffers a casualty prior to the Closing Date, the Purchase Price shall be
reduced by an appropriate amount.

 

7.6                               Due Diligence Analysis.  The Closing of the
transactions contemplated hereby shall be expressly contingent upon Buyer’s
completion of the due diligence analysis and the results of such due diligence
analysis being satisfactory to Buyer in its sole and unfettered discretion.

 

8.                                      Indemnification.

 

8.1                               Indemnification of Buyer

 

(a)                                 Seller and each Principal hereby agree,
jointly and severally (subject to the terms set forth below), to indemnify,
defend and hold harmless Buyer and its officers, directors, members, employees,
agents, representatives and affiliates from and against all claims, suits,
obligations, liabilities, damages and expenses, including, without limitation,
reasonable attorneys’ fees (“Losses”), based upon, arising out of or resulting
from:

 

21

--------------------------------------------------------------------------------


 

(i)                                     any breach of Seller’s representations,
warranties, covenants or agreements contained herein or in any Transaction
Document or in any other agreement or document delivered to Buyer pursuant
hereto;

 

(ii)                                  any breach of a Principal’s
representations, warranties, covenants or agreements contained herein or in any
Transaction Document or in any other agreement or document delivered to Buyer
pursuant hereto (other than a breach of the restrictive covenants set forth in
Section 9 below or the physician employment agreements with the Buyer);

 

(iii)                               any obligation, contract or liability of
Seller not constituting one of the Assumed Liabilities and Assumed Agreements
only to the extent that any such obligation, contract or liability arises from
acts or omissions occurring after the Closing Date, including any obligation of
Seller with respect to the distribution of the proceeds of the sale of the
Assets;

 

(iv)                              any and all claims of any third party for
alleged liabilities or obligations of Seller related to or occurring during the
period prior to the Closing, other than those specifically assumed by Buyer
hereunder as Assumed Liabilities;

 

(v)                                 any and all claims of any third party,
including without limitation, any interest holder in Seller, related to the
distribution of all or any portion of the Purchase Price;

 

(vi)                              any and all claims brought by any employee of
Seller relating to periods prior to the Closing; and

 

(vii)                           any and all actions, suits, proceedings, claims,
demands, assessments, judgments, costs and expenses, including without
limitation, reasonable attorneys’ fees and expenses, incident to any of the
foregoing or incurred in attempting to oppose the imposition thereof, or in
enforcing this indemnity.

 

The Buyer agrees that, notwithstanding any provision herein to the contrary,
each Principal’s liability for any Losses under this Section 8.1(a) shall be
limited to thirty percent (30%) of the aggregate amount of such Losses (without
limitation, the Seller’s liability for any Losses under this Section 8.1 shall
be unlimited).

 

(b)                                 With respect to the restrictive covenants
set forth in Section 9 below, each Principal hereby agrees to indemnify, defend
and hold harmless Buyer and its officers, directors, members, employees, agents,
representatives and affiliates from and against all Losses based upon, arising
out of or resulting from such Principals breach thereof.

 

8.2                               Indemnification of Seller.  Buyer hereby
agrees to indemnify and hold harmless Seller and its officers, shareholders,
employees, agents, representatives and affiliates and the Principals from and
against all Losses based upon, arising out of or resulting from:

 

(a)                                 any breach of Buyer’s representations,
warranties, covenants or agreements contained herein or in any Transaction
Document or in any other agreement or document delivered to Seller pursuant
hereto;

 

22

--------------------------------------------------------------------------------


 

(b)                                 any obligation, contract or liability
constituting one of the Assumed Liabilities and Assigned Agreements, but only to
the extent such obligation, contract or liability accrues, or is otherwise
attributable to the period on and after Closing Date;

 

(c)                                  any and all claims of any third party for
alleged liabilities or obligations of the Buyer related to or occurring during
the period after the Closing Date;

 

(d)                                 any and all actions, suits, proceedings,
claims, demands, assessments, judgments, costs and expenses, including without
limitation, reasonable attorneys’ fees and expenses, incident to any of the
foregoing or incurred in attempting to oppose the imposition thereof, or in
enforcing this indemnity.

 

8.3                               Notice and Opportunity to Defend.  If any
party (the “Indemnitee”) receives notice of any claim or the commencement of any
action or proceeding with respect to which any other party is obligated to
provide indemnification (the “Indemnifying Party”) pursuant to Section 8.1 or
8.2, the Indemnitee shall promptly, (and in any event within five (5) business
days after receiving notice of the claim) give the Indemnifying Party notice
thereof; provided, however, that the failure to deliver such notice shall not be
a condition precedent to any liability of the Indemnifying Party under the
provisions for indemnification contained in this Agreement except to the extent
the failure to deliver such notice prejudices the Indemnifying Party’s ability
to defend such proceeding.  The Indemnifying Party may compromise and defend, at
such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel, any such matter involving the asserted liability of the Indemnitee.  In
any event, the Indemnitee, the Indemnifying Party and the Indemnifying Party’s
counsel shall cooperate in the compromise of, or defense against, any such
asserted liability; provided, however, that Indemnitee shall not compromise or
settle any such matter without Indemnifying Party’s prior written consent.  The
Indemnitee, at its own expense, can choose to have its counsel participate in
the defense of such asserted liability and/or related settlement determinations,
provided, however, the Indemnifying Party’s counsel shall control such defense
and/or related settlement determination.  If the Indemnifying Party chooses to
defend any claim, the Indemnitee shall make available to the Indemnifying Party
any books, records or other documents within its control that are necessary or
appropriate to such defense.

 

8.4                               Payment.  The Indemnifying Party shall pay the
Indemnitee the amount of established claims for indemnification within thirty
(30) days after the establishment thereof (the “Due Date”).  Any amounts not
paid by the Indemnifying Party when due under this Section 9.4 shall bear
interest from the Due Date thereof until the date paid at a rate equal to three
(3) points above the interest announced from time to time by Citibank, N.A. as
its prime or base rate of interest.

 

8.5                               Limitations.  Notwithstanding anything in this
Agreement to the contrary, the obligations of Seller and Principals pursuant to
this Section 8 shall be limited as follows:

 

(a)                                 Seller and the Principals shall only be
required to indemnify Buyer to the extent that Losses, individually or in the
aggregate, exceed Fifty Thousand Dollars ($50,000) (the “Hurdle Rate”) and, in
such event, the indemnifying party shall be required to provide indemnification
for the amount of Losses, irrespective of the Hurdle Rate; provided that

 

23

--------------------------------------------------------------------------------


 

Losses shall accumulate until such time as they exceed the Hurdle Rate,
whereupon the party to be indemnified shall be entitled to seek indemnification
for the full amount of such Losses subject to the limitations provided below.

 

(b)                                 The aggregate amount of the Losses for which
Seller and the Principals shall be liable with respect to breaches of the
representations and warranties made in this Agreement by the Seller and/or any
Principals shall not exceed the sum of the Purchase Price plus the amount of all
Assumed Liabilities.

 

(c)                                  Indemnification claims shall be reduced by
and to the extent that an Indemnitee shall actually receives proceeds under
insurance policies, risk sharing pools, or similar arrangements specifically as
a result of, and in compensation for, the subject matter of an indemnification
claim by such Indemnitee; provided that the availability of such proceeds for an
indemnification claim shall not be a defense to such claim or be utilized as a
means of delaying indemnification payments hereunder.

 

9.                                      Non-Compete and Non-Solicitation.

 

9.1                               Commencing on the Closing Date and continuing
until five (5) years from the Closing Date, Seller and each Principal hereby
agrees that it, he or she shall not permit any person or entity, directly or
indirectly (alone or together with others) controlling, controlled by,
affiliated with or related to Seller (including each Principal) to, directly or
indirectly (including through ownership, management, operation or control of any
other person or entity, or participation in the ownership, management, operation
or control of any other person or entity, or by being connected with or having
any interest in, as a stockholder, agent, consultant or partner, any other
person or entity):

 

(a)                                 engage in the ownership, operation, control
or management of radiation therapy and/or urology facilities or otherwise engage
in the provision of radiation therapy and/or urology services (whether as a sole
practitioner, an employee, independent contractor or otherwise or as a separate
business or in conjunction with each other or with any business, practice or
hospital) (a “Competing Business”) within the Florida counties of Sarasota and
Manatee (the “Service Area”);

 

(b)                                 have any interest, whether as owner,
stockholder, member, partner, director, officer, consultant or otherwise, in any
Competing Business in the Service Area; provided, however, that the foregoing
restriction shall not prevent Seller from owning stock in any Competing Business
listed on a national securities exchange or traded in the over-the-counter
market; provided that such Seller does not own more than an aggregate of one
percent (1%) of the stock of such entity.

 

Notwithstanding Section 9.1(a) and 9.1(b) above, Seller and its Principals shall
be permitted to own and operate a medical practice that engages in the provision
of urology services and related ancillary services (excluding radiation therapy
services) provided that such professional services are performed solely by
George B. Rucker, M.D. and his non-physician` staff.

 

24

--------------------------------------------------------------------------------


 

9.2                               Seller and each Principal acknowledge that the
restrictive covenants contained herein have unique value to Buyer, the breach of
which cannot be adequately compensated in an action of law.  Seller and each
Principal further agree that, in the event of the breach of the restrictive
covenants contained herein, Buyer shall be entitled to obtain appropriate
equitable relief, including, without limitation, a permanent injunction or
similar court order enjoining Seller and/or a Principal from violating any of
such provisions, and that pending the hearing and the decision on the
application for permanent equitable relief, Buyer shall be entitled to a
temporary restraining order and a preliminary injunction.  The prevailing party
shall be entitled to reimbursement from the other party of its reasonable costs
and expenses (including attorneys’ fees and disbursements) of, or related to,
such action or proceeding.  No such remedy shall be construed to be the
exclusive remedy of Buyer and any and all such remedies shall be held and
construed to be cumulative and not exclusive of any rights or remedies, whether
at law or in equity, otherwise available under the terms of this Agreement, at
common law, or under federal, state or local statutes, rules and regulations.

 

9.3                               The restrictions set forth in this Section 9
shall not apply to any physician that is a party to a Senior Urologist’s
Employment Agreement, effective as of the Closing Date (a “Senior Urologist”),
by and between such Senior Urologist and the Buyer, where the restrictions
contained in Section 8(A) and Section 8(B) in such Employment Agreement are not
applicable pursuant to Section 8(F)(B) thereof in the event that such Employment
Agreement is terminated by such Senior Urologist for cause in accordance with
Section 16(D) thereof.  Further, the restrictions set forth in Section 9.1 shall
not apply to any physician that elects to “buy out” such physician’s restrictive
covenants set forth in this Agreement and the Employment Agreement as such
restrictions relate to urology pursuant to the terms and conditions set forth in
Section 8(G) of the Employment Agreement, including payment to Employer an
amount equal to One Million Dollars ($1,000,000).  Additionally, if a
physician’s Employment Agreement is terminated pursuant to Section 16(C)(v)
therein, the restrictions set forth in Section 9.1 shall not apply as such
restrictions relate to urology.  Other than as explicitly set forth in the
preceding sentences, the parties hereto agree that the inapplicability or
non-enforceability of any of the provisions of Section 8(A) and/or Section 8(B)
of such Employment Agreement shall not, in any manner, affect the applicability
and enforceability of any of the terms of this Section 9.

 

10.                               Disclosure of Information.

 

10.1                        Confidential Information.  Each of the parties
hereto recognizes and acknowledges that (i) the transaction contemplated hereby
(including the terms and existence of this Agreement) are highly confidential
matters and (ii) during the course of negotiations in connection with the
transaction contemplated hereby each party will grant access to, certain plans,
systems, methods, designs, procedures, books and records relating to operations,
personnel and practices, as well as records, documents and information
concerning business activities, practices, procedures and other confidential
information of the other party (all of the foregoing, collectively, the
“Confidential Information”), all of which constitute and will constitute
valuable, special and unique assets of such party’s business. Each party hereto
shall treat Confidential Information as confidential, shall make all reasonable
efforts to preserve its confidentiality, and shall not duplicate or disclose
such Confidential Information, except in connection with the transaction
contemplated hereby to advisors, attorneys, accountants, bankers, investment
bankers, consultants and affiliates as Buyer, and Seller, in their reasonable
discretion, shall deem

 

25

--------------------------------------------------------------------------------


 

necessary and which parties shall agree to be bound by an obligation of
confidentiality at least as restrictive as set forth herein (the foregoing
parties being referred to herein as “Designated Representatives”).  Except for
such disclosure to Designated Representatives as may be necessary or appropriate
and such public or other disclosures as may be required by court order or any
state or federal law or regulation to which a party is subject or in order to
defend litigation (in which case the disclosing party shall provide the other
party with notice and a copy of the required disclosure a reasonable period of
time in advance of such disclosure), the parties agree to use all reasonable
efforts to maintain in confidence the existence and terms of this Agreement and
the Transaction and no party shall issue any press release or public statement
without the prior written consent of the other party.

 

10.2                        Injunctive Relief.  The parties hereto acknowledge
that the restrictions contained in Section 10.1, in view of the nature of the
business in which the other parties are engaged, are reasonable and necessary in
order to protect the respective legitimate interests of such other parties, and
that any material violation thereof could result in irreparable injuries to such
other party.  Each therefore acknowledges that, in the event of a breach or
threatened breach of the provisions of this Section 10, the other party shall be
entitled to obtain from any court of competent jurisdiction, preliminary and
permanent injunctive relief restraining the breaching party from disclosing any
such records, documents or information to any person, firm, corporation,
association or other entity whatsoever or from using any thereof in any manner
whatsoever.

 

10.3                        Other Remedies.  Nothing contained in this Section
10 shall be construed as prohibiting any party hereto from pursuing any other
remedies available to it for any such breach or threatened breach, including the
recovery of damages.

 

11.                               Termination.  This Agreement may be terminated
and the transactions contemplated hereunder may be abandoned at any time up to
and including the Closing Date as follows:

 

11.1                        by the mutual written agreement of the parties; or

 

11.2                        by either Buyer, on the one hand, or Seller, on the
other hand, upon ten (10) days prior written notice if the other party is in
material breach of its obligations hereunder and such breach has not been cured
by the breaching party within ten (10) days after receiving written notice
thereof; or

 

11.3                        by Buyer in the event the conditions set forth in
Section 7 hereof have not been met unless waived by Buyer by the Closing Date.

 

12.                               Post-Closing Access to Information/Medical
Records.

 

12.1                        Information.  Seller and Buyer each acknowledge
that, subsequent to Closing, each may need access to the Assets, the Facilities
and to information, books and records, documents or computer data in the control
or possession of the other for purposes of concluding the transactions
contemplated herein and for audits, investigations, compliance with governmental
requirements, regulations and requests, review by Buyer’s lenders and the
prosecution or defense of third party claims.  Accordingly, Buyer and Seller
each agree that each

 

26

--------------------------------------------------------------------------------


 

will make available to the other and its agents, independent auditors and/or
governmental entities such documents and information as may be available
relating to the Assets, Seller’s operations of the Facilities in respect of
periods prior to Closing and will permit the other to make copies of such
documents and information at the requesting party’s expense.  Seller further
agrees that (i) upon reasonable request, each shall participate in connection
with any audit or review of such documents and information and (ii) such
documents and information shall be accurate and complete and provided to Buyer
or its designees in a manner sufficient to conduct a thorough and efficient
audit or review.

 

12.2                        Confidentiality of Transferred Records.  The Buyer
shall keep the medical and patient records of the Seller transferred to the
Buyer by the Seller on the Closing Date (the “Transferred Records”) confidential
in accordance with applicable Regulations, and shall not disclose the contents
of the Transferred Records, except as permitted by applicable Regulation. 
Pursuant to applicable Regulation, without the prior written authorization of an
applicable patient unless not required by Regulation, such patient’s Transferred
Records shall not be furnished to, and the medical condition of such patient
shall not be discussed with, any Person other than such patient or such
patient’s legal representative or other health care providers and/or providers
involved in the care or treatment of such patient to the extent authorized by
applicable Regulation.

 

12.3                        Location and Retention of Transferred Records.  The
Buyer shall keep the Transferred Records for a period of not less than seven (7)
years from the date of that patient’s last appointment, examination or
treatment.  Unless otherwise proscribed by applicable Regulation, after the
expiration of that seven (7) year period, Seller hereby agrees that Buyer, in
its sole and absolute discretion, may dispose of those patient records in any
manner authorized by applicable Regulations.

 

12.4                        Access to Transferred Records.  The Buyer shall
provide the Seller with copies of the Transferred Records as reasonably
requested in writing by the Seller or its Principals, from time to time, to the
extent permitted by applicable Regulations, and shall, to the extent permitted
by applicable Regulations.

 

12.5                        Patient’s Access to Transferred Records.  The Buyer
shall be responsible for providing a copy of the medical record of a patient
contained in the Transferred Records as transferred by Seller, upon written
request, of such patient or such patient’s legal representative in accordance
with applicable Regulations.

 

12.6                        Disclosure to Others.  The Buyer shall be entitled
to make such disclosures of information contained in the Transferred Records as
shall be permitted by applicable Regulations and, to the extent prescribed by
applicable Regulations, shall be responsible for maintaining a record of all
disclosures of information contained in the Transferred Records relating to a
patient’s medical record to a third party, including the purpose of the
disclosure request or as otherwise required by applicable Regulations.

 

12.7                        Medical Records Owner.  In consideration of the
provisions of this Agreement, after the Closing, the Buyer in accordance with
all applicable Regulations agrees to

 

27

--------------------------------------------------------------------------------


 

serve as the records owner of the patient records of the Seller and/or the
Principals for purposes of Section 456.057, Florida Statutes.

 

13.                               Survival.

 

(a)                                 The parties hereto agree that the
representations and warranties of the Seller and Buyer contained in this
Agreement shall survive the Closing and continue in full force for the
applicable statute of limitations period governing the respective matters set
forth therein.

 

(b)                                 Except as otherwise expressly set forth
herein, each of the covenants set forth in this Agreement and the
indemnification obligations of the parties set forth in this Agreement shall
survive the Closing for the applicable statute of limitations period governing
the respective matters set forth therein.

 

14.                               Further Assurances.

 

(a)                                 Each of the parties hereto shall, at the
request of the other party, furnish, execute and deliver such documents,
instruments, certificates, notices and further assurances as counsel for the
requesting party shall reasonably deem necessary or desirable to effect complete
consummation of this Agreement and the consummation of each of the Transaction
Documents and to carry out the transactions contemplated hereunder and
thereunder, or in connection with the preparation and filing of reports required
or requested by governmental agencies or other regulatory bodies and reconcile
and pay, to the extent due, any amounts due and owing the other party related to
prepaid expenses, as set forth in Section 1.3(d).

 

(b)                                 At Buyer’s request and upon reasonable
notice, Seller shall provide Buyer with access to all books and records related
to the Business for purposes of review by any governmental authority having
jurisdiction over Buyer, including without limitation, the Securities and
Exchange Commission.

 

15.                               Miscellaneous.

 

15.1                        Notices.  Any notice or other communication required
or which may be given hereunder shall be in writing and shall be delivered
personally, sent by certified mail, postage prepaid, return receipt requested or
by a nationally recognized overnight courier, and shall be deemed given when so
delivered personally or by facsimile, or if mailed, five (5) days after the date
of mailing as follows:

 

If to Seller:

Lakewood Ranch Oncology Center, LLC

 

200 3rd Avenue West, Suite 200

 

Bradenton, Florida

 

Attention: William Jackson, M.D.

 

 

With a copy to:

Blalock Walters, P.A.

 

802 11th Street West

 

Bradenton, Florida 34205

 

28

--------------------------------------------------------------------------------


 

 

Attention: Robert S. Stroud, Esq.

 

 

If to Buyer to:

21st Century Oncology, LLC

 

2234 Colonial Boulevard

 

Fort Myers, Florida 33907

 

Attention: Daniel Dosoretz, M.D.

 

President and Chief Executive Officer

 

 

With a copy to:

Radiation Therapy Services, Inc.

 

111 Great Neck Road

 

Great Neck, New York 11021

 

Attention: Norton L. Travis, Esq.

 

Vice President and General Counsel

 

 

and:

Garfunkel Wild, P.C.

 

111 Great Neck Road

 

Great Neck, New York 11021

 

Attention: Andrew E. Blustein, Esq.

 

15.2                        Entire Agreement.  This Agreement and each of the
Transaction Documents (including the Exhibits and Schedules hereto and thereto)
contains the entire agreement among the parties with respect to the transactions
contemplated hereby and supersedes all prior agreements, written or oral, with
respect thereto.

 

15.3                        Waivers and Amendments.  This Agreement may be
amended, modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by the
parties or, in the case of a waiver, by the party waiving compliance.  No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right, power or privilege hereunder, nor any single or partial exercise
of any right, power or privilege hereunder, preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.  The rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies which any party may otherwise have at law or
in equity.

 

15.4                        Investigations.  The representations and warranties
of any party, and the right to indemnification for the breach of any such
representations and warranties, shall not be effected by any investigation
conducted or knowledge obtained by any other party, regardless of when such
investigation was conducted or such knowledge was obtained.

 

15.5                        Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Florida without regard to
its conflicts of law principles.  All actions brought hereunder, whether in law
or in equity, shall be brought in a court of competent jurisdiction in and for
Sarasota County, Florida.  Each party to this Agreement hereby consents to the
exercise by such Court of general personal jurisdiction over such party or his,
her, or its representative so as to enable the court to render personal
judgments against the party or representative.

 

29

--------------------------------------------------------------------------------


 

15.6                        Savings Clause.  If any provision of this Agreement,
or the application of any provision hereof to any person or circumstances, is
held to be legally invalid, inoperative or unenforceable, then the remainder of
this Agreement shall not be affected unless the invalid provision substantially
impairs the benefit of the remaining portions of this Agreement to each of the
parties.

 

15.7                        Defined Term.  As used in this Agreement, the
“knowledge” of the Seller shall mean the actual knowledge, after reasonable
investigation, of the members of Seller and/or other officers of Seller in a
position of authority with respect to the subject matter.

 

15.8                        Exhibits and Schedules.  The exhibits and schedules
to this Agreement are incorporated hereby as a part of this Agreement as fully
as if set forth in full herein.

 

15.9                        Headings.  The headings in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

15.10                 Assignment.  This Agreement and all of the provisions
hereof will be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.  Neither this Agreement nor
any of the rights, interests or obligations hereunder may be assigned by (x)
Seller without the prior written consent of the Buyer, or (y) the Buyer without
the prior written consent of Seller; provided, however, that the Buyer shall
have the right, without the consent of Seller, to assign all or any portion of
its rights, duties and obligations under this Agreement and under any
Transaction Document to any affiliate of the Buyer.

 

15.11                 Facsimile Signatures.  This Agreement may be executed by
any of the parties (the “Originating Parties”) and transmitted to the other
parties (the “Receiving Parties”) by facsimile, telecopy, telex or other form of
written electronic transmission, and, upon confirmation of receipt thereof by
the Receiving Parties, this Agreement shall be deemed to have been duly executed
by the Originating Parties.  Upon the request of the Receiving Parties, the
Originating Parties shall provide the Receiving Parties with an executed
duplicate original of this Agreement.

 

15.12                 Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute a single instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

21st CENTURY ONCOLOGY, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

Dennis J. Humble

 

 

Title:

Treasurer

 

 

 

 

 

LAKEWOOD RANCH ONCOLOGY CENTER, LLC

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

UP ONCOLOGY, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

FLORIDA UROLOGY SPECIALISTS, P.A.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Edward Herrman M.D.

 

 

 

 

 

Austin Hill, M.D.

 

 

 

 

 

Alan Miller M.D.

 

 

 

 

 

Mark Weintraub, M.D.

 

31

--------------------------------------------------------------------------------


 

 

 

 

Mitchell Yadven, M.D.

 

 

 

 

 

Joseph Bilik, M.D.

 

 

 

 

 

Matthew J. Perry, M.D.

 

 

 

 

 

William J. Tingle, M.D.

 

 

 

 

 

Thomas H. Williams, M.D.

 

 

 

 

 

Tracy B. Gapin, M.D.

 

32

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULES

 

These disclosure schedules (the “Schedules”) are being furnished by Lakewood
Ranch Oncology Center, LLC, a Florida limited liability company (“Seller”),
Edward Herrman, M.D., G. Austin Hill, M.D., Alan K. Miller, M.D., Mark P.
Weintraub, M.D. and Mitchell W. Yadven, M.D., A. Joseph Bilik, M.D., Tracy B.
Gapin, M.D., Matthew J. Perry, M.D., William J. Tingle, M.D. and Thomas H.
Williams, M.D., as the principals of the owners of the Seller (collectively,
“Principals”, and, individually, a “Principal”), to 21st Century Oncology, LLC,
a Florida limited liability company (“Buyer”), in connection with the Asset
Purchase Agreement (the “Agreement”) dated effective as of March 30, 2012 and
made and entered into by and among the Buyer, the Seller and the Principals.

 

Unless the context otherwise requires, all capitalized terms used in these
Schedules have the respective meanings assigned to them in the Agreement.

 

The sections of these Schedules are numbered to correspond to the various
sections of the Agreement setting forth certain exceptions to the corresponding
representations and warranties contained in the Agreement and certain other
information required by the Agreement.

 

1

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(iv)

 

Real Property Interests

 

1.                                      Lease dated, as of November 1, 2009, by
and between Seller and Lakewood Ranch Oncology Holding, LLC, in connection with
approximately 5,826 square feet located at 8946 77th Terrace East, Bradenton,
Florida.

 

2

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(v)

 

Assigned Agreements

 

1.                                      The lease described on Schedule
1.1(a)(iv).

 

2.                                      That certain Master Lease Agreement,
No. 24861208, dated September 12, 2007, as amended by a certain Addendum, dated
September 12, 2007, by and between Seller and Elekta Capital, together with
Lease Schedules 1-5, which may not be assigned without the consent of the
counterparty.

 

3.                                      That certain Purchase and License
Agreement No. CO70703C dated as of February 18, 2008 by and between Seller and
IMPAC Medical Systems, Inc., which may not be assigned without the consent of
the counterparty.

 

4.                                      That certain Purchase and License
Agreement No. CO70516C dated as of February 18, 2008 by and between Seller and
IMPAC Medical Systems, Inc., which may not be assigned without the consent of
the counterparty.

 

5.                                      That certain Support Agreement
No. CAS0490007, dated as of August 6, 2007, by and between Seller and Elekta.

 

6.                                      That certain Cleaning Agreement dated
March 11, 2010 by and between Seller and Jan-Pro Cleaning Systems, Inc. for
janitorial services.

 

7.                                      That certain Textile Rental Service
Agreement dated February 28, 2011 by and between Seller and Alsco for textile
services, which may not be assigned without the consent of the counterparty.

 

8.                                      That certain Alarm System Agreement by
and between Seller and Alert Alarm Systems Plus, Inc. for alarm monitoring
services.

 

9.                                      That certain agreement dated as of
October 17, 2009 by and between Seller and Philips Medical Systems, N.A. for
lease of a Pinnacle Service 810 and related maintenance, which may not be
assigned without the consent of the counterparty.

 

10.                               That certain Maintenance Agreement dated as of
June 1, 2011 by and between Seller and Creative Construction, Inc. for
maintenance of radiation doors.

 

11.                               That certain Commercial Pest Elimination
Agreement, dated April 8, 2011, by and between Macy’s Termite & Pest Control Co.
for pest control services.

 

12.                               That certain Contract for Disposal of
Confidential Material, dated May 13, 2011, between Seller and ShredQuick, Inc.
for document destruction services.

 

3

--------------------------------------------------------------------------------


 

13.                               That certain Software License Agreement
between Merge Healthcare and Seller in connection with eFilm Workstation CT
scanner image management.

 

4

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(vi)

 

Software Programs and URLs

 

1.                                      www.lwroncology.com

 

2.                                      The software described at Items 3 and 4
on Schedule 1.1(a)(v).

 

3.                                      eFilm Workstation CT Scanner Image
Management Software.

 

5

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(ix)

 

Regulatory Licenses and Permits

 

1.                                      Non-Accelerator Therapy Facility
Radiation Machine Registration, Registration No. JR 44290000, dated October 19,
2011, issued to Seller, authorizing the possession of 3 radiation machines, by
the State of Florida Department of Health, Bureau of Radiation Control (expires
October 28, 2012).

 

6

--------------------------------------------------------------------------------


 

Schedule 1.1(c)(i)

 

Excluded Assets

 

1.                                      Federal Employer Identification Number.

 

2.                                      Seller’s corporate book.

 

3.                                      Personal property of the Principals and
Seller’s employees used in the Business, books, art work, figurines, diplomas
and home office furniture and equipment, which are not included in the valuation
of the Assets or otherwise taken into account in determining the Purchase Price.

 

4.                                      Prepaid or other refunds received from
insurance companies upon termination of insurance policies.

 

5.                                      Medicare and Medicaid provider numbers.

 

7

--------------------------------------------------------------------------------


 

Schedule 1.1(d)

 

Permitted Liens

 

1.                                      UCC-1 Financing Statement
No. 200706898239 filed on October 30, 2007, identifying Seller as Debtor and
Secured Party as Elekta, Inc.

 

2.                                      UCC-1 Financing Statement
No. 200706959238 filed on November 7, 2007, identifying Seller as Debtor and
Secured Party as Elekta, Inc.

 

3.                                      UCC-1 Financing Statement
No. 200901125103 filed on August 31, 2009, identifying Seller as Debtor and
Secured Party as Elekta, Inc.

 

4.                                      UCC-1 Financing Statement
No. 200901125111 filed on August 31, 2009, identifying Seller as Debtor and
Secured Party as Elekta, Inc.

 

5.                                      UCC-1 Financing Statement
No. 200901125154 filed on August 31, 2009, identifying Seller as Debtor and
Secured Party as Elekta, Inc.

 

6.                                      UCC-1 Financing Statement
No. 20090115457X filed on September 4, 2009, identifying Seller as Debtor and
Secured Party as Elekta, Inc.

 

8

--------------------------------------------------------------------------------


 

Schedule 1.2(b)

 

Assumed Indebtedness

 

$5,698,469.95

 

9

--------------------------------------------------------------------------------


 

Schedule 1.3(b)

 

Indebtedness Amount

 

None.

 

10

--------------------------------------------------------------------------------


 

Schedule 1.3(c)

 

Purchase Price Allocation

 

Form 8954: Asset Acquisition Statement Under Section 1060

 

Class I Assets: Cash

 

$

0

 

Class II Assets: CDs and Stock

 

$

0

 

Class III Assets: Mark-to-Market

 

$

0

 

Class IV Assets: Inventory

 

$

0

 

Class V Assets: All Other Assets

 

$

6,213,234.37

 

Class VI Section: 197 Intangibles

 

$

0

 

Class VII: Goodwill

 

$

0

 

TOTAL PURCHASE PRICE

 

$

6,213,234.37

 

 

11

--------------------------------------------------------------------------------


 

Schedule 3.1(c)

 

Owners of Seller

 

Owner

 

Ownership Interest

 

 

 

 

 

UP Oncology, LLC

 

50

%

 

 

 

 

Florida Urology Specialists, P.A.

 

50

%

 

12

--------------------------------------------------------------------------------


 

Schedule 3.2(a)

 

Non-Transferable Leasehold Interests

 

1.                                      The lease described on Schedule
1.1(a)(iv) may not be assigned without the consent of the lessor.

 

Asset List

 

See attached.

 

13

--------------------------------------------------------------------------------


 

Schedule 3.2(b)

 

Liens

 

1.                                      UCC-1 Financing Statement
No. 200706836195, filed on October 23, 2007, identifying Seller as Debtor and
Insignia Bank as Secured Party.

 

2.                                      Those certain liens set forth on
Schedule 1.1(d).

 

14

--------------------------------------------------------------------------------


 

Schedule 3.2(d)

 

Condition of the Assets

 

None.

 

15

--------------------------------------------------------------------------------


 

Schedule 3.3

 

Financial Statements

 

None.

 

16

--------------------------------------------------------------------------------


 

Schedule 3.4

 

Absence of Certain Changes

 

None.

 

17

--------------------------------------------------------------------------------


 

Schedule 3.6

 

Required Consents

 

1.                                      That certain Lease dated as of
November 1, 2009 by and between Seller and Lakewood Ranch Oncology Holding, LLC,
which may not be assigned without the prior written consent of the counterparty.

 

2.                                      That certain Master Lease Agreement,
No. 24861208, dated September 12, 2007, as amended by a certain Addendum, dated
September 12, 2007, by and between Seller and Elekta Capital, together with
Lease Schedules 1-5, which may not be assigned without the prior written consent
of the counterparty.

 

3.                                      That certain Purchase and License
Agreement No. CO70703C dated as of February 18, 2008 by and between Seller and
IMPAC Medical Systems, Inc., which may not be assigned without the prior written
consent of the counterparty.

 

4.                                      That certain Purchase and License
Agreement No. CO70516C dated as of August 27, 2007 by and between Seller and
IMPAC Medical Systems, Inc., which may not be assigned without the prior written
consent of the counterparty.

 

5.                                      That certain Textile Rental Service
Agreement dated February 28, 2011 by and between Seller and Alsco for textile
services, which may not be assigned without the prior written consent of the
counterparty.

 

6.                                      That certain agreement dated as of
October 17, 2009 by and between Seller and Philips Medical Systems, N.A. for
lease of a Pinnacle Service 810 and related maintenance, which may not be
assigned without the prior written consent of the counterparty.

 

18

--------------------------------------------------------------------------------


 

Schedule 3.7

 

Legal Proceedings

 

1.                                      Seller is currently in a dispute with
Elekta, Inc. involving that certain Purchase and License Agreement
No. USBU00005005-1, dated as of January 6, 2011 by and between Seller and
Elekta, Inc.  Seller disputes that the agreement was ever entered into and
disputes certain invoices submitted to Seller by Elekta.

 

2.                                      William J. Tingle, M.D., a Principal, is
among the defendants in Thai J. Milonas v. William J. Tingle, M.D., William J.
Tingle, M.D., P.A., William Tingle, M.D., P.A., Florida Urology Specialists,
P.A., Coastal Surgery Center, LLC and Other Presently Unknown/Unnamed Health
Care Providers, Case No. 2012 CA 1275 NC, currently pending in the Circuit Court
of the 12th Judicial Circuit in and for Sarasota County, Florida.  This case
involves a claim of medical malpractice; a motion to dismiss the complaint is
currently pending.  No trial or mediation has been scheduled.

 

3.                                      Tracy B. Gapin, M.D., a Principal, is a
defendant in Peter Gibson v. Tracy B. Gapin, M.D. and Florida Urology
Specialists, P.A., Case No. 2009 CA 017274 NC, currently pending in the Circuit
Court of the 12th Judicial Circuit in and for Sarasota County, Florida.  This
case involves a claim of medical malpractice and is scheduled for trial on
April 23, 2012.

 

4.                                      A complaint has been filed with the
Florida Board of Medicine against William J. Tingle, M.D.  That case is based on
the same facts as the lawsuit described in Item 1 above and is currently
pending.

 

5.                                      Seller and A. Joseph Bilik, M.D., a
Principal, are among the defendants in Thomas and Kathleen Bartera v. Andrew
Weitzel, D.O., 21st Century Oncology, LLC d/b/a Southwest Florida Urologic
Associates, Alfred Joseph Bilik, M.D., and Florida Urology Specialists, P.A.,
currently pending in the Circuit Court of the 12th Judicial Circuit in and for
Sarasota County, Florida.  This case involves a claim of medical malpractice and
is in the initial pleadings phase.

 

19

--------------------------------------------------------------------------------


 

Schedule 3.8(b)

 

Licenses and Permits

 

1.                                      Biomedical Waste-Medical Doctor
Operating Permit, issued by the State of Florida Department of Health, Permit
No. 41-64-00892, issued on October 1, 2011 (expires September 30, 2012).

 

2.                                      Non-Accelerator Therapy Facility
Radiation Machine Registration, Registration No. JR 44290000, dated October 19,
2011, authorizing the possession of radiation machine, by the State of Florida
Department of Health, Bureau of Radiation Control (expires October 28, 2012).

 

3.                                      Non-Accelerator Therapy Facility
Radiation Machine Registration, Registration No. JR44214000, dated October 19,
2011, authorizing the possession of 3 radiation machines, by the State of
Florida Department of Health, Bureau of Radiation Control (expires October 28,
2012).

 

20

--------------------------------------------------------------------------------


 

Schedule 3.8(c)

 

Medicare or Medicaid Audits

 

None.

 

21

--------------------------------------------------------------------------------


 

Schedule 3.9

 

Tax Settlements

 

None.

 

22

--------------------------------------------------------------------------------


 

Schedule 3.10

 

Environmental Matters

 

None.

 

23

--------------------------------------------------------------------------------


 

Schedule 3.11

 

Material Agreements

 

Assigned Agreements

 

All agreements set forth on Schedule 1.1(a)(v).

 

Material Agreements Not Assigned to or Assumed by Buyer

 

1.                                      That certain Radiation Oncology Lease
and Services Agreement dated as of July 28, 2010 by and between Seller and
Urology Partners, P.A.

 

2.                                      That certain Radiation Oncology Lease
and Services Agreement dated as of July 28, 2010 by and between Seller and
Florida Urology Specialists, P.A.

 

3.                                      That certain Operating Agreement of
Seller dated August 7, 2007.

 

4.                                      That certain Service Agreement dated as
of September 10, 2010 by and between Seller and C&G Technologies, Inc. for CT
maintenance.

 

5.                                      Purchase and License Agreement
No. USBU00005005-1, dated January 6, 2011, by and between Seller and
Elekta, Inc.

 

6.                                      Any and all agreements between Seller
and Mobile Air, Inc.

 

7.                                      Any and all agreements between Seller
and Rollins & Associates, LLC.

 

8.                                      Any and all agreements between Seller
and OnSite Medical Physics, P.L.

 

9.                                      Any and all agreements between Seller
and Lakewood Ranch Telecomm.

 

10.                               Any and all agreements, including but not
limited loan agreements between Seller and Insignia Bank.

 

11.                               Any and all agreements between Seller and
Eteck Services, Inc.

 

12.                               That certain agreement with Laser Rite for
office supplies.

 

13.                               That certain agreement with Hasler for a
postage meter.

 

14.                               That certain agreement with Port Charlotte
Computers for computer services.

 

15.                               That certain agreement with Radiadyne for
clinical supplies.

 

24

--------------------------------------------------------------------------------


 

16.                               That certain agreement with Suncoast Safe and
Lock for door lock and repair services.

 

17.                               That certain agreement with Specialty
Electronic Systems for security alarm services.

 

18.                               That certain agreement with Staples Advantage
for office supplies.

 

19.                               That certain agreement with Verizon Florida,
LLC for phone service.

 

20.                               That certain agreement with Waste Management
for waste management services.

 

21.                               That certain agreement with Bio-Spec Waste
Management.

 

22.                               Any and all agreements between Seller and John
Sylvester, M.D.

 

23.                               Any and all agreements between Seller and
OnSite Medical Physics, P.L.

 

24.                               The insurance policies described on Schedule
3.17.

 

25.                               The benefit plans described on Schedule 3.25.

 

26.                               Any and all third party payor agreements.

 

25

--------------------------------------------------------------------------------


 

Schedule 3.13

 

Inspections and Investigations

 

None.

 

26

--------------------------------------------------------------------------------


 

Scheduled 3.16

 

Computer Software Licenses

 

1.                                      The licenses related to the software
related to the IMPAC Radiation Oncology Management System pursuant to the
Purchase and License Agreements identified as Item Nos. 3 and 4 on Schedule
1.1(a)(vi) hereof.

 

27

--------------------------------------------------------------------------------


 

Schedule 3.17

 

Insurance Policies

 

Type of Policy; Policy
Number

 

Insurer

 

Policy Limits

 

 

 

 

 

Commercial Property Quote No. QCP0186530

 

FCCI

 

$6,850,570 (building)
$360,825 (business personal property)

 

 

 

 

 

Commercial General Liability Quote No. QCP0186530

 

FCCI

 

$2,000,000 (aggregate)
$1,000,000 (personal liability and advertising injury)
$1,000,000 (per occurrence)
$5,000 (medical expenses per person)
$100,000 (damage to rented premises)

 

 

 

 

 

Commercial Crime Quote No. QCP0186530

 

FCCI

 

$50,000 (employee theft per occurrence)
$50,000 (forgery or alteration per occurrence)
$50,000 (theft of money and securities per occurrence)
$50,000 (outside the premises per occurrence)

 

 

 

 

 

Commercial Auto Quote No. QAU0088687

 

FCCI

 

$1,000,000 (liability)

 

 

 

 

 

Commercial Inland Marine Quote No. QCP0186530

 

FCCI

 

$10,000 (computer hardware)

 

 

 

 

 

Commercial Liability Umbrella Quote No. QUM0059637

 

FCCI

 

$1,000,000 (per occurrence)
$1,000,000 (personal and advertising injury)
$1,000,000 (aggregate except auto)
$1,000,000 (products-completed operations)

 

28

--------------------------------------------------------------------------------


 

Schedule 3.19

 

Intellectual Property

 

1.                                      The unregistered trade name “Lakewood
Ranch Oncology Center.”

 

29

--------------------------------------------------------------------------------


 

Schedule 3.20(b)

 

Professional Discipline

 

1.                                      William J. Tingle, M.D., a Principal,
received a Letter of Concern and fine from the Florida Board of Medicine
pursuant to that certain Settlement Agreement, DOH Case No. 2006-29859.  The
terms of the Settlement Agreement have been satisfied and Dr. Tingle has an
active license to practice medicine in the state of Florida.

 

2.                                      Tracy B. Gapin, M.D., a Principal,
received a Letter of Concern and fine from the Florida Board of Medicine
pursuant to that certain Settlement Agreement, DOH Case No. 2008-08554. The
terms of the Settlement Agreement have been satisfied and Dr. Gapin has an
active license to practice medicine in the state of Florida.

 

30

--------------------------------------------------------------------------------


 

Schedule 3.22

 

Leased Real Property

 

1.                                      Seller leases approximately 5,826 square
feet located at 8946 77th Terrace East, Bradenton, Florida pursuant to that
certain Lease dated as of November 1, 2009 by and between Seller and Lakewood
Ranch Oncology Holding, LLC.

 

31

--------------------------------------------------------------------------------


 

Schedule 3.24

 

Employees

 

Position

 

Employee

 

Salaries

 

Accrued Benefits

Dosimetrist

 

Desch, Sue

 

$59.16/hour

 

 

Radiation Therapist

 

DeVore, Janelle

 

$26.50/hour

 

 

Driver

 

Downey, Peggy

 

$10.50/hour

 

 

Driver

 

Gillette, Russell

 

$10.50/hour

 

 

Radiation Therapist

 

Harry, Suzanne

 

$30.00/hour

 

 

Radiation Therapist

 

Martin, Lindsey

 

$26.80/hour

 

 

Front Desk

 

Pearbhoo, Seetal

 

$14.00/hour

 

 

Radiation Therapist

 

Peterson, Valerie

 

$26.80/hour

 

 

Front Desk

 

Morgan (Daveluy), Holy

 

*

 

 

 

--------------------------------------------------------------------------------

*Seller will complete this disclosure within five (5) days of closing.

 

Severance Pay

 

Seller shall be responsible for paying any accrued PTO of Seller’s employees
over one hundred (100) hours and Buyer shall be assume all accrued PTO of
Seller’s employees less than one hundred (100) hours.

 

Compensation Increases

 

None.

 

32

--------------------------------------------------------------------------------


 

Schedule 3.25

 

Employee Benefit Plans

 

*Seller will complete this disclosure within five (5) days of Closing.

 

33

--------------------------------------------------------------------------------


 

Schedule 6.1(f)

 

Physicians

 

1.                                      Edward Herrman, M.D.

 

2.                                      G. Austin Hill, M.D.

 

3.                                      Alan K. Miller, M.D.

 

4.                                      Mark P. Weintraub, M.D.

 

5.                                      Mitchell W. Yadven, M.D.

 

6.                                      A. Joseph Bilik, M.D.

 

7.                                      Tracy B. Gapin, M.D.

 

8.                                      Matthew J. Perry, M.D.

 

9.                                      William J. Tingle, M.D.

 

10.                               Thomas H. Williams, M.D.

 

34

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated as of March 30th, 2012 (the “Agreement”),
is between 21st CENTURY ONCOLOGY, LLC, a Florida limited liability company
(“Buyer”) and UROLOGY PARTNERS, P.A., a Florida professional corporation,
(“Seller”).  The shareholders of Seller and such shareholders’ physician
principals are identified on Schedule A attached hereto (the “Principals”) are
each executing this Agreement for the purpose of binding him or her to perform
his or her obligations under Sections 3, 8, 9 and 10 and as otherwise expressly
set forth herein.

 

RECITALS

 

Seller is engaged in the business of providing patient care services in the
specialties of radiation therapy and urology at facilities located at the
premises identified on Schedule 3.22 attached hereto (the “Facilities”).  The
business, activities, ownership, operation and management of the Facilities
pertaining or related to any or all of the assets being acquired by Buyer
pursuant hereto and the use of such assets to provide patient care services in
the specialties of radiation therapy and urology shall be referred to as the
“Business.”

 

1.                                      Seller owns certain assets related to
the Business.

 

2.                                      Buyer desires to acquire from Seller and
Seller desires to sell to Buyer certain assets used in the Business.

 

3.                                      Buyer and Seller wish to set forth the
terms under which Buyer shall acquire certain assets from Seller and assume
certain liabilities of Seller and have each agreed to the transactions described
herein and have agreed to enter into this Agreement and such other agreements as
shall be necessary to effect the transactions contemplated hereby.  This
Agreement and such other agreements as shall be necessary to effect the
transactions herein shall each be referred to herein individually as a
“Transaction Document” and, collectively, as the “Transaction Documents.”

 

NOW, THEREFORE, in consideration of the execution and delivery of the
Transaction Documents, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Asset Purchase.

 

1.1                               Assets Being Sold and Purchased.

 

(a)                                 Subject to and upon satisfaction or waiver
of the terms and conditions of this Agreement, at the Closing (as defined in
Section 2 herein), Seller shall transfer, sell, convey, assign and deliver to
Buyer, pursuant to a Bill of Sale in the form attached hereto and made a part
hereof as Exhibit 1.1(a) (the “Bill of Sale”), and Buyer shall purchase from
Seller, all right, title and interest to and in Seller’s assets used by, for and
in connection with, the Business, as the same existed immediately prior to the
Closing and reflected on the books and records of Seller (the “Assets”),
excluding only the specific assets set forth in Section 1.1(c) below, but
including, without limitation, the following:

 

--------------------------------------------------------------------------------


 

(i)                                     all tangible assets used in the Business
whether owned or leased, including, without limitation, all instruments, tools,
medical equipment, supplies and office equipment and all fixtures and
improvements;

 

(ii)                                  all inventories of clinical supplies and
instruments, pharmaceuticals, inventory, paper goods, raw materials, finished
goods, demonstration equipment, parts, packaging materials and other products,
materials, or accessories related thereto that are held at, or are in transit
from or to, the locations at which the Business is conducted or that are used or
held for use by Seller;

 

(iii)                               all of Seller’s right, title and interest
under manufacturers’ and vendors’ warranties in connection with the assets being
transferred hereunder, to the extent assignable or transferable;

 

(iv)                              all real property interests described on
Schedule 1.1(a)(iv) hereto, and all improvements and fixtures thereon and/or
affixed thereto, and all rights of way, easements, leaseholds, and other estates
and rights, relating to any of the foregoing or used in connection with any of
the Business or the Assets;

 

(v)                                 all of Seller’s right, title and interest
(subject to Seller’s rights to access copies as provided in Section 12 herein)
in and to those assignable contracts, agreements, leases, licenses, franchises,
purchase orders, sale, license or service orders, permits, instruments,
commitments, arrangements, understandings, including, without limitation, all
license, service, maintenance, supply, purchase, distribution, advertising and
promotional services agreements to which Seller is a party or by which Seller or
the Business is bound or under which Seller has any rights or is entitled to any
benefits, relating to any of the Business or the Assets (in each case, whether
written or oral and including all amendments thereto), all as set forth on
Schedule 1.1(a)(v) hereto under the heading “Assigned Agreements” (collectively,
“Assigned Agreements”);

 

(vi)                              all software programs (including source and
object codes and related documentation for software owned by or licensed to
Seller and used in connection with or developed for support of the operations of
the Business, including, without limitation, the software programs identified on
Schedule 1.1(a)(vi) attached hereto, as well as the internet web sites used by
Seller with respect to the Business and the related universal resource locators
(“URLs”) used in connection therewith, each of which is set forth on Schedule
1.1(a)(vi);

 

(vii)                           a pro rata share of all prepaid expenses
relating to the Business, but not including security deposits deposited by or on
behalf of the Seller as lessee, sublessee, lessor, sublessor, or otherwise under
any Assigned Agreements;

 

(viii)                        all insurance proceeds and rights thereto derived
from loss, damage or destruction of or to any property or assets included in the
Assets, to the extent claims were not made or did not accrue prior to the
Closing to repair or replace the lost, damaged or destroyed items;

 

(ix)                              all of Seller’s right, title and interest in
any transferable licenses, permits, variances, franchises, certifications,
authorizations and approvals to do

 

2

--------------------------------------------------------------------------------


 

business issued by any administrative body or licensing authority or
governmental or regulatory agency, used in connection with the Business and/or
the ownership and/or use of any of the Assets and the Facilities, together with
any extensions, renewals or modifications thereof and additions thereto in
connection with the Business, including, without limitation any and all licenses
and permits required by the United States Nuclear Regulatory Commission, and
which are necessary for participation in the Medicare and Medicaid programs,
including without limitation those as set forth on Schedule 1.1(a)(ix) hereto,
in all cases to the extent assignable or transferable and to the extent assumed
by Buyer;

 

(x)                                 all files, documents, instruments, papers,
books and records relating to the Business, operations, condition of (financial
or other) results of operations and assets and properties of Seller (subject to
Seller’s rights to access copies as provided in Section 12 herein), including
without limitation, mailing lists and related documentation, financial
statements and related work papers and letters from accountants, personnel
records and files, budgets, ledgers, journals, computer files and programs;
retrieval programs, operating data and plans and environmental studies and
plans;

 

(xi)                              all telephone numbers, facsimile numbers,
electronic addresses and passwords used in connection with the Business;

 

(xii)                           all intangible personal property of Seller
relating to or in connection with the Business or Assets, and all of Seller’s
rights, title to and interest therein and thereunder, and all guaranties,
warranties, indemnities, privileges, claims, causes of action and options
relating or pertaining to the Business, the Assets, and the Assigned Agreements
to the extent assignable or transferable;

 

(xiii)                        all other assets and property of Seller used or
held for use in connection with the Business,

 

(xiv)                       Intentionally deleted;

 

(xv)                          a portion of the goodwill associated with Seller’s
radiation therapy patient care services.

 

(b)                                 At Closing, Seller shall permit Buyer to
take physical possession of all of the Assets at the locations where they are
then located.

 

(c)                                  Notwithstanding anything to the contrary
herein, the following assets of Seller are not being sold hereunder and shall
not be included in the term “Assets”:

 

(i)                                     the assets described on Schedule
1.1(c)(i) hereto;

 

(ii)                                  all cash, cash equivalents, securities and
short-term investments held by Seller;

 

(iii)                               any accounts receivable of Seller existing
as of the Closing Date;

 

3

--------------------------------------------------------------------------------


 

(iv)                              amounts due to Seller for services provided
but not billed as of the Closing Date;

 

(v)                                 any accounts payable or accrued expenses of
Seller attributable to any period prior to the Closing Date;

 

(vi)                              the real property associated with the
Facilities, other than the leasehold interests set forth in Schedule
1.1(a)(iv) attached hereto;

 

(vii)                           all intellectual property, copyrights and
trademarks owned or utilized by Seller;

 

(viii)                        any contract of Seller that is not listed on
Schedule 1.1(a)(v) attached hereto under the heading “Assigned Agreements” and
is not used or required as part of the day-to-day operations of the Business;

 

(ix)                              all of Seller’s non-transferable contracts,
certificates, permits and licenses used in the Business;

 

(x)                                 claims against third parties related to
Seller’s operations prior to Closing;

 

(xi)                              any rights to tax refunds or claims under or
proceeds of insurance policies related to the Business or the Assets with
respect to periods prior to the Closing;

 

(xii)                           all employee benefit plans of Seller within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1972,
as amended, which are presently in effect and relate to the operation of the
Business, including any assets owned or held by any such plan;

 

(xiii)                        any distributions of risk pool fund and/or
preferred provider organization holdbacks related to services provided prior to
the Closing; and

 

(xiv)                       Seller’s patient medical records.

 

(d)                                 Seller shall transfer, convey and assign to
Buyer, Seller’s title to all of the Assets at the Closing, free and clear of any
liens, pledges, charges, mortgages, security interests, restrictions, easements,
liabilities, claims, encumbrances or right of others of every kind and
description (collectively, “Liens”), except for those Liens listed on Schedule
1.1(d) hereto, said Liens so listed being herein called the “Permitted Liens.”

 

1.2                               Liabilities.

 

(a)                                 Liabilities Not Assumed.  Except as
specifically provided in this Agreement and in Section 1.2(b) below, Buyer shall
not assume, pay, honor, discharge or

 

4

--------------------------------------------------------------------------------


 

otherwise become responsible for any liabilities or obligations of Seller, and
all such liabilities and obligations shall remain solely those of Seller, and
Seller shall pay, perform and discharge, all such obligations and liabilities of
Seller promptly when due in accordance with their terms.  Without limiting the
generality of the preceding sentence and except as specifically provided in
Section 1.2(b), Buyer shall not assume or become responsible for:

 

(i)                                     any liabilities or obligations of Seller
including, without limitation, any personal obligations of any member or officer
of Seller incurred in any capacity, including those arising out of any claim,
litigation or proceeding, or any contract, license, commitment or other
agreement relating to the operations of the Business or the occurrence of any
event on or before the Closing including, without limitation, accounts payable
of the Business;

 

(ii)                                  any obligations, liabilities,
undertakings, Liens (other than Permitted Liens) or restrictions to which the
Assets or the Business are subject arising on or before the Closing and that are
not disclosed in writing in this Agreement arising on or before the Closing;

 

(iii)                               any liability or obligation arising out of
or related to past, present or future actions, litigations, suits, enforcement
actions, proceedings, arbitrations or governmental or regulatory authority
investigations, audits or otherwise, including, without limitation, demand or
directive letters or correspondence, or of notice regarding any of the foregoing
involving the Assets, the Business, Seller or any member of Seller to the extent
the foregoing relate to events, acts or omissions arising on or before the
Closing;

 

(iv)                              any liability or obligation, in contract, tort
or for violation of any law by Seller or any officer, manager, member, employee
or agent of Seller that arises out of or results from any act, omission,
occurrence or state of facts arising on or before the Closing, and any liability
or obligation, in contract, tort or for violation of any law by Seller or any
officer, manager, member, employee or agent of Seller that arises out of or
results from any act, omission, occurrence or state of facts after the Closing;

 

(v)                                 any compensation obligations or any
liabilities or obligations of Seller arising out of or in connection with any
employee benefit plan of Seller or any other liabilities or obligations of
Seller to any employees with respect to his or her service to the Business on or
before the Closing, including but not limited to any liability or obligation for
any severance pay due any employee of Seller upon his or her termination of
employment (except for any obligations under any Assigned Agreements between the
Seller and any such employees arising after the Closing Date) and any and all
accrued vacation and/or sick leave in excess of one hundred (100) hours per
employee (i.e., the Buyer shall assume responsibility for up to one hundred
hours (100) hours per employee for each such employee that is retained by the
Buyer as of the Closing Date, provided, however, that the Seller recognizes and
agrees, and shall cause such employees to recognize and agree, that each
employee’s rights to such accrued vacation and/or sick leave shall be subject to
the applicable policies of the Buyer, including, without limitation, any such
policies requiring the employee to use such accrued vacation and/or sick time
during a calendar or contract year and any such policies which govern the
payments, if any, to which an employee would be entitled to for same should his
or her employment with the

 

5

--------------------------------------------------------------------------------


 

Buyer be terminated), bonuses and other benefits to the extent that such
liabilities or obligations are owed as a result of acts, omissions, occurrences
or state of facts on or before the Closing. For purposes of determining
eligibility for participation in Buyer’s benefit policies with respect to those
employees of Seller retained by Buyer, Buyer shall credit each such employee for
time employed by Seller.

 

(vi)                              any liabilities or obligations of Seller for
indebtedness for borrowed money, including, but not limited to, any and all
liabilities and obligations related to real estate financings and any and all
obligations to any secured party in connection with any of the Assets;

 

(vii)                           subject to Section 1.3(c), any liabilities or
obligations of Seller for any type of taxes owed by Seller whatsoever;

 

(viii)                        any and all Medicare, Medicaid and other third
party payor obligations arising from any acts or omissions for any period on or
prior to the Closing, including without limitation, any retroactive denial of
claims, civil monetary penalties or any gain on sale that may be recognized by
any of the foregoing as a result of the transactions, contemplated herein; or

 

(ix)                              any other liabilities or obligations of any
nature relating to the operations of the Business or the occurrence of any event
on or before the Closing, whether known or determined as of the Closing or
unknown or undetermined as of the Closing.

 

(b)                                 Liabilities Assumed.  Subject to the terms
and conditions set forth in this Agreement, effective as of the Closing Date,
the Buyer shall assume and agree to pay, perform and discharge, when due, the
obligations of Seller under (i) the Assigned Agreements to the extent such
obligations arise after the Closing and relate to goods or services sold or
provided after the Closing, and (ii) the indebtedness of the Seller related to
the Permitted Liens, as set forth in Schedule 1.2(b) annexed hereto (the
“Assumed Indebtedness”).  Those liabilities assumed by the Buyer pursuant to
this Section 1.2(b) are referred to herein as the “Assumed Liabilities.”

 

1.3                               Purchase Price.

 

(a)                                 As consideration for the sale, assignment,
conveyance, transfer and delivery of the Assets, Buyer shall pay to Seller a
purchase price (the “Purchase Price”) equal to Ten Million Four Hundred Seventy
Two Thousand Nine Hundred Sevety Eight and 36/100 Dollars ($10,472,978.36)  (the
“Purchase Price”).

 

(b)                                 The Purchase Price shall be payable as
follows:

 

(i)                                     at Closing, at Seller’s direction and on
behalf of Seller, Buyer shall pay out of the Purchase Price, by wire transfer or
delivery of other immediately available funds, Seller’s aggregate indebtedness
under any debt instrument secured in full or in part by Liens on the Assets (the
“Indebtedness Amount”), other than the Assumed Indebtedness, all as set forth in
Schedule 1.3(b)(i) hereof; and

 

6

--------------------------------------------------------------------------------


 

(ii)                                  at Closing, pursuant to the terms of that
certain Escrow Agreement attached hereto as Exhibit 1.3(b)(ii) (the “Escrow
Agreement”), Buyer shall deposit an Nine Hundred Seventy Five Thousand Dollars
($975,000) of the Purchase Price (the “Escrow Amount”) with Blalock Walters,
P.A. (the “Escrow Agent”).  The Escrow Agreement shall provide, among other
things, that unless Buyer has previously provided Seller with written notice
that Buyer intends to seek indemnification from Seller pursuant to Section 8,
below, one-half (1/2) of the Escrow Amount then held in escrow shall be released
to Seller on the ninth (9th) month anniversary of the Closing Date and the
remaining one-half (1/2) of the Escrow Amount then held in escrow shall be
released to Seller on the eighteenth (18th) month anniversary of the Closing
Date.  Notwithstanding the foregoing, there shall be no release of the Escrow
Amount if the balance then held in escrow is insufficient to cover any claims of
indemnification for which Buyer has provided Seller with written notice thereof;
and

 

(iii)                               at Closing, Buyer shall deliver to Seller an
amount equal to the Purchase Price less the sum of the Indebtedness Amount and
Escrow Amount (the “Closing Payment”) by wire transfer of immediately available
funds to such account(s) as Seller shall designate in writing.

 

(c)                                  Each party hereto agrees (a) that the
Purchase Price for the Assets will be allocated for all federal and state tax
purposes (including but not limited to, income, excise, sales, use, personal
property and transfer taxes, and otherwise) among the Assets in accordance with
Schedule 1.3(c) attached hereto and made a part hereof which is in accordance
with Section 1060 of the Internal Revenue Code, (b) to file separately a Federal
Form 8594 with its Federal Income Tax Return consistent with such allocation for
the tax year in which the Closing Date occurs, and (c) that no party will take a
position on any tax returns or filings with any governmental or regulatory
authority charged with the collection of taxes or having jurisdiction over the
transaction contemplated hereunder or in any judicial proceeding, that is in any
manner inconsistent with the terms of the allocation set forth on Schedule
1.3(c).  Seller shall be responsible for any and all taxes and other charges
resulting from this transaction.

 

(d)                                 All utilities charges, real estate and
personal property taxes, monthly rental payments and common area charges under
any leases assumed by Buyer pursuant to this Agreement, amounts prepaid or
payable in respect of contracts and agreements assumed by Buyer pursuant to this
Agreement and similar prepaid items and similar accrued expenses, shall be
prorated between Seller and Buyer as of 11:59 p.m. on the day immediately
preceding the Closing Date.

 

2.                                      Closing.  The closing of this
transaction (the “Closing”) shall take place by telephone, mail, electronic mail
and/or facsimile or at a location mutually agreed upon.  The Closing shall occur
on March 30, 2012 with the Closing effective date and time being March 30, 2012
at 11:59 P.M.  The date on which the Closing takes place is referred to herein
as the “Closing Date.”

 

3.                                      Representations and Warranties of
Seller.  In order to induce Buyer to enter in this Agreement and to consummate
the transactions contemplated by this Agreement, Seller and each Principal
hereby jointly and severally represents and warrants to Buyer as of the date
hereof and as of the Closing Date as follows:

 

7

--------------------------------------------------------------------------------


 

3.1                               Organization, Qualification and Authority.

 

(a)                                 Seller is a professional corporation, duly
organized, validly existing and in good standing under the laws of the State of
Florida and is in good standing as a foreign company in all jurisdictions in
which it conducts business or owns assets.  Seller’s execution and delivery of
this Agreement and each of the other Transaction Documents delivered by Seller
at the Closing, and the performance by Seller of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary actions and
proceedings of Seller.  This Agreement and each of the other Transaction
Documents executed and delivered by Seller at the Closing are valid and legally
binding upon Seller and are enforceable against it in accordance with its terms.

 

(b)                                 Seller has full corporate power and
authority to execute and deliver this Agreement and each other Transaction
Document to which it is a party, to perform its obligations under this Agreement
and each other Transaction Document, and to consummate the transactions
contemplated under this Agreement and each other Transaction Document,
including, without limitation, to sell and transfer the Assets and the Business
pursuant to this Agreement.  Seller has taken all necessary corporate action to
execute and deliver this Agreement and each other Transaction Document to which
it is a party, to authorize its officers, managers and all other authorized
personnel to execute and deliver this Agreement, and to execute and deliver such
further documents as are necessary and proper to consummate the terms and
provisions of this Agreement.  The execution and delivery by Seller of this
Agreement and each other Transaction Document to which it is a party, and the
performance by Seller of its obligations hereunder and thereunder, have been
duly and validly authorized by the directors and shareholders of Seller.

 

(c)                                  The owners of all of the issued and
outstanding ownership interests of Seller are set forth on Schedule 3.1(c). 
There are no outstanding agreements, options, warrants, rights, contracts,
calls, puts or other agreements or commitments providing for the disposition or
acquisition of any of the ownership interests of Seller.

 

3.2                               Title to the Assets.

 

(a)                                 Seller has good and marketable title to the
Assets.  With regard to those Assets in which Seller possesses leasehold
interests, such leasehold interests are valid and transferable except as set
forth on Schedule 3.2(a).  Upon the sale, assignment, transfer and conveyance of
the Assets to Buyer as contemplated under this Agreement, there will be vested
in Buyer good and marketable title to all of the Assets, free and clear of all
Liens other than Permitted Liens, and there are no adverse conditions that will
interfere with Buyer’s use and enjoyment of or ability to encumber any of the
Assets in any respect or that will impede Buyer’s ability to use the Assets in
connection with the provision of patient care services.  All Assets used in the
Business are set forth on Schedule 3.2(a).

 

(b)                                 Except as indicated on Schedule
3.2(b) attached hereto, none of the Assets is subject to any Lien.  All Liens
set forth on Schedule 3.2(b), other than the Permitted Liens set forth on
Schedule 1.1(d) have been or will be terminated and/or released on or prior to
the Closing Date.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Seller is not obligated to offer any
individual or entity the opportunity to purchase any Assets prior to or
simultaneously with offering the Buyer the opportunity to purchase the Assets
that has not been expressly waived by such person or entity in writing prior to
Closing other than as set forth in that certain Professional Services Agreement
between John Sylvester, M.D. (“Dr. Sylvester”) and Seller which shall be waived
in writing on or before the Closing Date.  No person or entity has a right of
first refusal or a right of participation with respect to the sale of any of the
Assets by Seller that has not been expressly waived by such person or entity in
writing prior to Closing.  All notices required to be provided by Seller to any
individual or entity in connection with the sale of any of the Assets have been
timely provided by Seller or have been expressly waived in writing prior to
Closing and all such notices, to the extent provided, were complete and
accurate.

 

(d)                                 Except as set forth in Schedule
3.2(d) attached hereto, as of the Closing Date, the Assets are free of defects
and deficiencies, in good operating condition and repair, normal wear and tear
excepted, and suitable for the purposes used, are adequate and sufficient for
the operations and conduct of the Business as currently operated, and comply
with and are being operated and otherwise used in full compliance in all
material respects with all laws, ordinances, statutes, regulations and other
legal requirements applicable to such Assets.

 

3.3                               Financial Statements.  Seller has delivered to
the Buyer copies of Seller’s compiled financial statements of Seller for the two
(2) month period ended February 29, 2012, and the years ended December 31, 2009,
December 31, 2010 and December 31, 2011 (collectively, the “Financial
Statements”).  Except for the variations expressly noted in Schedule 3.3 hereto,
all of the Financial Statements have been prepared from the financial records of
Seller on the accounting basis used by Seller for income tax purposes,
consistently applied and fairly present the financial condition of Seller, as at
their respective dates and the respective results of the operations of Seller
and of the Business, for the periods covered thereby.  The Financial Statements
do not contain any items of special or nonrecurring income or any other income
not earned in the ordinary course of business except as expressly specified
therein, and include all adjustments necessary for such fair presentation.

 

3.4                               Absence of Certain Changes.  Except as set
forth in Schedule 3.4 attached hereto, since January 1, 2012 (the “Interim
Date”), there has not been:  (i) any transaction by Seller not in the ordinary
course of business; (ii) any damage, destruction or loss to any of the Assets,
whether or not covered by insurance, (iii) any sale or transfer of any of the
Assets, except in the ordinary course of business; (iv) any Lien placed on any
of the Assets; (v) any amendment or termination of any contract or agreement to
which Seller was a party in connection with the Business as of the Interim Date;
(vi) any increase in, or commitment to increase, the fees or compensation
payable or to become payable to any of the employees or agents of Seller;
(vii) any incurrence or assumption of, or taking any property subject to, any
liability by Seller in connection with the Business; (viii) any alteration in
the manner in which Seller maintains its books, accounts or records, or in the
accounting practices reflected in those accounts or records, or any change in
any assumption underlying any method of calculation of bad debts, contingencies
or other reserves from that reflected in the Financial Statements; (ix) any
acquisition or lease by Seller of or commitment to acquire or lease, any realty
or any item of furniture, machinery or equipment; (x) any waiver of any claim or
right; or (xi) any agreement or understanding to undertake any of the foregoing
actions described in Sections 3.4(i)-(x) above.

 

9

--------------------------------------------------------------------------------


 

3.5                               Certain Payments.  Neither Seller, the
Principals nor the Business, or, to the knowledge of any of the Seller and/or
any of the Principals, any directors, officers, agents or employees or any other
person or entity associated with or acting for or on behalf of Seller has
directly or indirectly in connection with the Business:  (a) made any unlawful
contribution, gift, bribe, rebate, payoff, influence payment, kickback or other
payment to any person or entity, regardless of form, whether in money, property
or services, including without limitation: (i) to obtain favorable treatment in
securing business, (ii) to pay for favorable treatment for business secured, or
(iii) to obtain special concessions or for special concessions already obtained,
for or in respect of Seller, or (b) established or maintained any fund or asset
that has not been recorded in the books and records of the Business.

 

3.6                               Violation of Other Instruments.  Except as set
forth in Schedule 3.6 attached hereto, neither the execution and delivery of
this Agreement or any other Transaction Document, nor the consummation of the
transactions contemplated hereby or thereby, violates:  (i) any agreement of
Seller, (ii) the certificate of formation or any governing documents of Seller
or (iii) any statute, ordinance, regulation, order, judgment or decree of any
court or governmental agency or board, or conflicts with or will result in any
breach or acceleration of any of the terms of or will constitute a default under
or result in the termination of or the creation of any Lien pursuant to the
terms of any contract or agreement to which Seller is a party or by which Seller
or any of the Assets is bound.  No consents, approvals or authorizations of, or
filings with, any governmental authority or any other person or entity are
required to be obtained by Seller in connection with the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby,
except for required consents set forth in Schedule 3.6.

 

3.7                               Legal Matters.  Except as set forth in
Schedule 3.7 attached hereto, there are no suits, actions, claims,
investigations, administrative proceedings or other proceedings, criminal,
civil, or quasi civil, pending or, to the knowledge of any of the Seller or any
of the Principals, threatened by or against the Business, the Assets or Seller. 
Seller knows of no facts or circumstances that could reasonably be expected to
give rise to any claim, investigation, administrative proceeding or other
proceeding, criminal, civil, or quasi civil that would be required to be
disclosed under this Section 3.7.

 

3.8                               Compliance with Applicable Law.

 

(a)                                 General.  Seller is not in default under
any, and Seller has complied with all, statutes, ordinances, regulations,
orders, judgments and decrees of any court or governmental entity or agency,
applicable to Seller, the Business or the Assets, including, without limitation,
all laws, statutes and regulations related or incident to the licensure,
credentialing and certification of providers of professional medical services,
physicians and health professionals, health and safety matters, employment and
labor laws, health laws and regulations and Medicare and Medicaid regulations. 
Seller has no knowledge of any basis for assertion of any violation of the
foregoing or for any claim for compensation or damages or otherwise arising out
of any violation of the foregoing.  Seller has not received any notification of
any asserted present or past failure to comply with any of the foregoing that
has not been satisfactorily responded to in the time period required thereunder.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Permits.  Set forth in
Schedule 3.8(b) attached hereto is a complete and accurate list of all licenses,
certificates, permits, approvals, franchises, notices and authorizations issued
by governmental entities or other regulatory authorities, federal, state or
local (collectively, the “Permits”), held by Seller and/or Principals.  The
Permits set forth in Schedule 3.8(b) are all the Permits required for the
conduct of the Business as currently operated.  All the Permits set forth in
Schedule 3.8(b) are in full force and effect.  Seller has not engaged in any
activity that would cause or permit revocation or suspension of any Permit, and
no action or proceeding seeking to or contemplating the revocation or suspension
of any Permit is pending or threatened.  There are no existing defaults or
events of default or events or state of facts which, with notice or lapse of
time or both, would constitute a default by Seller under any Permit.  Seller has
no knowledge of any default or claimed or purported or alleged default or state
of facts which with notice or lapse of time or both would constitute a default
on the part of any party in the performance of any obligation to be performed or
paid by any party under any Permit.  Except as set forth in Schedule 3.8(b), the
consummation of the transactions contemplated hereby and in each of the other
Transaction Documents will in no way affect the continuation, validity or the
effectiveness of the Permits or require the consent of any person or entity.

 

(c)                                  Medicare and Medicaid.  Seller, each
Principal and each employee of Seller is in compliance with all laws, rules and
regulations of Medicare, Medicaid and other governmental health care programs,
and has filed all claims and other forms substantially in the manner prescribed
by such laws, rules and regulations.  Except as set forth on Schedule 3.8(c),
neither Seller nor any Seller employee has been subject to any audit relating to
improper and/or fraudulent Medicare or Medicaid procedures or practices.  There
is no basis for any claim or request for recoupment or reimbursement from Seller
or any Seller employee, or for reimbursement by Seller or any Seller employee
of, any federal or state agency or instrumentality or other provider
reimbursement entities relating to Medicare or Medicaid.  No deficiency (either
individually or in the aggregate) in any such claims, returns, invoices, cost
reports and other filings, including claims for overpayments or deficiencies for
late filings, has been asserted or threatened by any federal or state agency or
instrumentality or other provider reimbursement entities relating to Medicare or
Medicaid claims or any other third party payor and there is no basis for any
claims or requests for reimbursement.

 

(d)                                 Principals.  Each Principal represents and
warrants that (i) Principal has not been convicted of a criminal offense related
to health care, (ii) Principal has not been listed as debarred, excluded or
otherwise ineligible for participation in federal health care programs, and
(iii) no such criminal charges or proposed debarment or exclusion is pending.

 

3.9                               Taxes.  Seller has filed or caused to be filed
on a timely basis all federal, state, local, foreign and other tax returns,
reports and declarations (collectively, “Tax Returns”) required to be filed by
Seller.  All Tax Returns filed by or on behalf of Seller are true, complete and
correct in all respects.  Seller has paid all income, estimated, excise,
franchise, gross receipts, capital stock, profits, stamp, occupation, sales,
use, transfer, value added, property (whether real, personal or mixed),
employment, unemployment, disability, withholding, social security, workers’
compensation and other taxes, and interest, penalties, fines, costs and
assessments (collectively, “Taxes”), due and payable with respect to the periods
covered by such Tax Returns (as reflected thereon).  There are no tax liens on
any of the properties or assets, real,

 

11

--------------------------------------------------------------------------------


 

personal or mixed, tangible or intangible, of Seller.  Seller has not incurred
any Tax liability other than in the ordinary course of business.  No deficiency
in taxes for any period, with respect to Seller, has been asserted by any taxing
authority which remains unpaid at the date hereof (the results of any settlement
being set forth on Schedule 3.9 attached hereto), and no written inquiries or
notices have been received by Seller from any taxing authority with respect to
possible claims for taxes.  Seller has no reason to believe that such an inquiry
or notice is pending or threatened or that there is a basis for any additional
claims or assessments for taxes.  Seller has not agreed to the extension of the
statute of limitations with respect to any Tax Return or tax period.  Seller has
delivered to Buyer copies of the federal and state income or franchise or other
type of Tax Returns filed by each of them for the years ended December 31, 2008,
December 31, 2009 and December 31, 2010.

 

3.10                        Environmental Matters.

 

(a)                                 Except as set forth in Schedule 3.10 hereto,
no Hazardous Substance (as hereinafter defined) is present or at any time has
been stored, treated, released, disposed of or discharged on, about, from or
affecting the Facilities during the period of any ownership, lease or occupancy
thereof by Seller, in any material amounts, except for products that have been
used, maintained and disposed of in compliance with all applicable laws,
rules and regulations and all applicable manufacturer instructions, and Seller
has no actual knowledge of any liability that is based upon or related to any
environmental condition, and there is no reasonable basis for any such liability
arising.  The term “Hazardous Substance” as used in this Agreement shall
include, without limitation, gasoline, oil and other petroleum products,
explosives, radioactive materials and related and similar materials, and any
other substance or material defined as a hazardous, toxic or polluting substance
or material by any federal, state or local law, ordinance, rule or regulation,
including, without limitation, asbestos and asbestos-containing materials.

 

(b)                                 Except as set forth on Schedule 3.10 hereto,
Seller has not, nor to the knowledge of Seller, has any prior or current owner,
tenant or occupant of any part of the Facilities, received (i) any notification
or advice from or given or been required to have given any report or notice to
any governmental agency or authority or any other person, firm or entity
whatsoever involving the use, management, handling, transport, treatment,
generation, storage, spill, escape, seepage, leakage, spillage, emission,
release, discharge, remediation or clean-up of any Hazardous Substance on or
about the Facilities or caused by Seller or any affiliate thereof, or (ii) any
complaint, order, citation or notice with regard to a Hazardous Substance or any
other environmental health or safety matter affecting the Facilities, or any
business or operations conducted thereat under the federal Comprehensive
Environmental Response, Compensation and Liability Act or under any other
federal, state or local law, ordinance, rule or regulation.

 

3.11                        Agreements.  Schedule 3.11 attached hereto contains
a true, complete and accurate list of all those contracts and other agreements
to which Seller or any Principal is a party, related, in each case only to the
Business or the Assets, or by or to which Seller’s assets or properties are
bound or subject as such instruments relate to the Business, including without
limitation, those which: (i) are for the purchase or sale of materials,
supplies, equipment, inventory or services; (ii) are franchise or other royalty
contracts or similar contracts material to the Business; (iii) are contracts for
the grant to any person of any preferential rights to purchase

 

12

--------------------------------------------------------------------------------


 

any of Seller’s assets or properties; (iv) are leases of real or personal
property with respect to the Business; (v) are capital or other leases relating
to any Assets; (vi) are employment, personal service, or other executory
contracts; or (vii) are material to the business or are contracts to be assigned
to Buyer which do not fit into one of the aforementioned categories (the
“Material Agreements”).  The Material Agreements shall be organized on Schedule
3.11 under the following two headings:  “Assigned Agreements” and “Material
Agreements Not Assigned to or Assumed by Buyer.”

 

3.12                        Third Party Reimbursement.  Complete copies of all
third party reimbursement agreements relating to the operation of the Business
(the “Reimbursement Agreements”) that are currently in force have been delivered
to Buyer prior to the execution of this Agreement.  To the knowledge of any of
the Seller and/or any of the Principals, and except for the transactions
contemplated hereby, there are no facts or circumstances that could result in
(i) the cancellation or non-renewal of any Reimbursement Agreement; or (ii) any
retroactive adjustment by any payor under any Reimbursement Agreement.

 

3.13                        Inspections and Investigations.  Except as set forth
and described in Schedule 3.13:  (i) no right of Seller nor the right of any
licensed professional or other individual employed by or under contract with
Seller to receive reimbursements pursuant to any government program or private
non-governmental program under which Seller directly or indirectly receives
payments (“Payor Programs”) related to the Business has been terminated or
otherwise adversely affected as a result of any investigation or action whether
by any federal or state governmental regulatory authority or other third party
payors; (ii) neither the Business nor Seller, has, during the past five (5)
years, been the subject of any inspection, investigation, survey, audit,
monitoring or other form of review by any governmental regulatory entity, trade
association, professional review organization, accrediting organization or
certifying agency based upon any alleged improper activity nor has Seller
received any notice of deficiency during the past five (5) years in connection
with the operations of the Business; and (iii) there are not presently any
noticed outstanding deficiencies or work orders related to the Business of any
governmental authority having jurisdiction over Seller or the Business or
requiring conformity to any applicable agreement, statute, regulation, ordinance
or bylaw, including but not limited to, the Payor Programs.  Attached as part of
Schedule 3.13 are copies of all reports, correspondence, notices and other
documents relating to any matter described or referenced therein.

 

3.14                        Fraud and Abuse; False Claims.  Except as set forth
and described in Schedule 3.14, Seller and Principals have not engaged in any
activities that are prohibited under 42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b,
1395nn, and 1396b, 31 U.S.C. § 3729-3733, and the federal TRICARE statute (or
other federal or state statutes related to false or fraudulent claims) or the
regulations promulgated thereunder pursuant to such statutes, or related state
or local statutes or regulations, or which are prohibited by rules of
professional conduct, including but not limited to the following:  (a) knowingly
and willfully making or causing to be made a false statement or representation
of a fact in any application for any benefit or payment; (b) knowingly and
willfully making or causing to be made any false statement or representation of
a fact for use in determining rights to any benefit or payment; (c) failing to
disclose knowledge by a claimant of the occurrence of any event affecting the
initial or continued right to any benefit or payment on its own behalf or on
behalf of another, with intent to fraudulently secure such benefit or

 

13

--------------------------------------------------------------------------------


 

payment; and (d) knowingly and willfully soliciting or receiving any
remuneration (including any kickback, bribe or rebate), directly or indirectly,
overtly or covertly, in cash or in kind or offering to pay or receive such
remuneration (i) in return for referring an individual to a person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made in whole or in part by Medicare or Medicaid or any other
Payor in any case in which such action would be prohibited by any applicable
law, rule or regulation, or (ii) in return for purchasing, leasing, or ordering
or arranging for or recommending purchasing, leasing, or ordering any good,
facility, service or item for which payment may be made in whole or in part by
Medicare or Medicaid or any other Payor in any case in which such action would
be prohibited by any applicable law, rule or regulation.  Seller and each
Principal have no knowledge of any facts or circumstances which could result in
any claim by Medicare, Medicaid or any other Payor for any retroactive
adjustments.

 

3.15                        Rates and Reimbursement Appeals.  Except in the
ordinary course of the Seller’s business, none of the Seller, Principals or any
employee of Seller has any reimbursement or payment rate appeals, disputes or
contested positions currently pending before any governmental authority or any
administrator of any Payor Programs with respect to the Business.

 

3.16                        Licenses.  Seller does not produce or distribute any
product, nor perform any service, under a proprietary license granted by another
entity and has not licensed its rights in any current or planned products,
designs or services to any other entities.  Seller has the right to use all
computer software, including all property rights constituting part of that
computer software, used in connection with the Business (the “Computer
Software”).  A list of all written licenses pertaining to the Computer Software
(other than over-the-counter “shrink-wrap” software licenses) is set forth in
Schedule 3.16 attached hereto (the “Computer Licenses”).  To the knowledge of
the Seller and the Principals, the Computer Licenses are valid and enforceable
by Seller and the use of the Computer Software and the Computer Licenses do not
infringe upon or conflict with the rights of any third party.  Seller has not
granted any licenses to use the Computer Software or any sub-licenses with
respect to any of the Computer Licenses.

 

3.17                        Insurance.  Seller maintains insurance policies as
set forth in Schedule 3.17 attached hereto.  Such policies are in full force and
effect and all premiums due thereon prior to or on the Closing Date have been
paid in full.  Seller shall maintain all such policies through the Closing
Date.  Seller has complied in all material respects with all the provisions of
such policies.  A complete list and brief description of the insurance policies,
including limits of coverage, maintained by Seller in connection with the
Business is set forth in Schedule 3.17 attached hereto.  There are no notices of
any pending or threatened termination or premium increases with respect to any
of such policies.  Except as set forth on Schedule 3.17, Seller has not had any
casualty loss or occurrence that may give rise to any claim of any kind not
covered by insurance and Seller is not aware of any occurrence which may give
rise to any claim of any kind not covered by insurance.  Except as set forth on
Schedule 3.17 no third party has filed any claim against Seller for personal
injury or property damage of a kind for which liability insurance is generally
available which is not covered by such Seller’s insurance policies.  All claims
against Seller that are covered by insurance have been reported to the insurance
carrier on a timely basis.

 

14

--------------------------------------------------------------------------------


 

3.18                        Brokers.  Buyer shall not have any obligation to pay
any fee or other compensation to any person, firm or corporation hired by, or
otherwise dealt with by, Seller or any of its agents in connection with this
Agreement and the transactions contemplated hereby, and Seller hereby agrees to
indemnify and hold Buyer harmless from any liability, damage, cost or expense
arising from any claim for any such fee or other compensation.

 

3.19                        Patents, Trademarks, etc.  Set forth on Schedule
3.19 attached hereto is a list and brief description of all of the patents,
registered and common law trademarks, service marks, trade names, copyrights and
other similar rights of Seller and applications for each of the foregoing. 
Seller owns, or has licensed through valid and enforceable licensing agreements,
all right, title and interest in and to all such proprietary rights.  No adverse
claims have been made and no dispute has arisen with respect to any of said
proprietary rights, and, to the knowledge of any of the Seller and the
Principals, the operations of the Business and the use by Seller of such
proprietary rights do not involve infringement or claimed infringement of any
patent, trademark, service mark, trade name, copyright, license or similar
right.

 

3.20                        Licensure.

 

(a)                                 Employees.  Each individual employed by or
contracted with Seller to perform professional services is duly licensed to
provide such services and is otherwise in compliance with all applicable
federal, state and local laws, rules and regulations relating to such
professional licensure and otherwise meets the applicable qualifications to
provide such professional services.  Each individual now or formerly employed by
or contracted with Seller to provide professional services was duly licensed to
provide such services during all applicable periods when such employee or
independent contractor provided such services on behalf of Seller.  Seller is in
compliance with all applicable state laws and precedents relating to the
corporate practice of the learned or licensed professions, and there are no
claims, disputes, actions, suits, proceedings or investigations currently
pending, filed, commenced or threatened against or affecting Seller relating to
such laws and precedents.

 

(b)                                 Principals.  Except as set forth on Schedule
3.20(b) attached hereto, each Principal represents and warrants that (i)
Principal is board certified in urology, as applicable (ii)  Principal’s license
to practice medicine has never been revoked, restricted, suspended or subjected
to terms of probation in any state, (iii) Principal has never been sanctioned,
disciplined or reprimanded by any state licensing board or by any state or local
medical society or specialty board, (iv) Principal has not been denied
membership or reappointment of membership on the medical staff of any hospital,
nor has Principal’s medical staff membership or clinical privileges ever been
revoked, restricted, suspended or subjected to terms of probation for any
medical disciplinary case or reason (other than for reasons solely arising from
the failure to timely prepare medical records), nor has Principal voluntarily
relinquished Principal’s medical staff membership or clinical privileges at any
hospital under threat of discipline.

 

3.21                        Books and Records.  The books and records of Seller
are complete and correct, have been maintained in accordance with good business
practices and accurately reflect the basis for the financial position and
results of operations of Seller set forth in the Financial

 

15

--------------------------------------------------------------------------------


 

Statements.  All of such books and records, including true and complete copies
of all written contracts, have been made available for inspection by Buyer and
its representatives.

 

3.22                        Leased Real Property.  A list and description of all
real property leased to or by Seller in connection with the Business or in which
Seller has any interest in connection with the Business is set forth in Schedule
3.22 attached hereto (the “Leased Real Property”).  The Leased Real Property is
held subject to written leases or other agreements which are valid and effective
in accordance with their respective terms, and, to the knowledge of Seller,
there are no existing defaults or events of default, or events which with notice
or lapse of time or both would constitute defaults thereunder on the part of
Seller.  Seller has no knowledge of any default or claimed or purported or
alleged default or state of facts which, with notice or lapse of time or both,
would constitute a default on the part of any other party in the performance of
any obligation to be performed or paid by such other party under any lease. 
Seller has not received any written notice to the effect that the leases with
respect to the Facilities (the “Facility Leases”): (i) will not be renewed at
the termination of the term thereof or that the Facility Leases will be renewed
only at a substantially higher rent or (ii) will not be assigned or subleased to
Buyer on substantially the same terms and conditions set forth in the Facility
Leases as of the date hereof.

 

3.23                        Facilities.

 

(a)                                 The buildings, appurtenances and fixtures
comprising the Facilities are in good operating condition, normal wear and tear
excepted, and are in the aggregate sufficient to satisfy the current business
activities as conducted there.

 

(b)                                 The Facilities: (i) have direct access to
public roads or access to public roads by means of a perpetual access easement,
such access being sufficient to satisfy the current and reasonably anticipated
transportation requirements of the Business as presently conducted at such
parcel; and (ii) are served by all utilities in such quantity and quality as are
sufficient to satisfy the current sales levels and business activities as
conducted at such locations.

 

(c)                                  Seller has received no notice of any
condemnation proceeding or special assessment with respect to any portion of the
Facilities or any access thereto, and, to the knowledge of Seller, no
proceedings or special assessments are contemplated or pending by any
governmental or regulatory authority.

 

3.24                        Employees.  Set forth in Schedule 3.24 is a list of
all employees of Seller and their respective positions, job categories, salaries
and accrued benefits.  Except as set forth in Schedule 3.24, the transactions
contemplated by this Agreement will not result in any liability for severance
pay to any employee or independent contractor of Seller.  Except as set forth in
Schedule 3.24, Seller has not informed any employee or independent contractor
providing services to Seller that such person will receive any increase in
compensation or benefits or any ownership interest in Seller as a result of the
transactions contemplated hereby.

 

3.25                        Employee Benefit Plans.  Except as set forth in
Schedule 3.25 attached hereto, Seller does not maintain or sponsor, or
contribute to, any pension, profit-sharing, savings, bonus, incentive or
deferred compensation, severance pay, medical, life insurance, welfare or

 

16

--------------------------------------------------------------------------------


 

other employee benefit plan.  All pension, profit-sharing, savings, bonus,
incentive or deferred compensation, severance pay, medical, life insurance,
welfare or other employee benefit plans within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (hereinafter
referred to as “ERISA”), in which the employees participate (such plans and
related trusts, insurance and annuity contracts, funding media and related
agreements and arrangements being hereinafter referred to as the “Benefit
Plans”) comply in all material respects with the requirements of the United
States Department of Labor (“DOL”) and the Internal Revenue Service (“IRS”), and
with all other applicable laws, rules or regulations and the Seller has not
taken or failed to take any action with respect to the Benefit Plans which could
reasonably be expected to create any liability on the part of Seller or the
Buyer.  Each “fiduciary” (within the meaning of Section 3(21)(A) of ERISA) as to
each Benefit Plan has complied in all material respects with the requirements of
ERISA and all other applicable laws, rules or regulations in respect of each
such Benefit Plan.  Seller has furnished to Buyer summary descriptions of all
Benefit Plans.  The financial statements and annual reports and returns related
to such Benefit Plans are true and correct in all material respects.  In
addition:

 

(a)                                 Each Benefit Plan intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS as to its qualification;

 

(b)                                 No “prohibited transaction” (within the
meaning of Section 406 of ERISA or Section 4975(c) of the Code) has occurred
with respect to any Benefit Plan;

 

(c)                                  No provision of any Benefit Plan or of any
agreement, and no act or omission of Seller in any way limits, impairs, modifies
or otherwise affects the right of Seller unilaterally to amend or terminate any
Benefit Plan after the Closing, subject to the requirements of applicable law;

 

(d)                                 Other than claims in the ordinary course for
benefits with respect to the Benefit Plans, there are no actions, suits or
claims (including claims for income taxes, interest, penalties, fines or excise
taxes with respect thereto) pending or threatened with respect to any Benefit
Plan;

 

(e)                                  All reports, returns and similar documents
with respect to the Benefit Plans required to be filed with any governmental
agency have been so filed on or before their due date; and

 

(f)                                   Any contributions now due or that may
become due to in connection with any 401(k) Plan administered for the benefit of
any employee of the Seller shall be the sole responsibility of Seller and shall
be immediately paid when due, by Seller.

 

3.26                        Labor Relations.  To the knowledge of each of the
Seller and the Principals, there have been no violations of any federal, state
or local statutes, laws, ordinances, rules, regulations, orders or directives
with respect to the employment of individuals by, or the employment practices or
work conditions of, Seller, or the terms and conditions of employment, wages and
hours.  Seller is not engaged in any unfair labor practice or other unlawful
employment practice and there are no outstanding charges of unfair labor
practices or other employee-related complaints pending or, to the knowledge of
Seller, threatened against Seller

 

17

--------------------------------------------------------------------------------


 

before the National Labor Relations Board, the Equal Employment Opportunity
Commission, the Occupational Safety and Health Review Commission, the DOL or any
other federal, state, local or other governmental authority.  There is no
strike, picketing, slowdown or work stoppage or organizational attempt pending
or, to the knowledge of Seller, threatened against or involving any or the
Business.  No issue with respect to union representation is pending or, to the
knowledge of Seller, threatened with respect to the employees of Seller.  No
union or collective bargaining unit or other labor organization has ever been
certified or recognized by Seller as the representative of any of the employees
of Seller.

 

3.27                        Absence of Undisclosed Liabilities.  Seller has no
liabilities or other obligations of any nature arising out of or relating to the
Business or the Assets except as otherwise disclosed herein or as reflected on
Seller’s financial statements previously delivered to the Buyer, and liabilities
and obligations incurred in the ordinary course of business since the date
thereof.

 

3.28                        Schedules.  All Schedules attached hereto are
integral parts of this Agreement and are true, complete and correct in all
respects.  Nothing in a Schedule shall be deemed adequate to disclose an
exception to a representation or warranty made herein, unless the Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail, including by explicit cross reference to
another Schedule to the Agreement.  Seller is responsible for preparing and
arranging the Schedules corresponding to the lettered and numbered paragraphs
contained in this Agreement.

 

3.29                        True and Correct Representations and Warranties and
Statements of Facts.  No representation or warranty made by Seller in this
Agreement or in any of the Transaction Documents is false or inaccurate in any
material respect, and no statement of fact made by Seller herein or therein
contains any untrue statement of fact or omits to state any fact of which Seller
is aware that is necessary in order to make the statement not misleading in any
material respect.

 

4.                                      Representations and Warranties of
Buyer.  In order to induce Seller to enter into this Agreement and to consummate
the transactions contemplated by this Agreement, Buyer represents and warrants
to Seller as of the date hereof and as of the Closing Date, the following:

 

4.1                               Legal Status.  Buyer is a limited liability
company organized, validly existing and in good standing under the laws of the
State of Florida.  Buyer’s execution and delivery of this Agreement and each of
the other Transaction Documents and the performance by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
actions and proceedings.  This Agreement is valid and legally binding upon the
Buyer and is enforceable against the Buyer in accordance with its terms.  Buyer
has all requisite power and authority to purchase the Assets as contemplated by
this Agreement.

 

4.2                               No Legal Bar; Conflicts.  Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, violates any provision of the certificate of
incorporation or by-laws of Buyer or, to the Buyer’s knowledge, any statute,
ordinance, regulation, order, judgment or decree of any court or governmental
agency, or, to the Buyer’s knowledge, conflicts with or will result in a breach
of any of the terms of or will constitute a default under or result in the
termination of or the creation of a lien

 

18

--------------------------------------------------------------------------------


 

pursuant to the terms of any contract or agreement to which the Buyer is a party
or by which the Buyer or any of its respective assets is bound.

 

4.3                               Brokers.  Seller shall have no obligation to
pay any fee or other compensation to any person, firm or corporation hired by,
or otherwise retained by, Buyer or its affiliates, in connection with this
Agreement and the transactions contemplated hereby, and Buyer hereby agrees to
indemnify and hold Seller harmless from any liability, damage, cost or expense
arising from any claim for any such fee or other compensation.

 

5.                                      Intentionally deleted.

 

6.                                      Deliverables.

 

6.1                               Buyer Deliverables.  At the Closing, Buyer
shall deliver to Seller the following, any of which may be waived by Seller in
its discretion:

 

(a)                                 resolutions of Buyer’s managers and Buyer’s
members ratifying and approving this Agreement and authorizing Buyer’s execution
of any instruments required to effectuate this transaction;

 

(b)                                 the Closing Payment;

 

(c)                                  Intentionally deleted;

 

(d)                                 the Assignment and Assumption Agreement
executed by Buyer;

 

(e)                                  an Assignment and Landlord Consent executed
by Buyer in connection with the premises located at 200 3rd Avenue West, Suites
200,,210 & 100 3rd Avenue West, Suite 120, Bradenton, Florida (the “Real Estate
Document”);

 

(f)                                   employment agreements between the Buyer
and those physicians identified on Schedule 6.1(f)(i) in the form attached
hereto as Exhibit 6.1(f)(ii) executed by Buyer (the “Physician Employment
Agreements”);

 

(g)                                  the Escrow Agreement executed by Buyer and
Escrow Agent;

 

(h)                                 Intentionally deleted;

 

(i)                                     all such other documents, instruments
and agreements necessary to effect the transactions contemplated herein as
reasonably requested by Seller.

 

6.2                               Seller and Principal Deliverables.  At the
Closing, Seller and Principals shall deliver to Buyer the following, any of
which may be waived by the Buyer in its discretion:

 

(a)                                 resolutions of Seller’s directors and
Seller’s shareholders ratifying and approving this Agreement and authorizing
Seller’s execution of any instruments required to effectuate this transaction.

 

(b)                                 Intentionally deleted;

 

19

--------------------------------------------------------------------------------


 

(c)                                  the Bill of Sale executed by Seller;

 

(d)                                 the Assignment and Assumption Agreement
executed by Seller;

 

(e)                                  the Real Estate Document executed by Seller
and Landlord;

 

(f)                                   the Physician Employment Agreements
executed by the appropriate physicians;

 

(g)                                  the Escrow Agreement executed by Seller;

 

(h)                                 Intentionally deleted;

 

(i)                                     Intentionally deleted;

 

(j)                                    a good standing certificate for Seller
dated as of a date not more than five (5) business days prior to the Closing
Date, as issued by the Secretary of State of the State of Florida;

 

(k)                                 payoff and termination of lien letters
executed by the creditor in connection with the following: (1) UCC-1 Financing
Statement No. 200604287052 filed by Baytree Leasing Company, LLC, (2) UCC-1
Financing Statement No. 200705143102 filed by Manifest Funding Service, (3)
UCC-1 Financing Statement No. 201104477473 filed by Regions Bank and (4) UCC-1
Financing Statement No. 201105682550 filed by McKesson Corporation; and

 

(l)                                     all such other documents, instruments
and agreements necessary to effect the transactions contemplated herein as
reasonably requested by Buyer.

 

6.3                               Third Party Consents.  The parties acknowledge
that certain of the Material Agreements and the rights and benefits thereunder
may not, by their terms, be assignable.  Notwithstanding anything contained
herein or in the Assignment and Assumption Agreement to be executed and
delivered in connection herewith, this Agreement shall not constitute an
agreement to assign any such Material Agreement and Buyer shall not be deemed to
have assumed the same or to be required to perform any obligations thereunder,
if an attempted assignment thereof, without the consent of a third party thereto
would constitute a breach thereof or in any way affect the rights of Seller or
the Buyer under any such Material Agreement.  In such event, Seller shall
cooperate with Buyer and use commercially reasonable efforts to provide for
Buyer all benefits to which Seller is entitled under such Material Agreement and
Buyer shall promptly reimburse Seller for any payments Seller is required to
make pursuant to such Material Agreement; provided however, that as to any
Assigned Agreement set forth on Schedule 3.11, the assignment of which by its
terms requires the prior written consent of any third party thereto, in the
event such consent is not obtained within thirty (30) days following the Closing
Date, Buyer and Seller shall enter into a mutually-acceptable agreement pursuant
to which Buyer shall reimburse Seller for, or pay on behalf of Seller, all
amounts owed by Seller pursuant to such Material Agreements until such time such
Material Agreements are assigned to Buyer or expire.

 

20

--------------------------------------------------------------------------------


 

7.                                      Conditions Precedent to the Obligations
of Buyer.  The obligations of Buyer to enter into and complete the transaction
contemplated by this Agreement and each of the other Transaction Documents is
subject to the fulfillment on or prior to the Closing Date of the following
conditions, any one or more of which may be waived by the Buyer in its sole
discretion:

 

7.1                               Asset Purchase Agreements.  Buyer shall have
entered into asset purchase agreements with each of Florida Urology Specialists,
P.A. and Lakewood Ranch Oncology Center, LLC. (collectively, the “Practices”)
whereby Buyer purchases substantially all of the assets of the Practices, and
such purchases close no later than the Closing Date.

 

7.2                               Employment Agreements.  Buyer shall have
entered into employment agreements with the physician-shareholders of the
Practices effective as of the Closing Date.

 

7.3                               Governmental Licenses, Permits and Approvals. 
Any and all permits and approvals from any governmental or regulatory body
required for the Buyer and/or Seller to lawfully enter into this Agreement or
consummate the Closing of the transactions contemplated in the Transaction
Documents shall have been obtained by such party.  Further, Buyer shall have
obtained all licenses, permits, provider numbers, consents, approvals and
waivers required to operate the Business and the Facilities immediately after
the Closing.

 

7.4                               Authority and Third Party Consents.  Seller
and Buyer shall have obtained all consents and authorizations necessary to
complete the transactions contemplated in this Agreement and the Transaction
Documents.  All consents, permits and approvals from parties to any Assigned
Agreements which may be required in connection with the performance by Seller of
its obligations under this Agreement and the Transaction Documents, or to assure
the continuance of such contracts or other agreements in full force and effect
after the Closing Date (without any material breach by Seller and without giving
any contracting party the right to terminate or modify) shall have been obtained
by Seller.

 

7.5                               Litigation.  No action, suit or proceeding
shall have been instituted before any court or governmental agency or regulatory
body or instituted or threatened by any governmental or regulatory body to
restrain or prevent the carrying out of the transactions contemplated hereby or
to seek damages in connection with such transactions.

 

7.6                               Lender Consent.  The obligations of Buyer to
enter into and complete the transactions contemplated under this Agreement and
the Transaction Documents shall be subject to Radiation Therapy Services, Inc.,
the sole shareholder of Buyer, receiving written consent from its primary lender
to permit Buyer to enter into this Agreement and the Transaction Documents and
consummate the transactions contemplated hereby and thereby.

 

7.7                               Documents Satisfactory.  All proceedings to be
taken and all documents to be executed and delivered by Seller in connection
with the consummation of the transactions contemplated hereby shall be
reasonably satisfactory as to form and substance to Buyer and its counsel.

 

7.8                               No Material Adverse Change.  At Closing the
Business and Assets of Seller shall be in substantially the same condition as
existing on the date of this Agreement and

 

21

--------------------------------------------------------------------------------


 

not be materially and adversely affected.  To the extent any item of the Assets
is destroyed, condemned or suffers a casualty prior to the Closing Date, the
Purchase Price shall be reduced by an appropriate amount.

 

7.6                               Due Diligence Analysis.  The Closing of the
transactions contemplated hereby shall be expressly contingent upon Buyer’s
completion of the due diligence analysis and the results of such due diligence
analysis being satisfactory to Buyer in its sole and unfettered discretion.

 

8.                                      Indemnification.

 

8.1                               Indemnification of Buyer

 

(a)                                 Seller and each Principal hereby agree,
jointly and severally (subject to the terms set forth below), to indemnify,
defend and hold harmless Buyer and its officers, directors, members, employees,
agents, representatives and affiliates from and against all claims, suits,
obligations, liabilities, damages and expenses, including, without limitation,
reasonable attorneys’ fees (“Losses”), based upon, arising out of or resulting
from:

 

(i)                                     any breach of Seller’s representations,
warranties, covenants or agreements contained herein or in any Transaction
Document or in any other agreement or document delivered to Buyer pursuant
hereto;

 

(ii)                                  any breach of a Principal’s
representations, warranties, covenants or agreements contained herein or in any
Transaction Document or in any other agreement or document delivered to Buyer
pursuant hereto (other than a breach of the restrictive covenants set forth in
Section 9 below or the physician employment agreements with the Buyer);

 

(iii)                               any obligation, contract or liability of
Seller not constituting one of the Assumed Liabilities and Assumed Agreements
only to the extent that any such obligation, contract or liability arises from
acts or omissions occurring after the Closing Date, including any obligation of
Seller with respect to the distribution of the proceeds of the sale of the
Assets;

 

(iv)                              any and all claims of any third party for
alleged liabilities or obligations of Seller related to or occurring during the
period prior to the Closing, other than those specifically assumed by Buyer
hereunder as Assumed Liabilities;

 

(v)                                 any and all claims of any third party,
including without limitation, any interest holder in Seller, related to the
distribution of all or any portion of the Purchase Price;

 

(vi)                              any and all claims brought by any employee of
Seller relating to periods prior to the Closing; and

 

(vii)                           any and all actions, suits, proceedings, claims,
demands, assessments, judgments, costs and expenses, including without
limitation, reasonable attorneys’

 

22

--------------------------------------------------------------------------------


 

fees and expenses, incident to any of the foregoing or incurred in attempting to
oppose the imposition thereof, or in enforcing this indemnity.

 

The Buyer agrees that, notwithstanding any provision herein to the contrary,
each Principal’s liability for any Losses under this Section 8.1(a) shall be
limited to thirty percent (30%) of the aggregate amount of such Losses (without
limitation, the Seller’s liability for any Losses under this Section 8.1 shall
be unlimited).

 

(b)                                 With respect to the restrictive covenants
set forth in Section 9 below, each Principal hereby agrees to indemnify, defend
and hold harmless Buyer and its officers, directors, members, employees, agents,
representatives and affiliates from and against all Losses based upon, arising
out of or resulting from such Principals breach thereof.

 

8.2                               Indemnification of Seller.  Buyer hereby
agrees to indemnify and hold harmless Seller and its officers, shareholders,
employees, agents, representatives and affiliates and the Principals from and
against all Losses based upon, arising out of or resulting from:

 

(a)                                 any breach of Buyer’s representations,
warranties, covenants or agreements contained herein or in any Transaction
Document or in any other agreement or document delivered to Seller pursuant
hereto;

 

(b)                                 any obligation, contract or liability
constituting one of the Assumed Liabilities and Assigned Agreements, but only to
the extent such obligation, contract or liability accrues, or is otherwise
attributable to the period on and after Closing Date;

 

(c)                                  any and all claims of any third party for
alleged liabilities or obligations of the Buyer related to or occurring during
the period after the Closing Date;

 

(d)                                 any and all actions, suits, proceedings,
claims, demands, assessments, judgments, costs and expenses, including without
limitation, reasonable attorneys’ fees and expenses, incident to any of the
foregoing or incurred in attempting to oppose the imposition thereof, or in
enforcing this indemnity.

 

8.3                               Notice and Opportunity to Defend.  If any
party (the “Indemnitee”) receives notice of any claim or the commencement of any
action or proceeding with respect to which any other party is obligated to
provide indemnification (the “Indemnifying Party”) pursuant to Section 8.1 or
8.2, the Indemnitee shall promptly, (and in any event within five (5) business
days after receiving notice of the claim) give the Indemnifying Party notice
thereof; provided, however, that the failure to deliver such notice shall not be
a condition precedent to any liability of the Indemnifying Party under the
provisions for indemnification contained in this Agreement except to the extent
the failure to deliver such notice prejudices the Indemnifying Party’s ability
to defend such proceeding.  The Indemnifying Party may compromise and defend, at
such Indemnifying Party’s own expense and by such Indemnifying Party’s own
counsel, any such matter involving the asserted liability of the Indemnitee.  In
any event, the Indemnitee, the Indemnifying Party and the Indemnifying Party’s
counsel shall cooperate in the compromise of, or defense against, any such
asserted liability; provided, however, that Indemnitee shall not compromise or
settle any such matter without Indemnifying Party’s prior written consent.  The
Indemnitee, at its own expense, can choose to have its counsel participate in
the defense of such

 

23

--------------------------------------------------------------------------------


 

asserted liability and/or related settlement determinations, provided, however,
the Indemnifying Party’s counsel shall control such defense and/or related
settlement determination.  If the Indemnifying Party chooses to defend any
claim, the Indemnitee shall make available to the Indemnifying Party any books,
records or other documents within its control that are necessary or appropriate
to such defense.

 

8.4                               Payment.  The Indemnifying Party shall pay the
Indemnitee the amount of established claims for indemnification within thirty
(30) days after the establishment thereof (the “Due Date”).  Any amounts not
paid by the Indemnifying Party when due under this Section 9.4 shall bear
interest from the Due Date thereof until the date paid at a rate equal to three
(3) points above the interest announced from time to time by Citibank, N.A. as
its prime or base rate of interest.

 

8.5                               Limitations.  Notwithstanding anything in this
Agreement to the contrary, the obligations of Seller and Principals pursuant to
this Section 8 shall be limited as follows:

 

(a)                                 Seller and the Principals shall only be
required to indemnify Buyer to the extent that Losses, individually or in the
aggregate, exceed Fifty Thousand Dollars ($50,000) (the “Hurdle Rate”) and, in
such event, the indemnifying party shall be required to provide indemnification
for the amount of Losses, irrespective of the Hurdle Rate; provided that Losses
shall accumulate until such time as they exceed the Hurdle Rate, whereupon the
party to be indemnified shall be entitled to seek indemnification for the full
amount of such Losses subject to the limitations provided below.

 

(b)                                 The aggregate amount of the Losses for which
Seller and the Principals shall be liable with respect to breaches of the
representations and warranties made in this Agreement by the Seller and/or any
Principals shall not exceed the sum of the Purchase Price plus the amount of all
Assumed Liabilities.

 

(c)                                  Indemnification claims shall be reduced by
and to the extent that an Indemnitee shall actually receives proceeds under
insurance policies, risk sharing pools, or similar arrangements specifically as
a result of, and in compensation for, the subject matter of an indemnification
claim by such Indemnitee; provided that the availability of such proceeds for an
indemnification claim shall not be a defense to such claim or be utilized as a
means of delaying indemnification payments hereunder.

 

9.                                      Non-Compete and Non-Solicitation.

 

9.1                               Commencing on the Closing Date and continuing
until five (5) years from the Closing Date, Seller and each Principal hereby
agrees that it, he or she shall not permit any person or entity, directly or
indirectly (alone or together with others) controlling, controlled by,
affiliated with or related to Seller (including each Principal) to, directly or
indirectly (including through ownership, management, operation or control of any
other person or entity, or participation in the ownership, management, operation
or control of any other person or entity, or by being connected with or having
any interest in, as a stockholder, agent, consultant or partner, any other
person or entity):

 

24

--------------------------------------------------------------------------------


 

(a)                                 engage in the ownership, operation, control
or management of radiation therapy and/or urology facilities or otherwise engage
in the provision of radiation therapy and/or urology services (whether as a sole
practitioner, an employee, independent contractor or otherwise or as a separate
business or in conjunction with each other or with any business, practice or
hospital) (a “Competing Business”) within the Florida counties of Sarasota and
Manatee (the “Service Area”);

 

(b)                                 have any interest, whether as owner,
stockholder, member, partner, director, officer, consultant or otherwise, in any
Competing Business in the Service Area; provided, however, that the foregoing
restriction shall not prevent Seller from owning stock in any Competing Business
listed on a national securities exchange or traded in the over-the-counter
market; provided that such Seller does not own more than an aggregate of one
percent (1%) of the stock of such entity.

 

Notwithstanding Section 9.1(a) above, Seller and its Principals shall be
permitted to own and operate a medical practice that engages in the provision of
urology services and related ancillary services (excluding radiation therapy
services) provided that such professional services are performed solely by
George B. Rucker, M.D. and his non-physician` staff.

 

9.2                               Seller and each Principal acknowledge that the
restrictive covenants contained herein have unique value to Buyer, the breach of
which cannot be adequately compensated in an action of law.  Seller and each
Principal further agree that, in the event of the breach of the restrictive
covenants contained herein, Buyer shall be entitled to obtain appropriate
equitable relief, including, without limitation, a permanent injunction or
similar court order enjoining Seller and/or a Principal from violating any of
such provisions, and that pending the hearing and the decision on the
application for permanent equitable relief, Buyer shall be entitled to a
temporary restraining order and a preliminary injunction.  The prevailing party
shall be entitled to reimbursement from the other party of its reasonable costs
and expenses (including attorneys’ fees and disbursements) of, or related to,
such action or proceeding.  No such remedy shall be construed to be the
exclusive remedy of Buyer and any and all such remedies shall be held and
construed to be cumulative and not exclusive of any rights or remedies, whether
at law or in equity, otherwise available under the terms of this Agreement, at
common law, or under federal, state or local statutes, rules and regulations.

 

9.3                               The restrictions set forth in this Section 9
shall not apply to any physician that is a party to a Senior Urologist’s
Employment Agreement, effective as of the Closing Date (a “Senior Urologist”),
by and between such Senior Urologist and the Buyer, where the restrictions
contained in Section 8(A) and Section 8(B) in such Employment Agreement are not
applicable pursuant to Section 8(F)(B) thereof in the event that such Employment
Agreement is terminated by such Senior Urologist for cause in accordance with
Section 16(D) thereof.  Further, the restrictions set forth in
Section 9.1(b) shall not apply to any physician that elects to “buy out” such
physician’s restrictive covenants set forth in this Agreement and the Employment
Agreement as such restrictions relate to urology pursuant to the terms and
conditions set forth in Section 8(G) of the Employment Agreement, including
payment to Employer an amount equal to One Million Dollars ($1,000,000).
 Additionally, if a physician’s Employment Agreement is terminated pursuant to
Section 16(C)(v) therein, the restrictions set forth in Section 9.1 shall not
apply as such restrictions relate to urology.  Other than as explicitly set
forth in the preceding

 

25

--------------------------------------------------------------------------------


 

sentences, the parties hereto agree that the inapplicability or
non-enforceability of any of the provisions of Section 8(A) and/or
Section 8(B) of such Employment Agreement shall not, in any manner, affect the
applicability and enforceability of any of the terms of this Section 9.

 

10.                               Disclosure of Information.

 

10.1                        Confidential Information.  Each of the parties
hereto recognizes and acknowledges that (i) the transaction contemplated hereby
(including the terms and existence of this Agreement) are highly confidential
matters and (ii) during the course of negotiations in connection with the
transaction contemplated hereby each party will grant access to, certain plans,
systems, methods, designs, procedures, books and records relating to operations,
personnel and practices, as well as records, documents and information
concerning business activities, practices, procedures and other confidential
information of the other party (all of the foregoing, collectively, the
“Confidential Information”), all of which constitute and will constitute
valuable, special and unique assets of such party’s business. Each party hereto
shall treat Confidential Information as confidential, shall make all reasonable
efforts to preserve its confidentiality, and shall not duplicate or disclose
such Confidential Information, except in connection with the transaction
contemplated hereby to advisors, attorneys, accountants, bankers, investment
bankers, consultants and affiliates as Buyer, and Seller, in their reasonable
discretion, shall deem necessary and which parties shall agree to be bound by an
obligation of confidentiality at least as restrictive as set forth herein (the
foregoing parties being referred to herein as “Designated Representatives”). 
Except for such disclosure to Designated Representatives as may be necessary or
appropriate and such public or other disclosures as may be required by court
order or any state or federal law or regulation to which a party is subject or
in order to defend litigation (in which case the disclosing party shall provide
the other party with notice and a copy of the required disclosure a reasonable
period of time in advance of such disclosure), the parties agree to use all
reasonable efforts to maintain in confidence the existence and terms of this
Agreement and the Transaction and no party shall issue any press release or
public statement without the prior written consent of the other party.

 

10.2                        Injunctive Relief.  The parties hereto acknowledge
that the restrictions contained in Section 10.1, in view of the nature of the
business in which the other parties are engaged, are reasonable and necessary in
order to protect the respective legitimate interests of such other parties, and
that any material violation thereof could result in irreparable injuries to such
other party.  Each therefore acknowledges that, in the event of a breach or
threatened breach of the provisions of this Section 10, the other party shall be
entitled to obtain from any court of competent jurisdiction, preliminary and
permanent injunctive relief restraining the breaching party from disclosing any
such records, documents or information to any person, firm, corporation,
association or other entity whatsoever or from using any thereof in any manner
whatsoever.

 

10.3                        Other Remedies.  Nothing contained in this
Section 10 shall be construed as prohibiting any party hereto from pursuing any
other remedies available to it for any such breach or threatened breach,
including the recovery of damages.

 

26

--------------------------------------------------------------------------------


 

11.                               Termination.  This Agreement may be terminated
and the transactions contemplated hereunder may be abandoned at any time up to
and including the Closing Date as follows:

 

11.1                        by the mutual written agreement of the parties; or

 

11.2                        by either Buyer, on the one hand, or Seller, on the
other hand, upon ten (10) days prior written notice if the other party is in
material breach of its obligations hereunder and such breach has not been cured
by the breaching party within ten (10) days after receiving written notice
thereof; or

 

11.3                        by Buyer in the event the conditions set forth in
Section 7 hereof have not been met unless waived by Buyer by the Closing Date.

 

12.                               Post-Closing Access to Information/Medical
Records.

 

12.1                        Information.  Seller and Buyer each acknowledge
that, subsequent to Closing, each may need access to the Assets, the Facilities
and to information, books and records, documents or computer data in the control
or possession of the other for purposes of concluding the transactions
contemplated herein and for audits, investigations, compliance with governmental
requirements, regulations and requests, review by Buyer’s lenders and the
prosecution or defense of third party claims.  Accordingly, Buyer and Seller
each agree that each will make available to the other and its agents,
independent auditors and/or governmental entities such documents and information
as may be available relating to the Assets, Seller’s operations of the
Facilities in respect of periods prior to Closing and will permit the other to
make copies of such documents and information at the requesting party’s
expense.  Seller further agrees that (i) upon reasonable request, each shall
participate in connection with any audit or review of such documents and
information and (ii) such documents and information shall be accurate and
complete and provided to Buyer or its designees in a manner sufficient to
conduct a thorough and efficient audit or review.

 

12.2                        Confidentiality of Transferred Records.  The Buyer
shall keep the medical and patient records of the Seller transferred to the
Buyer by the Seller on the Closing Date (the “Transferred Records”) confidential
in accordance with applicable Regulations, and shall not disclose the contents
of the Transferred Records, except as permitted by applicable Regulation. 
Pursuant to applicable Regulation, without the prior written authorization of an
applicable patient unless not required by Regulation, such patient’s Transferred
Records shall not be furnished to, and the medical condition of such patient
shall not be discussed with, any Person other than such patient or such
patient’s legal representative or other health care providers and/or providers
involved in the care or treatment of such patient to the extent authorized by
applicable Regulation.

 

12.3                        Location and Retention of Transferred Records.  The
Buyer shall keep the Transferred Records for a period of not less than seven
(7) years from the date of that patient’s last appointment, examination or
treatment.  Unless otherwise proscribed by applicable Regulation, after the
expiration of that seven (7) year period, Seller hereby agrees that Buyer, in

 

27

--------------------------------------------------------------------------------


 

its sole and absolute discretion, may dispose of those patient records in any
manner authorized by applicable Regulations.

 

12.4                        Access to Transferred Records.  The Buyer shall
provide the Seller with copies of the Transferred Records as reasonably
requested in writing by the Seller or its Principals, from time to time, to the
extent permitted by applicable Regulations, and shall, to the extent permitted
by applicable Regulations.

 

12.5                        Patient’s Access to Transferred Records.  The Buyer
shall be responsible for providing a copy of the medical record of a patient
contained in the Transferred Records as transferred by Seller, upon written
request, of such patient or such patient’s legal representative in accordance
with applicable Regulations.

 

12.6                        Disclosure to Others.  The Buyer shall be entitled
to make such disclosures of information contained in the Transferred Records as
shall be permitted by applicable Regulations and, to the extent prescribed by
applicable Regulations, shall be responsible for maintaining a record of all
disclosures of information contained in the Transferred Records relating to a
patient’s medical record to a third party, including the purpose of the
disclosure request or as otherwise required by applicable Regulations.

 

12.7                        Medical Records Owner.  In consideration of the
provisions of this Agreement, after the Closing, the Buyer in accordance with
all applicable Regulations agrees to serve as the records owner of the patient
records of the Seller and/or the Principals for purposes of Section 456.057,
Florida Statutes.

 

13.                               Survival.

 

(a)                                 The parties hereto agree that the
representations and warranties of the Seller and Buyer contained in this
Agreement shall survive the Closing and continue in full force for the
applicable statute of limitations period governing the respective matters set
forth therein.

 

(b)                                 Except as otherwise expressly set forth
herein, each of the covenants set forth in this Agreement and the
indemnification obligations of the parties set forth in this Agreement shall
survive the Closing for the applicable statute of limitations period governing
the respective matters set forth therein.

 

14.                               Further Assurances.

 

(a)                                 Each of the parties hereto shall, at the
request of the other party, furnish, execute and deliver such documents,
instruments, certificates, notices and further assurances as counsel for the
requesting party shall reasonably deem necessary or desirable to effect complete
consummation of this Agreement and the consummation of each of the Transaction
Documents and to carry out the transactions contemplated hereunder and
thereunder, or in connection with the preparation and filing of reports required
or requested by governmental agencies or other regulatory bodies and reconcile
and pay, to the extent due, any amounts due and owing the other party related to
prepaid expenses, as set forth in Section 1.3(d).

 

28

--------------------------------------------------------------------------------


 

(b)                                 At Buyer’s request and upon reasonable
notice, Seller shall provide Buyer with access to all books and records related
to the Business for purposes of review by any governmental authority having
jurisdiction over Buyer, including without limitation, the Securities and
Exchange Commission.

 

15.                               Miscellaneous.

 

15.1                        Notices.  Any notice or other communication required
or which may be given hereunder shall be in writing and shall be delivered
personally, sent by certified mail, postage prepaid, return receipt requested or
by a nationally recognized overnight courier, and shall be deemed given when so
delivered personally or by facsimile, or if mailed, five (5) days after the date
of mailing as follows:

 

If to Seller:

 

Urology Partners, P.A.
200 3rd Avenue West, Suite 200
Bradenton, Florida
Attention: Austin Hill, M.D.

 

 

 

With a copy to:

 

Blalock Walters, P.A.
802 11th Street West
Bradenton, Florida 34205
Attention: Robert S. Stroud, Esq.

 

 

 

If to Buyer to:

 

21st Century Oncology, LLC
2234 Colonial Boulevard
Fort Myers, Florida 33907
Attention: Daniel Dosoretz, M.D.
President and Chief Executive Officer

 

 

 

With a copy to:

 

Radiation Therapy Services, Inc.
111 Great Neck Road
Great Neck, New York 11021
Attention: Norton L. Travis, Esq.
Vice President and General Counsel

 

 

 

and:

 

Garfunkel Wild, P.C.
111 Great Neck Road
Great Neck, New York 11021
Attention: Andrew E. Blustein, Esq.

 

15.2                        Entire Agreement.  This Agreement and each of the
Transaction Documents (including the Exhibits and Schedules hereto and thereto)
contains the entire agreement among the parties with respect to the transactions
contemplated hereby and supersedes all prior agreements, written or oral, with
respect thereto.

 

15.3                        Waivers and Amendments.  This Agreement may be
amended, modified, superseded, canceled, renewed or extended, and the terms and
conditions hereof may be waived,

 

29

--------------------------------------------------------------------------------


 

only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.  The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies which any party may otherwise have at law or in equity.

 

15.4                        Investigations.  The representations and warranties
of any party, and the right to indemnification for the breach of any such
representations and warranties, shall not be effected by any investigation
conducted or knowledge obtained by any other party, regardless of when such
investigation was conducted or such knowledge was obtained.

 

15.5                        Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Florida without regard to
its conflicts of law principles.  All actions brought hereunder, whether in law
or in equity, shall be brought in a court of competent jurisdiction in and for
Sarasota County, Florida.  Each party to this Agreement hereby consents to the
exercise by such Court of general personal jurisdiction over such party or his,
her, or its representative so as to enable the court to render personal
judgments against the party or representative.

 

15.6                        Savings Clause.  If any provision of this Agreement,
or the application of any provision hereof to any person or circumstances, is
held to be legally invalid, inoperative or unenforceable, then the remainder of
this Agreement shall not be affected unless the invalid provision substantially
impairs the benefit of the remaining portions of this Agreement to each of the
parties.

 

15.7                        Defined Term.  As used in this Agreement, the
“knowledge” of the Seller shall mean the actual knowledge, after reasonable
investigation, of the members of Seller and/or other officers of Seller in a
position of authority with respect to the subject matter.

 

15.8                        Exhibits and Schedules.  The exhibits and schedules
to this Agreement are incorporated hereby as a part of this Agreement as fully
as if set forth in full herein.

 

15.9                        Headings.  The headings in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

15.10                 Assignment.  This Agreement and all of the provisions
hereof will be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.  Neither this Agreement nor
any of the rights, interests or obligations hereunder may be assigned by
(x) Seller without the prior written consent of the Buyer, or (y) the Buyer
without the prior written consent of Seller; provided, however, that the Buyer
shall have the right, without the consent of Seller, to assign all or any
portion of its rights, duties and obligations under this Agreement and under any
Transaction Document to any affiliate of the Buyer.

 

30

--------------------------------------------------------------------------------


 

15.11                 Facsimile Signatures.  This Agreement may be executed by
any of the parties (the “Originating Parties”) and transmitted to the other
parties (the “Receiving Parties”) by facsimile, telecopy, telex or other form of
written electronic transmission, and, upon confirmation of receipt thereof by
the Receiving Parties, this Agreement shall be deemed to have been duly executed
by the Originating Parties.  Upon the request of the Receiving Parties, the
Originating Parties shall provide the Receiving Parties with an executed
duplicate original of this Agreement.

 

15.12                 Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute a single instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

21st CENTURY ONCOLOGY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

UROLOGY PARTNERS, P.A.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Edward Herrman M.D.

 

 

 

 

 

 

 

Austin Hill, M.D.

 

 

 

 

 

 

 

Alan Miller M.D.

 

 

 

 

 

Mark Weintraub, M.D.

 

 

 

 

 

 

 

Mitchell Yadven, M.D.

 

32

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULES

 

These disclosure schedules (the “Schedules”) are being furnished by Urology
Partners, P.A., a Florida professional service corporation (“Seller”), Edward
Herrman, M.D., G. Austin Hill, M.D., Alan K. Miller, M.D., Mark P. Weintraub,
M.D., and Mitchell W. Yadven, M.D. (collectively, “Principals”, and,
individually, a “Principal”), to 21st Century Oncology, LLC, a Florida limited
liability company (“Buyer”), in connection with the Asset Purchase Agreement
(the “Agreement”) dated effective as of March 30, 2012 and made and entered into
by and among the Buyer, the Seller and the Principals.

 

Unless the context otherwise requires, all capitalized terms used in these
Schedules have the respective meanings assigned to them in the Agreement.

 

The sections of these Schedules are numbered to correspond to the various
sections of the Agreement setting forth certain exceptions to the corresponding
representations and warranties contained in the Agreement and certain other
information required by the Agreement.

 

1

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(iv)

 

Real Property Interests

 

1.             Seller leases Suites 200 and 210, 200 3rd Avenue West, Bradenton,
Florida and Suite 120, 100 3rd Avenue West, Bradenton, Florida pursuant to that
certain Lease Agreement dated as of August 3, 2011 by and between Seller and
MUPA Property, LLP.

 

2

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(v)

 

Assigned Agreements

 

1.             The lease set forth at Item 1 on Schedule 1.1(a)(iv).

 

2.             That certain Equipment Lease Contract dated as of June 23, 2011
by and between Seller and Marlin Business Bank regarding a copier.

 

3.             That certain Employment and Medical Director Agreement dated as
of July 1, 2008, as amended by that certain Amendment to Employment and Medical
Director Agreement, dated March         , 2012, by and between Seller and Zoltan
Mayer, M.D. for the provision of pathology and medical director services.

 

4.             That certain Employment Agreement, dated as of October 3, 2008,
as amended by that certain Amendment to Employment Agreement, dated
March         , 2012, by and between Seller and Ardeshir Hakam, M.D., M.B.A. for
the provision of pathology services.

 

5.             That certain Associate Physician Employment Agreement dated as of
May 18, 2011 by and between Seller and Sean A. Castellucci, D.O.

 

6.             That certain Software License and Service Agreement, dated
December 16, 2010, as amended by that certain Addendum #1, dated March 29, 2011,
between Seller and NextGen Healthcare Information Systems, Inc. for practice
management system software and hardware.

 

7.             That certain Services Agreement dated as of May 29, 2010 by and
between Seller and MedFusion (n/k/a Intuit Health) regarding web portal
services.

 

8.             That certain Custom Service Agreement dated as of May 25, 2011 by
and between Seller and ConServ Building Services regarding HVAC maintenance.

 

9.             That certain Website Monthly Hosting Service Contract
No. BCA-11-1118, dated as of February 1, 2012, by and between Blue Strategy &
Creative, Intl., LLC for web hosting services.

 

10.          That certain Practice Management Software License, Hardware
Purchase and Business Services Agreement, dated September 19, 2007, by and
between Seller and meridainEMR regarding electronic medical records.

 

11.          That certain Agreement by and between Seller and ShredQuick, Inc.,
dated November 22, 2010, for document shredding.

 

3

--------------------------------------------------------------------------------


 

12.          That certain Advertising Agreement, dated as of August 4, 2011, by
and between Seller and Supermedia, LLC for marketing.

 

4

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(vi)

 

Software Programs and URLs

 

1.             NextGen Practice Management software

 

2.             NextGen Real-Time Transaction software

 

3.             NextGen Ambulatory EHR and Practice Management eLearning software

 

4.             meridianEMR PM System

 

5.             PowerServer PACS software

 

6.             Barracuda Spam & Virus Firewall

 

7.             www.urology-partners.com

 

8.             AP Easy Anatomic Pathology Reporting Software

 

5

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(ix)

 

Regulatory Licenses and Permits

 

1.             Centers for Medicare and Medicaid Services Clinical Laboratory
Improvement Amendments Certificate of Compliance, CLIA ID No. 10D-0295018, for
the specialties of histopathology and cytology (valid until June 14, 2012).

 

2.             Centers for Medicare and Medicaid Services Clinical Laboratory
Improvement Amendments Certificate of Compliance, CLIA ID No. 10D-1028902, valid
until September 2, 2012.

 

3.             State of Florida, Agency for Healthcare Administration, Division
of Quality Assurance, Clinical Laboratory Certificate No. 88227, License
No. 800004695, for the specialties of histopathology and cytology (valid until
August 29, 2012).

 

4.             State of Florida, Agency for Healthcare Administration, Division
of Quality Assurance, Clinical Laboratory Certificate No. 86901, License
No. 800019584, for the specialties of bacteriology, endocrinology, hematology,
reference chemistry, and urinalysis (valid until August 31, 2012).

 

5.             City of Bradenton Local Business Tax Receipt for administrative
office of Seller.

 

6

--------------------------------------------------------------------------------


 

Schedule 1.1(c)(i)

 

Excluded Assets

 

1.             Federal Employer Identification Numbers.

 

2.             Seller’s corporate book.

 

3.             Personal property of the Principals and Seller’s employees used
in the Business, books, art work, figurines, diplomas and home office furniture
and equipment, which are not included in the valuation of the Assets or
otherwise taken into account in determining the Purchase Price.

 

4.             Prepaid or other refunds received from insurance companies upon
termination of insurance policies.

 

5.             Medicare and Medicaid provider numbers.

 

7

--------------------------------------------------------------------------------


 

Schedule 1.1(d)

 

Permitted Liens

 

None.

 

8

--------------------------------------------------------------------------------


 

Schedule 1.2(b)

 

Assumed Indebtedness

 

None.

 

9

--------------------------------------------------------------------------------


 

Schedule 1.3(b)(i)

 

Indebtedness Amount

 

Indebtedness Holder

 

Indebtedness Amount

 

 

 

Regions Bank

 

$284,679.83

 

 

 

 

 

The above-listed Indebtedness Amount is related to that certain Line of Credit
Agreement issued to Seller by Regions Bank

 

 

 

McKesson

 

$96,641.21

 

 

 

 

 

The above-listed Indebtedness Amount is related to the purchase of inventory and
supplies from McKesson

 

 

 

Total

 

$381,321.04

 

10

--------------------------------------------------------------------------------


 

Schedule 1.3(c)

Purchase Price Allocation

 

Form 8954: Asset Acquisition Statement Under Section 1060

 

Class I Assets: Cash

 

$

0

 

Class II Assets: CDs and Stock

 

$

0

 

Class III Assets: Mark-to-Market

 

$

0

 

Class IV Assets: Inventory

 

$

0

 

Class V Assets: All Other Assets

 

$

633,155.54

 

Class VI Section: 197 Intangibles

 

$

0

 

Class VII: Goodwill

 

$

9,839,822.82

 

TOTAL PURCHASE PRICE

 

$

10,472,978.36

 

 

11

--------------------------------------------------------------------------------


 

Schedule 3.1(c)

 

Owners of Seller

 

Owner

 

Ownership Interest

 

 

 

 

 

Edward Herrman, M.D.

 

20

%

 

 

 

 

G. Austin Hill, M.D.

 

20

%

 

 

 

 

Alan K. Miller, M.D.

 

20

%

 

 

 

 

Mark P. Weintraub, M.D.

 

20

%

 

 

 

 

Mitchell W. Yadven, M.D.

 

20

%

 

12

--------------------------------------------------------------------------------


 

Schedule 3.2(a)

 

Non-Transferable Leasehold Interests

 

The lease described on Schedule 1.1(a)(iv) are not transferable without the
consent of the lessor.

 

Asset List

 

See attached.

 

13

--------------------------------------------------------------------------------


 

Schedule 3.2(b)

 

Liens

 

1.             UCC-1 Financing Statement No. 200604287052 filed by Baytree
Leasing Company, LLC on December 5, 2006, which has expired.

 

2.             UCC-1 Financing Statement No. 200705143102 filed by Ocean Bank on
March 27, 2007, as assigned to Manifest Funding Services pursuant to that
certain UCC-3 Assignment No. 200706393919, which has expired.

 

3.             UCC-1 Financing Statement No. 200706960082 filed by Elekta, Inc.
on November 7, 2007.

 

4.             UCC-1 Financing Statement No. 200901125448 filed by Elekta, Inc.
on August 31, 2009.

 

5.             UCC-1 Financing Statement No. 201104477473 filed by Regions Bank
on April 25, 2011.

 

6.             UCC-1 Financing Statement No. 201105563306 filed by McKesson
Corporation and its affiliated companies on October 27, 2011.

 

14

--------------------------------------------------------------------------------


 

Schedule 3.2(d)

 

Condition of the Assets

 

None.

 

15

--------------------------------------------------------------------------------


 

Schedule 3.3

 

Financial Statements

 

None.

 

16

--------------------------------------------------------------------------------


 

Schedule 3.4

 

Absence of Certain Changes

 

None.

 

17

--------------------------------------------------------------------------------


 

Schedule 3.6

 

Required Consents

 

1.             That certain Lease Agreement set forth on Schedule 1.1(a)(iv).

 

2.             That certain Equipment Lease Contract dated as of June 23, 2011
by and between Seller and Marlin Business Bank regarding a copier.

 

3.             That certain Physician Relocation Agreement dated as of
August 22, 2011 by and between Seller, Manatee Memorial Hospital and Sean A.
Castellucci, D.O.

 

4.             That certain Software License & Services Agreement dated as of
December 16, 2010 by and between Seller and NextGen Healthcare Information
Systems regarding practice management software and hardware.

 

5.             That certain Services Agreement dated as of May 29, 2010 by and
between Seller and MedFusion (n/k/a Intuit Health) regarding web portal
services.

 

6.             That certain Practice Management Software and Electronic Medical
Records Software License, Hardware Purchase and Business Services Agreement,
dated September 19, 2007, and between Seller and Meridian EMR for electronic
medical records services.

 

7.             That certain Website Monthly Hosting Service Contract
No. BCA-11-1118, dated as of February 1, 2012, by and between Blue Strategy &
Creative, Intl., LLC for web hosting services.

 

8.             Those licenses and permits set forth on Schedule 1.1(a)(ix) may
not be assigned without the consent of the appropriate government agency.

 

18

--------------------------------------------------------------------------------


 

Schedule 3.7

 

Legal Proceedings

 

Alan K. Miller, M.D., a Principal, is the defendant in Susan Hatch, as Personal
Representative of the Estate of Peter Richardson v. Alan K. Miller, M.D., Case
No. 11-CA-05886, currently pending in the Circuit Court of the 12th Judicial
Circuit in and for Manatee County, Florida.  This case involves a claim of
medical malpractice and is currently in the discovery phase of litigation.

 

19

--------------------------------------------------------------------------------


 

Schedule 3.8(b)

 

Licenses and Permits

 

1.             City of Bradenton Local Business Tax Receipt for Administrative
Office for Seller.

 

2.             City of Bradenton Professional Licenses.

 

3.             State of Florida, Agency for HealthCare Clinical Laboratory
License No. 800004695 for specialties of Bacteriology, Endocrinology,
Hematology, Routine Chemistry and Urinalysis. Exp. 8/29/2012.

 

4.             State of Florida, Agency for HealthCare Clinical Laboratory
License No. 800019584 for specialties of Histopathology and Cytology. Exp.
8/31/2012.

 

5.             State of Florida, Health Care Clinic Establishment Permit No. 60
3062.  Exp. 2/29/2012.

 

6.             State of Florida, Dept. of Health Biomedical Waste Permit
No. 41-64-00775. Exp. 9/30/2012.

 

7.             Centers for Medicare & Medicaid Services Clinical Laboratory
Improvement Amendments, Certificate of Compliance, CLIA ID# 10D-0295018 for
specialties of Histopathology and Cytology. Exp. 9/2/2012.

 

8.             Centers for Medicare & Medicaid Services Clinical Laboratory
Improvement Amendments, Certificate of Compliance, CLIA ID# 10D-1028902 for
specialties of Bacteriology, Endocrinology, Hematology, Routine Chemistry and
Urinalysis.  Exp. 9/2/2012.

 

9.             State of Florida, Dept. of Health Biomedical Waste Permit
No. 41-64-00957. Exp. 9/30/2012.

 

10.          All licenses and permits set forth on Schedule 1.1(a)(ix) may not
be assigned without the consent of the appropriate government agency.

 

20

--------------------------------------------------------------------------------


 

Schedule 3.8(c)

 

Medicare or Medicaid Audits

 

None.

 

21

--------------------------------------------------------------------------------


 

Schedule 3.9

 

Tax Settlements

 

None.

 

22

--------------------------------------------------------------------------------


 

Schedule 3.10

 

Environmental Matters

 

None.

 

23

--------------------------------------------------------------------------------


 

Schedule 3.11

 

Material Agreements

 

Assigned Agreements

 

All agreements set forth on Schedule 1.1(a)(v)

 

Material Agreements Not Assigned to or Assumed by Buyer

 

1.             That certain Lease dated as of November 1, 2009 by and between
Seller and Lakewood Ranch Oncology Holding, LLC in connection with the occupancy
of approximately 390 square feet located at 8946 77th Terrace East, Bradenton,
Florida.

 

2.             That certain Radiation Oncology Lease and Services Agreement
dated as of July 28, 2010 by and between Seller and Lakewood Ranch Oncology
Center, LLC.

 

3.             That certain Employment Agreement dated as of September 27, 2007
by and between Seller and E. Scott Bowmer.

 

4.             That certain Lease #9350 dated as of March 21, 2007 by and
between Seller and Coastal Leasing, Inc. regarding the lease of a 1999 GE CT/I
Whole Body CT Scanner.

 

5.             That certain Rental Agreement dated as of June 11, 2009 by and
between Seller and Extra Space Storage for storage space.

 

6.             That certain Lease Agreement dated as of January 16, 2007 by and
between Seller and Baytree Leasing Company, LLC regarding a DPC Immulite 1000
Immunoassay Analyzer.

 

7.             That certain Service Agreement dated as of May 7, 2007 by and
between Seller and C&G Technologies, Inc. regarding CT technical support
services.

 

8.             That certain Radiation Oncology Professional Services Agreement
dated as of March 1, 2011 by and between Seller and John Sylvester, M.D.

 

9.             That certain Professional Services Agreement for Brachytherapy
Services dated as of March 1, 2011 by and between Seller and John Sylvester,
M.D.

 

10.          That certain Employment Agreement dated as of September 29, 2006 by
and between Seller and G. Austin Hill, M.D.

 

11.          That certain Employment Agreement dated as of September 29, 2006 by
and between Seller and George Bino Rucker, M.D.

 

24

--------------------------------------------------------------------------------


 

12.          That certain Employment Agreement dated as of September 29, 2006 by
and between Seller and Edward Herrman, M.D.

 

13.          That certain Employment Agreement dated as of September 29, 2006 by
and between Seller and Alan Miller, M.D.

 

14.          That certain Employment Agreement dated as of September 29, 2006 by
and between Seller and Mark Weintraub, M.D.

 

15.          That certain Employment Agreement dated as of September 29, 2006 by
and between Seller and Mitchell Yadven, M.D.

 

16.          That certain Shareholders’ Agreement dated as of September 29, 2006
by and between Seller and the Principals.

 

17.          That certain Subscription Agreement, dated as of September 29, 2006
by and between Seller and the Principals.

 

18.          That certain Radiation Oncology Lease and Services Agreement dated
as of July 28, 2010 by and between Seller and Lakewood Ranch Oncology Center,
LLC.

 

19.          That certain Professional Services On-Call Agreement dated as of
September 1, 2011 by and between Seller and Manatee Memorial Hospital Health
System, and related Business Associate Agreement.

 

20.          That certain Professional Services Agreement dated effective as of
January 1, 2011 by and between Seller and HCA Health Services of Florida, Inc.
d/b/a Blake Medical Center.

 

21.          That certain Agreement by and between Seller and Discount Telecom
for telephone supplies and services.

 

22.          That certain Agreement by and between Seller and Florida Power &
Light for utility services.

 

23.          That certain Agreement by and between Seller and Joseph C.
Stottlemyer for locum tenens physician services.

 

24.          That certain Agreement by and between Seller and Joseph Sloss, M.D.
for locum tenens physician services.

 

25.          Laboratory Data Management and Restricted Use Agreement, dated
July 2008, by and between Laboratory Corporation of America Holdings and Seller.

 

25

--------------------------------------------------------------------------------


 

26.          That certain Agreement by and between Seller and Landauer for
radiation services.

 

27.          That certain Agreement by and between Seller and Medical Doctors
Associates for Dr. Sylvester’s locum tenens physician services.

 

28.          That certain Agreement by and between Seller and Medicus Radiology
Services for Dr. Sylvester’s locum tenens physician services.

 

29.          That certain Agreement by and between Seller and Martin Amundson,
M.D. for locum tenens physician services.

 

30.          That certain Agreement by and between Seller and Verizon for Fios
telephone services.

 

31.          That certain Agreement by and between Seller and Verizon for Fios
telephone services.

 

32.          That certain Agreement by and between Seller and Verizon
Florida, Inc. for telephone services.

 

33.          That certain Agreement by and between Seller and Verizon Wireless
for cellular telephone services.

 

34.          Any and all agreements between Seller and the following entities:
(a) Regions Bank, (b) Wachovia Bank, (c) Ocean Bank, (d) Manifest Funding
Services, (e) Wells Fargo, N.A., and (f) McKesson.

 

35.          That certain Steri-Safe Service Agreement dated as of July 20, 2011
by and between Seller and Stericycle, Inc. for medical waste disposal services.

 

36.          That certain Client Agreement dated as of October 16, 2006 by and
between Seller and Sonitrol for security system service.

 

37.          That certain Pest Control Service Agreement dated as of
September 8, 2011 by and between Seller and Fahey Pest Management for pest
management services.

 

38.          That certain Agreement by and between Seller and Aaron Pacholke for
consulting services.

 

39.          That certain Agreement by and between Seller and Abbott
Endocrinology, Inc. for medical services.

 

26

--------------------------------------------------------------------------------


 

40.          That certain Agreement by and between Seller and Access Genetics
for laboratory services.

 

41.          That certain Agreement by and between Seller and Advanced Talent
Solutions for temporary employee staffing.

 

42.          That certain Agreement by and between Seller and Ameri-Cup
Beverage, Inc. for coffee supply services.

 

43.          That certain Agreement by and between Seller and American Academy
of Family Physicians for laboratory supplies.

 

44.          That certain Agreement by and between Seller and Anda Inc. for
medical supplies.

 

45.          That certain Agreement by and between Seller and AT&T Advertising
for marketing services.

 

46.          That certain Agreement by and between Seller and Besse Medical for
pharmaceutical and medical supplies.

 

47.          That certain Agreement by and between Seller and Boston Scientific
for medical supplies.

 

48.          That certain Agreement by and between Seller and Bradenton Herald
for advertising.

 

49.          That certain Agreement by and between Seller and Break Free IT
Solutions, LLC for IT consulting services.

 

50.          That certain Agreement by and between Seller and Bright House for
internet service.

 

51.          That certain Agreement by and between Seller and the Bureau of
Radiation Controls for CT registration services.

 

52.          That certain Agreement by and between Seller and CR Bard Inc. for
medical supplies.

 

53.          That certain Agreement by and between Seller and C.J.’s Plumbing
for maintenance services.

 

54.          That certain Agreement by and between Seller and CBLPATH Inc. for
pathology and testing services.

 

27

--------------------------------------------------------------------------------


 

55.          That certain Agreement by and between Seller and Cellay.

 

56.          That certain Agreement by and between Seller and CIVCO for medical
supplies.

 

57.          That certain Agreement by and between Seller and Clean Harbors
Environmental Services, Inc. for hazardous waste disposal services.

 

58.          That certain Agreement by and between Seller and CLIA Laboratory
Program for laboratory testing services.

 

59.          That certain Agreement by and between Seller and Cook Medical, Inc.
for health care supplies.

 

60.          That certain Agreement by and between Seller and Cooper Surgical
for surgical supplies.

 

61.          That certain Agreement by and between Seller and D.T. Water
Corporation for bottled water supplies and services.

 

62.          That certain Agreement by and between Seller and Delta
Southern, Inc. for construction services.

 

63.          That certain Agreement by and between Seller and Doctors Transport
Service for patient transportation services.

 

64.          That certain Agreement by and between Seller and EBSCO Reception
Room Subscription for magazine subscriptions.

 

65.          That certain Agreement by and between Seller and First Federal
Credit Union for collection services.

 

66.          That certain Agreement by and between Seller and Fisher Healthcare
for diagnostic testing supplies.

 

67.          That certain Agreement by and between Seller and Florida Service
Plus, Inc. for medical supplies.

 

68.          That certain Agreement by and between Seller and Florida Trend for
magazine subscription.

 

69.          That certain Agreement by and between Seller and Frontier
Lighting, Inc. for lighting fixtures.

 

28

--------------------------------------------------------------------------------


 

70.          That certain Agreement by and between Seller and Gerald Northrup
for consulting services.

 

56.          That certain Agreement by and between Seller and Gulf Business
Systems for office equipment.

 

71.          That certain Agreement by and between Seller and Gulf Coast
Collection Bureau for debt collection services.

 

72.          That certain Agreement by and between Seller and HALO.

 

73.          That certain Agreement by and between Seller and Henry Schein for
medical supplies.

 

74.          That certain Agreement by and between Seller and Hologic for
imaging equipment and supplies.

 

75.          That certain Agreement by and between Seller and I-Nex
Solutions, Inc. for employee drug testing services.

 

76.          That certain Agreement by and between Seller and IMGEN
Diagnostics, Inc. for laboratory testing services.

 

77.          That certain Agreement by and between Seller and Integrated
Histology Services, LLC for histology services.

 

78.          That certain Agreement by and between Seller and Internet Company
Services for computer services.

 

79.          That certain Agreement by and between Seller and Johnson Printing
for printing services.

 

80.          That certain Agreement by and between Seller and Kara Schlick,
Resulting in Sales for marketing services.

 

81.          That certain Agreement by and between Seller and Karl Storz
Endoscopy-America, Inc. for endoscopy and imaging supplies.

 

82.          That certain Agreement by and between Seller and Keetons Office
Supply for office supplies.

 

29

--------------------------------------------------------------------------------


 

83.          That certain Cleaning Proposal, dated February 22, 2012 by and
between Seller and L & M Enterprises for cleaning and janitorial services.

 

84.          That certain Agreement by and between Seller and LABMD for
pathology services.

 

85.          That certain Agreement by and between Seller and Laborie Medical
Technologies Corporation for medical equipment.

 

86.          That certain Agreement by and between Seller and Medevolve for
medical software services.

 

87.          That certain Agreement by and between Seller and Mercedes Medical
for histology and laboratory equipment.

 

88.          That certain Agreement by and between Seller and Notify MD for
answering services.

 

89.          That certain Agreement by and between Seller and Parrot Talk Design
for marketing services.

 

90.          That certain Agreement by and between Seller and Patterson Office
Supplies for office supplies.

 

91.          That certain Agreement by and between Seller and PMDSOFT for
physician dictation software.

 

92.          That certain Agreement by and between Seller and Pitney Bowes for
postage.

 

90.          That certain Agreement by and between Seller and Precision
Instruments Inc. for microscope services.

 

93.          That certain Agreement by and between Seller and Procision Medical.

 

94.          That certain Agreement by and between Seller and Progressive
Medical, Inc. for insurance services.

 

95.          That certain Agreement by and between Seller and PSS World Medical
for medical supplies.

 

96.          That certain Agreement by and between Seller and Purchase Power for
postage.

 

97.          That certain Agreement by and between Seller and Purity Cleans for
commercial laundry services.

 

30

--------------------------------------------------------------------------------


 

98.          That certain Agreement by and between Seller and Radiadyne for
radiation therapy services.

 

99.          That certain Agreement by and between Seller and Rockwell
Compounding Associates, Inc. for pharmaceutical services.

 

100.        That certain Agreement by and between Seller and the Sarasota Herald
Tribune for marketing services.

 

101.        That certain Agreement by and between Seller and Siemens Healthcare
Diagnostics, Inc. for diagnostic services.

 

102.        That certain Agreement by and between Seller and Sign a Rama for
marketing services.

 

103.        That certain Agreement by and between Seller and Small Business
Computers of New England for AP Easy Anatomic Pathology Reporting software.

 

104.        That certain Agreement by and between Seller and Sound Images, Inc.
audio/visual services.

 

105.        That certain Agreement by and between Seller and Southern Biomedical
Inc. for pathology services.

 

106.        That certain Agreement by and between Seller and Staples for office
supplies.

 

107.        That certain Agreement by and between Seller and Suncoast Embroidery
for marketing services.

 

108.        That certain Agreement by and between Seller and Sy.Med
Development, Inc. for computer software.

 

109.        That certain Agreement by and between Seller and Systems Up, Inc.
for IT consulting services.

 

110.        That certain Agreement by and between Seller and Tanner Fire and
Safety Equipment for fire extinguisher servicing.

 

111.        That certain Agreement by and between Seller and Televox
Software,Inc. for computer software.

 

112.        That certain Agreement by and between Seller and Terry Supply for
oxygen supplies.

 

113.        That certain Agreement by and between Seller and The Scrub Club for
medical uniforms.

 

31

--------------------------------------------------------------------------------


 

114.        That certain Agreement by and between Seller and Uroplasty, Inc. for
medical supplies.

 

115.        That certain Agreement by and between Seller and Verathon, Inc. for
medical supplies.

 

116.        That certain Agreement by and between Seller and Verizon for Fios
telephone services.

 

117.        That certain Agreement by and between Seller and Verizon
Florida, Inc. for telephone services.

 

118.        That certain Agreement by and between Seller and Verizon Wireless
for cellular telephone services.

 

119.        That certain Agreement by and between Seller and Vitalaxis, Inc. for
pathology services.

 

120.        That certain Agreement by and between Seller and Windstream
Communications for telephone services.

 

121.        The benefit plans described on Schedule 3.25.

 

122.        The insurance policies described on Schedule 3.17.

 

123.        Any and all agreements between Seller and third party payors.

 

124.        That certain Separation Agreement and Release, dated as of March 16,
2012, by and between Seller and George Bino Rucker, M.D.

 

125.        That certain Employment Agreement, dated as of March 16, 2012, by
and between Seller and George Bino Rucker, M.D.

 

126.        That certain Escrow Agreement, dated as of March 16, 2012, by and
between Seller, the Principals, Blalock Walters, P.A. and George Bino Rucker,
M.D.

 

127.        That certain Teleradiology Professional Services Agreement dated as
of December 1, 2009, as amended, by and between Seller and Universal Nighthawk
Services, LLC for teleradiology services.

 

128.        That certain Physician Relocation Agreement dated as of August 22,
2011 by and between Seller, Manatee Memorial Hospital and Sean A. Castellucci,
D.O.

 

32

--------------------------------------------------------------------------------


 

Schedule 3.13

 

Inspections and Investigations

 

None.

 

33

--------------------------------------------------------------------------------


 

Schedule 3.14

 

Fraud and Abuse; False Claims

 

None.

 

34

--------------------------------------------------------------------------------


 

Scheduled 3.16

 

Computer Licenses

 

The licenses related to the software set forth at Items 1 —10 on Schedule
1.1(a)(vi).

 

35

--------------------------------------------------------------------------------


 

Schedule 3.17

 

Insurance Policies

 

Type of Policy; Policy
Number

 

Insurer

 

Policy Limits

Workers’ Compensation Policy No. OC-OC-WC-0001399-00

 

Comp Options Insurance Company, Inc. d/b/a OptaComp

 

$100,000 per accident

 

 

 

 

 

 

 

 

 

$500,000 aggregate

 

 

 

 

 

 

 

 

 

$100,000 per employee

 

 

 

 

 

General Liability Policy No. 09-0004984501-9-01

 

First Community Insurance Company

 

$4,000,000 general aggregate

 

 

 

 

 

 

 

 

 

$2,000,000 products-completed operations general aggregate

 

 

 

 

 

 

 

 

 

$2,000,000 per occurrence

 

 

 

 

 

 

 

 

 

$100,000 per occurrence fire damage limit

 

 

 

 

 

 

 

 

 

$5,000 per person medical expenses limit

 

 

 

 

 

 

 

 

 

$250,000 accounts receivable limit

 

 

 

 

 

 

 

 

 

$10,000 per occurrence employee dishonesty limit

 

 

 

 

 

 

 

 

 

$10,000 electronic media and research limit

 

 

 

 

 

 

 

 

 

$10,000 fine arts limit

 

 

 

 

 

 

 

 

 

$10,000 money and securities limit (inside);

 

 

 

 

 

 

 

 

 

$2,500 (outside)

 

 

 

 

 

 

 

 

 

$25,000 valuable papers limit

 

36

--------------------------------------------------------------------------------


 

Professional Liability Policy No. MP59800

 

ProAssurance

 

$250,000 per incident

 

 

 

 

 

 

 

 

 

$750,000 aggregate

 

37

--------------------------------------------------------------------------------


 

Schedule 3.19

 

Intellectual Property

 

1.             The unregistered trade name “Urology Partners.”

 

38

--------------------------------------------------------------------------------


 

Schedule 3.20(b)

 

Physician Discipline

 

None.

 

39

--------------------------------------------------------------------------------


 

Schedule 3.22

 

Leased Real Property

 

1.             Seller leases Suites 200 and 210, 200 3rd Avenue West, Bradenton,
Florida and Suite 120, 100 3rd Avenue West, Bradenton, Florida pursuant to that
certain Lease Agreement dated as of August 3, 2011 by and between Seller and
MUPA Property, LLP.

 

2.             Seller leases approximately 390 square feet located at 8946
77th Terrace East, Bradenton, Florida pursuant to that certain Lease dated as of
November 1, 2009 by and between Seller and Lakewood Ranch Oncology Holding, LLC.

 

3.             That certain Radiation Oncology Lease and Services Agreement
dated as of July 28, 2010 by and between Seller and Lakewood Ranch Oncology
Center, LLC.

 

40

--------------------------------------------------------------------------------


 

Schedule 3.24

 

Employees

 

See attached.

 

Severance Pay

 

1.             Seller shall be responsible for paying any accrued PTO of
Seller’s employees over one hundred (100) hours and Buyer shall be assume all
accrued PTO of Seller’s employees less than one hundred (100) hours.

 

2.             Pursuant to that certain Employment Agreement dated as of
September 27, 2007 by and between Seller and E. Scott Bowmer, upon the sale of
substantially of all the assets of Seller, the above-referenced Employment
Agreement with Seller will terminate and will trigger the obligation of Seller
to pay Mr. Bowmer an amount equal to two months of base salary then paid to
Mr. Bowmer at the time of the termination effective date plus all accrued but
unpaid paid time off, less all withholding taxes.  The above-described severance
is to be paid over a two month period in accordance with Seller’s payroll
practice.

 

3.             Pursuant to that certain Radiation Oncology Professional Services
Agreement dated as of March 1, 2011 by and between Seller and John Sylvester,
M.D. (“Dr. Sylvester”), in the event that Seller sells or transfers its
ownership interest in Lakewood Ranch Oncology Center, LLC, Seller is obligated
to pay Dr. Sylvester severance as follows: (a) during the first year after such
sale, Seller is obligated to pay Dr. Sylvester severance compensation equal to
the difference between any compensation Dr. Sylvester receives from rendering
professional radiation oncology services during the first year after the sale
and the compensation Seller paid to him for the twelve months immediately
preceding the sale or transfer of Lakewood Ranch Oncology Center, LLC; and (b)
during the second year, Seller is obligated to pay Dr. Sylvester an amount equal
to fifty percent of the difference between any compensation Dr. Sylvester
receives from rendering professional radiation oncology services during the
second year after the sale and the compensation Seller paid to him for the
twelve months immediately preceding the sale or transfer of Lakewood Ranch
Oncology Center, LLC.

 

Compensation Increases

 

None.

 

41

--------------------------------------------------------------------------------


 

Schedule 3.25

 

Employee Benefit Plans

 

1.             That certain Urology Partners, P.A. Retirement Plan, John Hancock
401(k) Plan No. 59696.

 

2.             That certain supplemental insurance policy issued by AFLAC.

 

3.             Those certain life and health insurance policies issued by
Manatee County Medical Society Group Health Plan, Group ID 65122.

 

4.             Those certain dental and voluntary term life insurance policies
issued by The Guardian Life Insurance Company of America.

 

42

--------------------------------------------------------------------------------


 

Schedule 6.1(f)

 

Physicians

 

1.             Edward Herrman, M.D.

 

2.             G. Austin Hill, M.D.

 

3.             Alan K. Miller, M.D.

 

4.             Mark P. Weintraub, M.D.

 

5.             Mitchell W. Yadven, M.D.

 

43

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated as of March 30th, 2012 (the “Agreement”),
is between 21st CENTURY ONCOLOGY, LLC, a Florida limited liability company
(“Buyer”) and FLORIDA UROLOGY SPECIALISTS, P.A., a Florida professional
corporation, (“Seller”).  The shareholders of Seller and such shareholders’
physician principals are identified on Schedule A attached hereto (the
“Principals”) are each executing this Agreement for the purpose of binding him
or her to perform his or her obligations under Sections 3, 8, 9 and 10 and as
otherwise expressly set forth herein.

 

RECITALS

 

Seller is engaged in the business of providing patient care services in the
specialties of radiation therapy and urology at facilities located at the
premises identified on Schedule 3.22 attached hereto (the “Facilities”).  The
business, activities, ownership, operation and management of the Facilities
pertaining or related to any or all of the assets being acquired by Buyer
pursuant hereto and the use of such assets to provide patient care services in
the specialties of radiation therapy and urology shall be referred to as the
“Business.”

 

1.             Seller owns certain assets related to the Business.

 

2.             Buyer desires to acquire from Seller and Seller desires to sell
to Buyer certain assets used in the Business.

 

3.             Buyer and Seller wish to set forth the terms under which Buyer
shall acquire certain assets from Seller and assume certain liabilities of
Seller and have each agreed to the transactions described herein and have agreed
to enter into this Agreement and such other agreements as shall be necessary to
effect the transactions contemplated hereby.  This Agreement and such other
agreements as shall be necessary to effect the transactions herein shall each be
referred to herein individually as a “Transaction Document” and, collectively,
as the “Transaction Documents.”

 

NOW, THEREFORE, in consideration of the execution and delivery of the
Transaction Documents, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             Asset Purchase.

 

1.1          Assets Being Sold and Purchased.

 

(a)           Subject to and upon satisfaction or waiver of the terms and
conditions of this Agreement, at the Closing (as defined in Section 2 herein),
Seller shall transfer, sell, convey, assign and deliver to Buyer, pursuant to a
Bill of Sale in the form attached hereto and made a part hereof as
Exhibit 1.1(a) (the “Bill of Sale”), and Buyer shall purchase from Seller, all
right, title and interest to and in Seller’s assets used by, for and in
connection with, the Business, as the same existed immediately prior to the
Closing and reflected on the books and records of Seller (the “Assets”),
excluding only the specific assets set forth in Section 1.1(c) below, but
including, without limitation, the following:

 

--------------------------------------------------------------------------------


 

(i)            all tangible assets used in the Business whether owned or leased,
including, without limitation, all instruments, tools, medical equipment,
supplies and office equipment and all fixtures and improvements;

 

(ii)           all inventories of clinical supplies and instruments,
pharmaceuticals, inventory, paper goods, raw materials, finished goods,
demonstration equipment, parts, packaging materials and other products,
materials, or accessories related thereto that are held at, or are in transit
from or to, the locations at which the Business is conducted or that are used or
held for use by Seller;

 

(iii)          all of Seller’s right, title and interest under manufacturers’
and vendors’ warranties in connection with the assets being transferred
hereunder, to the extent assignable or transferable;

 

(iv)          all real property interests described on Schedule
1.1(a)(iv) hereto, and all improvements and fixtures thereon and/or affixed
thereto, and all rights of way, easements, leaseholds, and other estates and
rights, relating to any of the foregoing or used in connection with any of the
Business or the Assets;

 

(v)           all of Seller’s right, title and interest (subject to Seller’s
rights to access copies as provided in Section 12 herein) in and to those
assignable contracts, agreements, leases, licenses, franchises, purchase orders,
sale, license or service orders, permits, instruments, commitments,
arrangements, understandings, including, without limitation, all license,
service, maintenance, supply, purchase, distribution, advertising and
promotional services agreements to which Seller is a party or by which Seller or
the Business is bound or under which Seller has any rights or is entitled to any
benefits, relating to any of the Business or the Assets (in each case, whether
written or oral and including all amendments thereto), all as set forth on
Schedule 1.1(a)(v) hereto under the heading “Assigned Agreements” (collectively,
“Assigned Agreements”);

 

(vi)          all software programs (including source and object codes and
related documentation for software owned by or licensed to Seller and used in
connection with or developed for support of the operations of the Business,
including, without limitation, the software programs identified on Schedule
1.1(a)(vi) attached hereto, as well as the internet web sites used by Seller
with respect to the Business and the related universal resource locators
(“URLs”) used in connection therewith, each of which is set forth on Schedule
1.1(a)(vi);

 

(vii)         a pro rata share of all prepaid expenses relating to the Business,
but not including security deposits deposited by or on behalf of the Seller as
lessee, sublessee, lessor, sublessor, or otherwise under any Assigned
Agreements;

 

(viii)        all insurance proceeds and rights thereto derived from loss,
damage or destruction of or to any property or assets included in the Assets, to
the extent claims were not made or did not accrue prior to the Closing to repair
or replace the lost, damaged or destroyed items;

 

(ix)          all of Seller’s right, title and interest in any transferable
licenses, permits, variances, franchises, certifications, authorizations and
approvals to do

 

2

--------------------------------------------------------------------------------


 

business issued by any administrative body or licensing authority or
governmental or regulatory agency, used in connection with the Business and/or
the ownership and/or use of any of the Assets and the Facilities, together with
any extensions, renewals or modifications thereof and additions thereto in
connection with the Business, including, without limitation any and all licenses
and permits required by the United States Nuclear Regulatory Commission, and
which are necessary for participation in the Medicare and Medicaid programs,
including without limitation those as set forth on Schedule 1.1(a)(ix) hereto,
in all cases to the extent assignable or transferable and to the extent assumed
by Buyer;

 

(x)           all files, documents, instruments, papers, books and records
relating to the Business, operations, condition of (financial or other) results
of operations and assets and properties of Seller (subject to Seller’s rights to
access copies as provided in Section 12 herein), including without limitation,
mailing lists and related documentation, financial statements and related work
papers and letters from accountants, personnel records and files, budgets,
ledgers, journals, computer files and programs; retrieval programs, operating
data and plans and environmental studies and plans;

 

(xi)          all telephone numbers, facsimile numbers, electronic addresses and
passwords used in connection with the Business;

 

(xii)         all intangible personal property of Seller relating to or in
connection with the Business or Assets, and all of Seller’s rights, title to and
interest therein and thereunder, and all guaranties, warranties, indemnities,
privileges, claims, causes of action and options relating or pertaining to the
Business, the Assets, and the Assigned Agreements to the extent assignable or
transferable;

 

(xiii)        all other assets and property of Seller used or held for use in
connection with the Business,

 

(xiv)        all of Seller’s right, title and interest in and to the trade
name(s) “Florida Urology Specialists” (“Seller’s Trade Name”); and

 

(xv)         a portion of the goodwill associated with Seller’s radiation
therapy patient care services.

 

(b)           At Closing, Seller shall permit Buyer to take physical possession
of all of the Assets at the locations where they are then located.

 

(c)           Notwithstanding anything to the contrary herein, the following
assets of Seller are not being sold hereunder and shall not be included in the
term “Assets”:

 

(i)            the assets described on Schedule 1.1(c)(i) hereto;

 

(ii)           all cash, cash equivalents, securities and short-term investments
held by Seller;

 

(iii)          any accounts receivable of Seller existing as of the Closing
Date;

 

3

--------------------------------------------------------------------------------


 

(iv)          amounts due to Seller for services provided but not billed as of
the Closing Date;

 

(v)           any accounts payable or accrued expenses of Seller attributable to
any period prior to the Closing Date;

 

(vi)          the real property associated with the Facilities, other than the
leasehold interests set forth in Schedule 1.1(a)(iv) attached hereto;

 

(vii)         all intellectual property, copyrights and trademarks owned or
utilized by Seller (other than Seller’s Trade Name);

 

(viii)        any contract of Seller that is not listed on
Schedule 1.1(a)(v) attached hereto under the heading “Assigned Agreements” and
is not used or required as part of the day-to-day operations of the Business;

 

(ix)          all of Seller’s non-transferable contracts, certificates, permits
and licenses used in the Business;

 

(x)           claims against third parties related to Seller’s operations prior
to Closing;

 

(xi)          any rights to tax refunds or claims under or proceeds of insurance
policies related to the Business or the Assets with respect to periods prior to
the Closing;

 

(xii)         all employee benefit plans of Seller within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1972, as amended,
which are presently in effect and relate to the operation of the Business,
including any assets owned or held by any such plan;

 

(xiii)        any distributions of risk pool fund and/or preferred provider
organization holdbacks related to services provided prior to the Closing; and

 

(xiv)        Seller’s patient medical records.

 

(d)           Seller shall transfer, convey and assign to Buyer, Seller’s title
to all of the Assets at the Closing, free and clear of any liens, pledges,
charges, mortgages, security interests, restrictions, easements, liabilities,
claims, encumbrances or right of others of every kind and description
(collectively, “Liens”), except for those Liens listed on Schedule
1.1(d) hereto, said Liens so listed being herein called the “Permitted Liens.”

 

1.2          Liabilities.

 

(a)           Liabilities Not Assumed.  Except as specifically provided in this
Agreement and in Section 1.2(b) below, Buyer shall not assume, pay, honor,
discharge or

 

4

--------------------------------------------------------------------------------


 

otherwise become responsible for any liabilities or obligations of Seller, and
all such liabilities and obligations shall remain solely those of Seller, and
Seller shall pay, perform and discharge, all such obligations and liabilities of
Seller promptly when due in accordance with their terms.  Without limiting the
generality of the preceding sentence and except as specifically provided in
Section 1.2(b), Buyer shall not assume or become responsible for:

 

(i)            any liabilities or obligations of Seller including, without
limitation, any personal obligations of any member or officer of Seller incurred
in any capacity, including those arising out of any claim, litigation or
proceeding, or any contract, license, commitment or other agreement relating to
the operations of the Business or the occurrence of any event on or before the
Closing including, without limitation, accounts payable of the Business;

 

(ii)           any obligations, liabilities, undertakings, Liens (other than
Permitted Liens) or restrictions to which the Assets or the Business are subject
arising on or before the Closing and that are not disclosed in writing in this
Agreement arising on or before the Closing;

 

(iii)          any liability or obligation arising out of or related to past,
present or future actions, litigations, suits, enforcement actions, proceedings,
arbitrations or governmental or regulatory authority investigations, audits or
otherwise, including, without limitation, demand or directive letters or
correspondence, or of notice regarding any of the foregoing involving the
Assets, the Business, Seller or any member of Seller to the extent the foregoing
relate to events, acts or omissions arising on or before the Closing;

 

(iv)          any liability or obligation, in contract, tort or for violation of
any law by Seller or any officer, manager, member, employee or agent of Seller
that arises out of or results from any act, omission, occurrence or state of
facts arising on or before the Closing, and any liability or obligation, in
contract, tort or for violation of any law by Seller or any officer, manager,
member, employee or agent of Seller that arises out of or results from any act,
omission, occurrence or state of facts after the Closing;

 

(v)           any compensation obligations or any liabilities or obligations of
Seller arising out of or in connection with any employee benefit plan of Seller
or any other liabilities or obligations of Seller to any employees with respect
to his or her service to the Business on or before the Closing, including but
not limited to any liability or obligation for any severance pay due any
employee of Seller upon his or her termination of employment (except for any
obligations under any Assigned Agreements between the Seller and any such
employees arising after the Closing Date) and any and all accrued vacation
and/or sick leave in excess of one hundred (100) hours per employee (i.e., the
Buyer shall assume responsibility for up to one hundred hours (100) hours per
employee for each such employee that is retained by the Buyer as of the Closing
Date, provided, however, that the Seller recognizes and agrees, and shall cause
such employees to recognize and agree, that each employee’s rights to such
accrued vacation and/or sick leave shall be subject to the applicable policies
of the Buyer, including, without limitation, any such policies requiring the
employee to use such accrued vacation and/or sick time during a calendar or
contract year and any such policies which govern the payments, if any, to which
an employee would be entitled to for same should his or her employment with the

 

5

--------------------------------------------------------------------------------


 

Buyer be terminated), bonuses and other benefits to the extent that such
liabilities or obligations are owed as a result of acts, omissions, occurrences
or state of facts on or before the Closing. For purposes of determining
eligibility for participation in Buyer’s benefit policies with respect to those
employees of Seller retained by Buyer, Buyer shall credit each such employee for
time employed by Seller.

 

(vi)          any liabilities or obligations of Seller for indebtedness for
borrowed money, including, but not limited to, any and all liabilities and
obligations related to real estate financings and any and all obligations to any
secured party in connection with any of the Assets;

 

(vii)         subject to Section 1.3(c), any liabilities or obligations of
Seller for any type of taxes owed by Seller whatsoever;

 

(viii)        any and all Medicare, Medicaid and other third party payor
obligations arising from any acts or omissions for any period on or prior to the
Closing, including without limitation, any retroactive denial of claims, civil
monetary penalties or any gain on sale that may be recognized by any of the
foregoing as a result of the transactions, contemplated herein; or

 

(ix)          any other liabilities or obligations of any nature relating to the
operations of the Business or the occurrence of any event on or before the
Closing, whether known or determined as of the Closing or unknown or
undetermined as of the Closing.

 

(b)           Liabilities Assumed.  Subject to the terms and conditions set
forth in this Agreement, effective as of the Closing Date, the Buyer shall
assume and agree to pay, perform and discharge, when due, the obligations of
Seller under (i) the Assigned Agreements to the extent such obligations arise
after the Closing and relate to goods or services sold or provided after the
Closing, and (ii) the indebtedness of the Seller related to the Permitted Liens,
as set forth in Schedule 1.2(b) annexed hereto (the “Assumed Indebtedness”). 
Those liabilities assumed by the Buyer pursuant to this Section 1.2(b) are
referred to herein as the “Assumed Liabilities.”

 

1.3          Purchase Price.

 

(a)           As consideration for the sale, assignment, conveyance, transfer
and delivery of the Assets, Buyer shall pay to Seller a purchase price (the
“Purchase Price”) equal to One Million One Hundred Thirteen Thousand Eight
Hundred Thirty One and 19/100 Dollars ($1,113,831.19) (the “Purchase Price”).

 

(b)           The Purchase Price shall be payable as follows:

 

(i)            at Closing, at Seller’s direction and on behalf of Seller, Buyer
shall pay out of the Purchase Price, by wire transfer or delivery of other
immediately available funds, Seller’s aggregate indebtedness under any debt
instrument secured in full or in part by Liens on the Assets (the “Indebtedness
Amount”), other than the Assumed Indebtedness, all as set forth in Schedule
1.3(b)(i) hereof; and

 

6

--------------------------------------------------------------------------------


 

(ii)           at Closing, Buyer shall deliver to Seller an amount equal to the
Purchase Price less the sum of the Indebtedness Amount (the “Closing Payment”)
by wire transfer of immediately available funds to such account(s) as Seller
shall designate in writing.

 

(c)           Each party hereto agrees (a) that the Purchase Price for the
Assets will be allocated for all federal and state tax purposes (including but
not limited to, income, excise, sales, use, personal property and transfer
taxes, and otherwise) among the Assets in accordance with Schedule
1.3(c) attached hereto and made a part hereof which is in accordance with
Section 1060 of the Internal Revenue Code, (b) to file separately a Federal
Form 8594 with its Federal Income Tax Return consistent with such allocation for
the tax year in which the Closing Date occurs, and (c) that no party will take a
position on any tax returns or filings with any governmental or regulatory
authority charged with the collection of taxes or having jurisdiction over the
transaction contemplated hereunder or in any judicial proceeding, that is in any
manner inconsistent with the terms of the allocation set forth on Schedule
1.3(c).  Seller shall be responsible for any and all taxes and other charges
resulting from this transaction.

 

(d)           All utilities charges, real estate and personal property taxes,
monthly rental payments and common area charges under any leases assumed by
Buyer pursuant to this Agreement, amounts prepaid or payable in respect of
contracts and agreements assumed by Buyer pursuant to this Agreement and similar
prepaid items and similar accrued expenses, shall be prorated between Seller and
Buyer as of 11:59 p.m. on the day immediately preceding the Closing Date.

 

2.             Closing.  The closing of this transaction (the “Closing”) shall
take place by telephone, mail, electronic mail and/or facsimile or at a location
mutually agreed upon.  The Closing shall occur on March 30, 2012 with the
Closing effective date and time being March 30, 2012 at 11:59 P.M.  The date on
which the Closing takes place is referred to herein as the “Closing Date.”

 

3.             Representations and Warranties of Seller.  In order to induce
Buyer to enter in this Agreement and to consummate the transactions contemplated
by this Agreement, Seller and each Principal hereby jointly and severally
represents and warrants to Buyer as of the date hereof and as of the Closing
Date as follows:

 

3.1          Organization, Qualification and Authority.

 

(a)           Seller is a professional corporation, duly organized, validly
existing and in good standing under the laws of the State of Florida and is in
good standing as a foreign company in all jurisdictions in which it conducts
business or owns assets.  Seller’s execution and delivery of this Agreement and
each of the other Transaction Documents delivered by Seller at the Closing, and
the performance by Seller of the transactions contemplated hereby and thereby,
have been duly authorized by all necessary actions and proceedings of Seller. 
This Agreement and each of the other Transaction Documents executed and
delivered by Seller at the Closing are valid and legally binding upon Seller and
are enforceable against it in accordance with its terms.

 

7

--------------------------------------------------------------------------------


 

(b)           Seller has full corporate power and authority to execute and
deliver this Agreement and each other Transaction Document to which it is a
party, to perform its obligations under this Agreement and each other
Transaction Document, and to consummate the transactions contemplated under this
Agreement and each other Transaction Document, including, without limitation, to
sell and transfer the Assets and the Business pursuant to this Agreement. 
Seller has taken all necessary corporate action to execute and deliver this
Agreement and each other Transaction Document to which it is a party, to
authorize its officers, managers and all other authorized personnel to execute
and deliver this Agreement, and to execute and deliver such further documents as
are necessary and proper to consummate the terms and provisions of this
Agreement.  The execution and delivery by Seller of this Agreement and each
other Transaction Document to which it is a party, and the performance by Seller
of its obligations hereunder and thereunder, have been duly and validly
authorized by the directors and shareholders of Seller.

 

(c)           The owners of all of the issued and outstanding ownership
interests of Seller are set forth on Schedule 3.1(c).  There are no outstanding
agreements, options, warrants, rights, contracts, calls, puts or other
agreements or commitments providing for the disposition or acquisition of any of
the ownership interests of Seller.

 

3.2          Title to the Assets.

 

(a)           Seller has good and marketable title to the Assets.  With regard
to those Assets in which Seller possesses leasehold interests, such leasehold
interests are valid and transferable except as set forth on Schedule 3.2(a). 
Upon the sale, assignment, transfer and conveyance of the Assets to Buyer as
contemplated under this Agreement, there will be vested in Buyer good and
marketable title to all of the Assets, free and clear of all Liens other than
Permitted Liens, and there are no adverse conditions that will interfere with
Buyer’s use and enjoyment of or ability to encumber any of the Assets in any
respect or that will impede Buyer’s ability to use the Assets in connection with
the provision of patient care services.  All Assets used in the Business are set
forth on Schedule 3.2(a).

 

(b)           Except as indicated on Schedule 3.2(b) attached hereto, none of
the Assets is subject to any Lien.  All Liens set forth on Schedule 3.2(b),
other than the Permitted Liens set forth on Schedule 1.1(d) have been or will be
terminated and/or released on or prior to the Closing Date.

 

(c)           Seller is not obligated to offer any individual or entity the
opportunity to purchase any Assets prior to or simultaneously with offering the
Buyer the opportunity to purchase the Assets that has not been expressly waived
by such person or entity in writing prior to Closing other than as set forth in
that certain Professional Services Agreement between John Sylvester, M.D.
(“Dr. Sylvester”) and Seller which shall be waived in writing on or before the
Closing Date.  No person or entity has a right of first refusal or a right of
participation with respect to the sale of any of the Assets by Seller that has
not been expressly waived by such person or entity in writing prior to Closing. 
All notices required to be provided by Seller to any individual or entity in
connection with the sale of any of the Assets have been timely provided by
Seller or have been expressly waived in writing prior to Closing and all such
notices, to the extent provided, were complete and accurate.

 

8

--------------------------------------------------------------------------------


 

(d)           Except as set forth in Schedule 3.2(d) attached hereto, as of the
Closing Date, the Assets are free of defects and deficiencies, in good operating
condition and repair, normal wear and tear excepted, and suitable for the
purposes used, are adequate and sufficient for the operations and conduct of the
Business as currently operated, and comply with and are being operated and
otherwise used in full compliance in all material respects with all laws,
ordinances, statutes, regulations and other legal requirements applicable to
such Assets.

 

3.3          Financial Statements.  Seller has delivered to the Buyer copies of
Seller’s compiled financial statements of Seller for the two (2) month period
ended February 29, 2012, and the years ended December 31, 2009, December 31,
2010 and December 31, 2011 (collectively, the “Financial Statements”).  Except
for the variations expressly noted in Schedule 3.3 hereto, all of the Financial
Statements have been prepared from the financial records of Seller on the
accounting basis used by Seller for income tax purposes, consistently applied
and fairly present the financial condition of Seller, as at their respective
dates and the respective results of the operations of Seller and of the
Business, for the periods covered thereby.  The Financial Statements do not
contain any items of special or nonrecurring income or any other income not
earned in the ordinary course of business except as expressly specified therein,
and include all adjustments necessary for such fair presentation.

 

3.4          Absence of Certain Changes.  Except as set forth in Schedule 3.4
attached hereto, since January 1, 2012 (the “Interim Date”), there has not
been:  (i) any transaction by Seller not in the ordinary course of business;
(ii) any damage, destruction or loss to any of the Assets, whether or not
covered by insurance, (iii) any sale or transfer of any of the Assets, except in
the ordinary course of business; (iv) any Lien placed on any of the Assets;
(v) any amendment or termination of any contract or agreement to which Seller
was a party in connection with the Business as of the Interim Date; (vi) any
increase in, or commitment to increase, the fees or compensation payable or to
become payable to any of the employees or agents of Seller; (vii) any incurrence
or assumption of, or taking any property subject to, any liability by Seller in
connection with the Business; (viii) any alteration in the manner in which
Seller maintains its books, accounts or records, or in the accounting practices
reflected in those accounts or records, or any change in any assumption
underlying any method of calculation of bad debts, contingencies or other
reserves from that reflected in the Financial Statements; (ix) any acquisition
or lease by Seller of or commitment to acquire or lease, any realty or any item
of furniture, machinery or equipment; (x) any waiver of any claim or right; or
(xi) any agreement or understanding to undertake any of the foregoing actions
described in Sections 3.4(i)-(x) above.

 

3.5          Certain Payments.  Neither Seller, the Principals nor the Business,
or, to the knowledge of any of the Seller and/or any of the Principals, any
directors, officers, agents or employees or any other person or entity
associated with or acting for or on behalf of Seller has directly or indirectly
in connection with the Business:  (a) made any unlawful contribution, gift,
bribe, rebate, payoff, influence payment, kickback or other payment to any
person or entity, regardless of form, whether in money, property or services,
including without limitation: (i) to obtain favorable treatment in securing
business, (ii) to pay for favorable treatment for business secured, or (iii) to
obtain special concessions or for special concessions already obtained, for or
in respect of Seller, or (b) established or maintained any fund or asset that
has not been recorded in the books and records of the Business.

 

9

--------------------------------------------------------------------------------


 

3.6          Violation of Other Instruments.  Except as set forth in Schedule
3.6 attached hereto, neither the execution and delivery of this Agreement or any
other Transaction Document, nor the consummation of the transactions
contemplated hereby or thereby, violates:  (i) any agreement of Seller, (ii) the
certificate of formation or any governing documents of Seller or (iii) any
statute, ordinance, regulation, order, judgment or decree of any court or
governmental agency or board, or conflicts with or will result in any breach or
acceleration of any of the terms of or will constitute a default under or result
in the termination of or the creation of any Lien pursuant to the terms of any
contract or agreement to which Seller is a party or by which Seller or any of
the Assets is bound.  No consents, approvals or authorizations of, or filings
with, any governmental authority or any other person or entity are required to
be obtained by Seller in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, except
for required consents set forth in Schedule 3.6.

 

3.7          Legal Matters.  Except as set forth in Schedule 3.7 attached
hereto, there are no suits, actions, claims, investigations, administrative
proceedings or other proceedings, criminal, civil, or quasi civil, pending or,
to the knowledge of any of the Seller or any of the Principals, threatened by or
against the Business, the Assets or Seller.  Seller knows of no facts or
circumstances that could reasonably be expected to give rise to any claim,
investigation, administrative proceeding or other proceeding, criminal, civil,
or quasi civil that would be required to be disclosed under this Section 3.7.

 

3.8          Compliance with Applicable Law.

 

(a)           General.  Seller is not in default under any, and Seller has
complied with all, statutes, ordinances, regulations, orders, judgments and
decrees of any court or governmental entity or agency, applicable to Seller, the
Business or the Assets, including, without limitation, all laws, statutes and
regulations related or incident to the licensure, credentialing and
certification of providers of professional medical services, physicians and
health professionals, health and safety matters, employment and labor laws,
health laws and regulations and Medicare and Medicaid regulations.  Seller has
no knowledge of any basis for assertion of any violation of the foregoing or for
any claim for compensation or damages or otherwise arising out of any violation
of the foregoing.  Seller has not received any notification of any asserted
present or past failure to comply with any of the foregoing that has not been
satisfactorily responded to in the time period required thereunder.

 

(b)           Permits.  Set forth in Schedule 3.8(b) attached hereto is a
complete and accurate list of all licenses, certificates, permits, approvals,
franchises, notices and authorizations issued by governmental entities or other
regulatory authorities, federal, state or local (collectively, the “Permits”),
held by Seller and/or Principals.  The Permits set forth in Schedule 3.8(b) are
all the Permits required for the conduct of the Business as currently operated. 
All the Permits set forth in Schedule 3.8(b) are in full force and effect. 
Seller has not engaged in any activity that would cause or permit revocation or
suspension of any Permit, and no action or proceeding seeking to or
contemplating the revocation or suspension of any Permit is pending or
threatened.  There are no existing defaults or events of default or events or
state of facts which, with notice or lapse of time or both, would constitute a
default by Seller under any Permit.  Seller has no knowledge of any default or
claimed or purported or alleged default or state of facts which with notice or
lapse of time or both would constitute a default on the part of

 

10

--------------------------------------------------------------------------------


 

any party in the performance of any obligation to be performed or paid by any
party under any Permit.  Except as set forth in Schedule 3.8(b), the
consummation of the transactions contemplated hereby and in each of the other
Transaction Documents will in no way affect the continuation, validity or the
effectiveness of the Permits or require the consent of any person or entity.

 

(c)           Medicare and Medicaid.  Seller, each Principal and each employee
of Seller is in compliance with all laws, rules and regulations of Medicare,
Medicaid and other governmental health care programs, and has filed all claims
and other forms substantially in the manner prescribed by such laws, rules and
regulations.  Except as set forth on Schedule 3.8(c), neither Seller nor any
Seller employee has been subject to any audit relating to improper and/or
fraudulent Medicare or Medicaid procedures or practices.  There is no basis for
any claim or request for recoupment or reimbursement from Seller or any Seller
employee, or for reimbursement by Seller or any Seller employee of, any federal
or state agency or instrumentality or other provider reimbursement entities
relating to Medicare or Medicaid.  No deficiency (either individually or in the
aggregate) in any such claims, returns, invoices, cost reports and other
filings, including claims for overpayments or deficiencies for late filings, has
been asserted or threatened by any federal or state agency or instrumentality or
other provider reimbursement entities relating to Medicare or Medicaid claims or
any other third party payor and there is no basis for any claims or requests for
reimbursement.

 

(d)           Principals.  Each Principal represents and warrants that
(i) Principal has not been convicted of a criminal offense related to health
care, (ii) Principal has not been listed as debarred, excluded or otherwise
ineligible for participation in federal health care programs, and (iii) no such
criminal charges or proposed debarment or exclusion is pending.

 

3.9          Taxes.  Seller has filed or caused to be filed on a timely basis
all federal, state, local, foreign and other tax returns, reports and
declarations (collectively, “Tax Returns”) required to be filed by Seller.  All
Tax Returns filed by or on behalf of Seller are true, complete and correct in
all respects.  Seller has paid all income, estimated, excise, franchise, gross
receipts, capital stock, profits, stamp, occupation, sales, use, transfer, value
added, property (whether real, personal or mixed), employment, unemployment,
disability, withholding, social security, workers’ compensation and other taxes,
and interest, penalties, fines, costs and assessments (collectively, “Taxes”),
due and payable with respect to the periods covered by such Tax Returns (as
reflected thereon). There are no tax liens on any of the properties or assets,
real, personal or mixed, tangible or intangible, of Seller.  Seller has not
incurred any Tax liability other than in the ordinary course of business.  No
deficiency in taxes for any period, with respect to Seller, has been asserted by
any taxing authority which remains unpaid at the date hereof (the results of any
settlement being set forth on Schedule 3.9 attached hereto), and no written
inquiries or notices have been received by Seller from any taxing authority with
respect to possible claims for taxes.  Seller has no reason to believe that such
an inquiry or notice is pending or threatened or that there is a basis for any
additional claims or assessments for taxes.  Seller has not agreed to the
extension of the statute of limitations with respect to any Tax Return or tax
period.  Seller has delivered to Buyer copies of the federal and state income or
franchise or other type of Tax Returns filed by each of them for the years ended
December 31, 2008, December 31, 2009 and December 31, 2010.

 

11

--------------------------------------------------------------------------------


 

3.10        Environmental Matters.

 

(a)           Except as set forth in Schedule 3.10 hereto, no Hazardous
Substance (as hereinafter defined) is present or at any time has been stored,
treated, released, disposed of or discharged on, about, from or affecting the
Facilities during the period of any ownership, lease or occupancy thereof by
Seller, in any material amounts, except for products that have been used,
maintained and disposed of in compliance with all applicable laws, rules and
regulations and all applicable manufacturer instructions, and Seller has no
actual knowledge of any liability that is based upon or related to any
environmental condition, and there is no reasonable basis for any such liability
arising.  The term “Hazardous Substance” as used in this Agreement shall
include, without limitation, gasoline, oil and other petroleum products,
explosives, radioactive materials and related and similar materials, and any
other substance or material defined as a hazardous, toxic or polluting substance
or material by any federal, state or local law, ordinance, rule or regulation,
including, without limitation, asbestos and asbestos-containing materials.

 

(b)           Except as set forth on Schedule 3.10 hereto, Seller has not, nor
to the knowledge of Seller, has any prior or current owner, tenant or occupant
of any part of the Facilities, received (i) any notification or advice from or
given or been required to have given any report or notice to any governmental
agency or authority or any other person, firm or entity whatsoever involving the
use, management, handling, transport, treatment, generation, storage, spill,
escape, seepage, leakage, spillage, emission, release, discharge, remediation or
clean-up of any Hazardous Substance on or about the Facilities or caused by
Seller or any affiliate thereof, or (ii) any complaint, order, citation or
notice with regard to a Hazardous Substance or any other environmental health or
safety matter affecting the Facilities, or any business or operations conducted
thereat under the federal Comprehensive Environmental Response, Compensation and
Liability Act or under any other federal, state or local law, ordinance, rule or
regulation.

 

3.11        Agreements.  Schedule 3.11 attached hereto contains a true, complete
and accurate list of all those contracts and other agreements to which Seller or
any Principal is a party, related, in each case only to the Business or the
Assets, or by or to which Seller’s assets or properties are bound or subject as
such instruments relate to the Business, including without limitation, those
which: (i) are for the purchase or sale of materials, supplies, equipment,
inventory or services; (ii) are franchise or other royalty contracts or similar
contracts material to the Business; (iii) are contracts for the grant to any
person of any preferential rights to purchase any of Seller’s assets or
properties; (iv) are leases of real or personal property with respect to the
Business; (v) are capital or other leases relating to any Assets; (vi) are
employment, personal service, or other executory contracts; or (vii) are
material to the business or are contracts to be assigned to Buyer which do not
fit into one of the aforementioned categories (the “Material Agreements”).  The
Material Agreements shall be organized on Schedule 3.11 under the following two
headings:  “Assigned Agreements” and “Material Agreements Not Assigned to or
Assumed by Buyer.”

 

3.12        Third Party Reimbursement.  Complete copies of all third party
reimbursement agreements relating to the operation of the Business (the
“Reimbursement Agreements”) that are currently in force have been delivered to
Buyer prior to the execution of this Agreement.  To the knowledge of any of the
Seller and/or any of the Principals, and except

 

12

--------------------------------------------------------------------------------


 

for the transactions contemplated hereby, there are no facts or circumstances
that could result in (i) the cancellation or non-renewal of any Reimbursement
Agreement; or (ii) any retroactive adjustment by any payor under any
Reimbursement Agreement.

 

3.13        Inspections and Investigations.  Except as set forth and described
in Schedule 3.13:  (i) no right of Seller nor the right of any licensed
professional or other individual employed by or under contract with Seller to
receive reimbursements pursuant to any government program or private
non-governmental program under which Seller directly or indirectly receives
payments (“Payor Programs”) related to the Business has been terminated or
otherwise adversely affected as a result of any investigation or action whether
by any federal or state governmental regulatory authority or other third party
payors; (ii) neither the Business nor Seller, has, during the past five
(5) years, been the subject of any inspection, investigation, survey, audit,
monitoring or other form of review by any governmental regulatory entity, trade
association, professional review organization, accrediting organization or
certifying agency based upon any alleged improper activity nor has Seller
received any notice of deficiency during the past five (5) years in connection
with the operations of the Business; and (iii) there are not presently any
noticed outstanding deficiencies or work orders related to the Business of any
governmental authority having jurisdiction over Seller or the Business or
requiring conformity to any applicable agreement, statute, regulation, ordinance
or bylaw, including but not limited to, the Payor Programs.  Attached as part of
Schedule 3.13 are copies of all reports, correspondence, notices and other
documents relating to any matter described or referenced therein.

 

3.14        Fraud and Abuse; False Claims.  Except as set forth and described in
Schedule 3.14, Seller and Principals have not engaged in any activities that are
prohibited under 42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b, 1395nn, and 1396b, 31
U.S.C. § 3729-3733, and the federal TRICARE statute (or other federal or state
statutes related to false or fraudulent claims) or the regulations promulgated
thereunder pursuant to such statutes, or related state or local statutes or
regulations, or which are prohibited by rules of professional conduct, including
but not limited to the following:  (a) knowingly and willfully making or causing
to be made a false statement or representation of a fact in any application for
any benefit or payment; (b) knowingly and willfully making or causing to be made
any false statement or representation of a fact for use in determining rights to
any benefit or payment; (c) failing to disclose knowledge by a claimant of the
occurrence of any event affecting the initial or continued right to any benefit
or payment on its own behalf or on behalf of another, with intent to
fraudulently secure such benefit or payment; and (d) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind or
offering to pay or receive such remuneration (i) in return for referring an
individual to a person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare or
Medicaid or any other Payor in any case in which such action would be prohibited
by any applicable law, rule or regulation, or (ii) in return for purchasing,
leasing, or ordering or arranging for or recommending purchasing, leasing, or
ordering any good, facility, service or item for which payment may be made in
whole or in part by Medicare or Medicaid or any other Payor in any case in which
such action would be prohibited by any applicable law, rule or regulation. 
Seller and each Principal have no knowledge of any facts or circumstances which
could result in any claim by Medicare, Medicaid or any other Payor for any
retroactive adjustments.

 

13

--------------------------------------------------------------------------------


 

3.15        Rates and Reimbursement Appeals.  Except in the ordinary course of
the Seller’s business, none of the Seller, Principals or any employee of Seller
has any reimbursement or payment rate appeals, disputes or contested positions
currently pending before any governmental authority or any administrator of any
Payor Programs with respect to the Business.

 

3.16        Licenses.  Seller does not produce or distribute any product, nor
perform any service, under a proprietary license granted by another entity and
has not licensed its rights in any current or planned products, designs or
services to any other entities.  Seller has the right to use all computer
software, including all property rights constituting part of that computer
software, used in connection with the Business (the “Computer Software”).  A
list of all written licenses pertaining to the Computer Software (other than
over-the-counter “shrink-wrap” software licenses) is set forth in Schedule 3.16
attached hereto (the “Computer Licenses”).  To the knowledge of the Seller and
the Principals, the Computer Licenses are valid and enforceable by Seller and
the use of the Computer Software and the Computer Licenses do not infringe upon
or conflict with the rights of any third party.  Seller has not granted any
licenses to use the Computer Software or any sub-licenses with respect to any of
the Computer Licenses.

 

3.17        Insurance.  Seller maintains insurance policies as set forth in
Schedule 3.17 attached hereto.  Such policies are in full force and effect and
all premiums due thereon prior to or on the Closing Date have been paid in
full.  Seller shall maintain all such policies through the Closing Date.  Seller
has complied in all material respects with all the provisions of such policies. 
A complete list and brief description of the insurance policies, including
limits of coverage, maintained by Seller in connection with the Business is set
forth in Schedule 3.17 attached hereto.  There are no notices of any pending or
threatened termination or premium increases with respect to any of such
policies.  Except as set forth on Schedule 3.17, Seller has not had any casualty
loss or occurrence that may give rise to any claim of any kind not covered by
insurance and Seller is not aware of any occurrence which may give rise to any
claim of any kind not covered by insurance.  Except as set forth on Schedule
3.17 no third party has filed any claim against Seller for personal injury or
property damage of a kind for which liability insurance is generally available
which is not covered by such Seller’s insurance policies.  All claims against
Seller that are covered by insurance have been reported to the insurance carrier
on a timely basis.

 

3.18        Brokers.  Buyer shall not have any obligation to pay any fee or
other compensation to any person, firm or corporation hired by, or otherwise
dealt with by, Seller or any of its agents in connection with this Agreement and
the transactions contemplated hereby, and Seller hereby agrees to indemnify and
hold Buyer harmless from any liability, damage, cost or expense arising from any
claim for any such fee or other compensation.

 

3.19        Patents, Trademarks, etc.  Set forth on Schedule 3.19 attached
hereto is a list and brief description of all of the patents, registered and
common law trademarks, service marks, trade names, copyrights and other similar
rights of Seller and applications for each of the foregoing.  Seller owns, or
has licensed through valid and enforceable licensing agreements, all right,
title and interest in and to all such proprietary rights.  No adverse claims
have been made and no dispute has arisen with respect to any of said proprietary
rights, and, to the knowledge of any of the Seller and the Principals, the
operations of the Business and the use by Seller of such

 

14

--------------------------------------------------------------------------------


 

proprietary rights do not involve infringement or claimed infringement of any
patent, trademark, service mark, trade name, copyright, license or similar
right.

 

3.20        Licensure.

 

(a)           Employees.  Each individual employed by or contracted with Seller
to perform professional services is duly licensed to provide such services and
is otherwise in compliance with all applicable federal, state and local laws,
rules and regulations relating to such professional licensure and otherwise
meets the applicable qualifications to provide such professional services.  Each
individual now or formerly employed by or contracted with Seller to provide
professional services was duly licensed to provide such services during all
applicable periods when such employee or independent contractor provided such
services on behalf of Seller.  Seller is in compliance with all applicable state
laws and precedents relating to the corporate practice of the learned or
licensed professions, and there are no claims, disputes, actions, suits,
proceedings or investigations currently pending, filed, commenced or threatened
against or affecting Seller relating to such laws and precedents.

 

(b)           Principals.  Except as set forth on Schedule 3.20(b) attached
hereto, each Principal represents and warrants that (i) Principal is board
certified in urology, as applicable (ii)  Principal’s license to practice
medicine has never been revoked, restricted, suspended or subjected to terms of
probation in any state, (iii) Principal has never been sanctioned, disciplined
or reprimanded by any state licensing board or by any state or local medical
society or specialty board, (iv) Principal has not been denied membership or
reappointment of membership on the medical staff of any hospital, nor has
Principal’s medical staff membership or clinical privileges ever been revoked,
restricted, suspended or subjected to terms of probation for any medical
disciplinary case or reason (other than for reasons solely arising from the
failure to timely prepare medical records), nor has Principal voluntarily
relinquished Principal’s medical staff membership or clinical privileges at any
hospital under threat of discipline.

 

3.21        Books and Records.  The books and records of Seller are complete and
correct, have been maintained in accordance with good business practices and
accurately reflect the basis for the financial position and results of
operations of Seller set forth in the Financial Statements.  All of such books
and records, including true and complete copies of all written contracts, have
been made available for inspection by Buyer and its representatives.

 

3.22        Leased Real Property.  A list and description of all real property
leased to or by Seller in connection with the Business or in which Seller has
any interest in connection with the Business is set forth in Schedule 3.22
attached hereto (the “Leased Real Property”).  The Leased Real Property is held
subject to written leases or other agreements which are valid and effective in
accordance with their respective terms, and, to the knowledge of Seller, there
are no existing defaults or events of default, or events which with notice or
lapse of time or both would constitute defaults thereunder on the part of
Seller.  Seller has no knowledge of any default or claimed or purported or
alleged default or state of facts which, with notice or lapse of time or both,
would constitute a default on the part of any other party in the performance of
any obligation to be performed or paid by such other party under any lease. 
Seller has not received any written notice to the effect that the leases with
respect to the Facilities (the “Facility

 

15

--------------------------------------------------------------------------------


 

Leases”): (i) will not be renewed at the termination of the term thereof or that
the Facility Leases will be renewed only at a substantially higher rent or
(ii) will not be assigned or subleased to Buyer on substantially the same terms
and conditions set forth in the Facility Leases as of the date hereof.

 

3.23        Facilities.

 

(a)           The buildings, appurtenances and fixtures comprising the
Facilities are in good operating condition, normal wear and tear excepted, and
are in the aggregate sufficient to satisfy the current business activities as
conducted there.

 

(b)           The Facilities: (i) have direct access to public roads or access
to public roads by means of a perpetual access easement, such access being
sufficient to satisfy the current and reasonably anticipated transportation
requirements of the Business as presently conducted at such parcel; and (ii) are
served by all utilities in such quantity and quality as are sufficient to
satisfy the current sales levels and business activities as conducted at such
locations.

 

(c)           Seller has received no notice of any condemnation proceeding or
special assessment with respect to any portion of the Facilities or any access
thereto, and, to the knowledge of Seller, no proceedings or special assessments
are contemplated or pending by any governmental or regulatory authority.

 

3.24        Employees.  Set forth in Schedule 3.24 is a list of all employees of
Seller and their respective positions, job categories, salaries and accrued
benefits.  Except as set forth in Schedule 3.24, the transactions contemplated
by this Agreement will not result in any liability for severance pay to any
employee or independent contractor of Seller.  Except as set forth in Schedule
3.24, Seller has not informed any employee or independent contractor providing
services to Seller that such person will receive any increase in compensation or
benefits or any ownership interest in Seller as a result of the transactions
contemplated hereby.

 

3.25        Employee Benefit Plans.  Except as set forth in Schedule 3.25
attached hereto, Seller does not maintain or sponsor, or contribute to, any
pension, profit-sharing, savings, bonus, incentive or deferred compensation,
severance pay, medical, life insurance, welfare or other employee benefit plan. 
All pension, profit-sharing, savings, bonus, incentive or deferred compensation,
severance pay, medical, life insurance, welfare or other employee benefit plans
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (hereinafter referred to as “ERISA”), in which the
employees participate (such plans and related trusts, insurance and annuity
contracts, funding media and related agreements and arrangements being
hereinafter referred to as the “Benefit Plans”) comply in all material respects
with the requirements of the United States Department of Labor (“DOL”) and the
Internal Revenue Service (“IRS”), and with all other applicable laws, rules or
regulations and the Seller has not taken or failed to take any action with
respect to the Benefit Plans which could reasonably be expected to create any
liability on the part of Seller or the Buyer.  Each “fiduciary” (within the
meaning of Section 3(21)(A) of ERISA) as to each Benefit Plan has complied in
all material respects with the requirements of ERISA and all other applicable
laws, rules or regulations in respect of each such Benefit Plan.  Seller has
furnished to Buyer summary

 

16

--------------------------------------------------------------------------------


 

descriptions of all Benefit Plans.  The financial statements and annual reports
and returns related to such Benefit Plans are true and correct in all material
respects.  In addition:

 

(a)           Each Benefit Plan intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS as to its
qualification;

 

(b)           No “prohibited transaction” (within the meaning of Section 406 of
ERISA or Section 4975(c) of the Code) has occurred with respect to any Benefit
Plan;

 

(c)           No provision of any Benefit Plan or of any agreement, and no act
or omission of Seller in any way limits, impairs, modifies or otherwise affects
the right of Seller unilaterally to amend or terminate any Benefit Plan after
the Closing, subject to the requirements of applicable law;

 

(d)           Other than claims in the ordinary course for benefits with respect
to the Benefit Plans, there are no actions, suits or claims (including claims
for income taxes, interest, penalties, fines or excise taxes with respect
thereto) pending or threatened with respect to any Benefit Plan;

 

(e)           All reports, returns and similar documents with respect to the
Benefit Plans required to be filed with any governmental agency have been so
filed on or before their due date; and

 

(f)            Any contributions now due or that may become due to in connection
with any 401(k) Plan administered for the benefit of any employee of the Seller
shall be the sole responsibility of Seller and shall be immediately paid when
due, by Seller.

 

3.26        Labor Relations.  To the knowledge of each of the Seller and the
Principals, there have been no violations of any federal, state or local
statutes, laws, ordinances, rules, regulations, orders or directives with
respect to the employment of individuals by, or the employment practices or work
conditions of, Seller, or the terms and conditions of employment, wages and
hours.  Seller is not engaged in any unfair labor practice or other unlawful
employment practice and there are no outstanding charges of unfair labor
practices or other employee-related complaints pending or, to the knowledge of
Seller, threatened against Seller before the National Labor Relations Board, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Review Commission, the DOL or any other federal, state, local or other
governmental authority.  There is no strike, picketing, slowdown or work
stoppage or organizational attempt pending or, to the knowledge of Seller,
threatened against or involving any or the Business.  No issue with respect to
union representation is pending or, to the knowledge of Seller, threatened with
respect to the employees of Seller.  No union or collective bargaining unit or
other labor organization has ever been certified or recognized by Seller as the
representative of any of the employees of Seller.

 

3.27        Absence of Undisclosed Liabilities.  Seller has no liabilities or
other obligations of any nature arising out of or relating to the Business or
the Assets except as otherwise disclosed herein or as reflected on Seller’s
financial statements previously delivered to the Buyer, and liabilities and
obligations incurred in the ordinary course of business since the date thereof.

 

17

--------------------------------------------------------------------------------


 

3.28        Schedules.  All Schedules attached hereto are integral parts of this
Agreement and are true, complete and correct in all respects.  Nothing in a
Schedule shall be deemed adequate to disclose an exception to a representation
or warranty made herein, unless the Schedule identifies the exception with
reasonable particularity and describes the relevant facts in reasonable detail,
including by explicit cross reference to another Schedule to the Agreement. 
Seller is responsible for preparing and arranging the Schedules corresponding to
the lettered and numbered paragraphs contained in this Agreement.

 

3.29        True and Correct Representations and Warranties and Statements of
Facts.  No representation or warranty made by Seller in this Agreement or in any
of the Transaction Documents is false or inaccurate in any material respect, and
no statement of fact made by Seller herein or therein contains any untrue
statement of fact or omits to state any fact of which Seller is aware that is
necessary in order to make the statement not misleading in any material respect.

 

4.             Representations and Warranties of Buyer.  In order to induce
Seller to enter into this Agreement and to consummate the transactions
contemplated by this Agreement, Buyer represents and warrants to Seller as of
the date hereof and as of the Closing Date, the following:

 

4.1          Legal Status.  Buyer is a limited liability company organized,
validly existing and in good standing under the laws of the State of Florida. 
Buyer’s execution and delivery of this Agreement and each of the other
Transaction Documents and the performance by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
actions and proceedings.  This Agreement is valid and legally binding upon the
Buyer and is enforceable against the Buyer in accordance with its terms.  Buyer
has all requisite power and authority to purchase the Assets as contemplated by
this Agreement.

 

4.2          No Legal Bar; Conflicts.  Neither the execution and delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
violates any provision of the certificate of incorporation or by-laws of Buyer
or, to the Buyer’s knowledge, any statute, ordinance, regulation, order,
judgment or decree of any court or governmental agency, or, to the Buyer’s
knowledge, conflicts with or will result in a breach of any of the terms of or
will constitute a default under or result in the termination of or the creation
of a lien pursuant to the terms of any contract or agreement to which the Buyer
is a party or by which the Buyer or any of its respective assets is bound.

 

4.3          Brokers.  Seller shall have no obligation to pay any fee or other
compensation to any person, firm or corporation hired by, or otherwise retained
by, Buyer or its affiliates, in connection with this Agreement and the
transactions contemplated hereby, and Buyer hereby agrees to indemnify and hold
Seller harmless from any liability, damage, cost or expense arising from any
claim for any such fee or other compensation.

 

5.             Intentionally deleted.

 

6.             Deliverables.

 

6.1          Buyer Deliverables.  At the Closing, Buyer shall deliver to Seller
the following, any of which may be waived by Seller in its discretion:

 

18

--------------------------------------------------------------------------------


 

(a)           resolutions of Buyer’s managers and Buyer’s members ratifying and
approving this Agreement and authorizing Buyer’s execution of any instruments
required to effectuate this transaction;

 

(b)           the Closing Payment;

 

(c)           Intentionally deleted;

 

(d)           the Assignment and Assumption Agreement executed by Buyer;

 

(e)           (1) Assignment and Landlord Consents executed by Buyer in
connection with the following premises: (1) 1211 Jacaranda Boulevard, Venice,
Florida, (2) 200 Avenida Des Parques, Venice, Florida, (3) 2345 Bobcat Village
Center Road, North Port, Florida, (5) 1040 River Heritage Blvd., Bradenton,
Florida, (6) 5880 Rand Boulevard, Sarasota, Florida, (7) 2400 S. McCall Road
Suite C, Englewood, Florida (8)        1 South School Avenue, Sarasota, Florida
and (9) 375 Commercial Court, Suite E, Venice, Florida (collectively, the
“Assignments”); and

 

(2) Office Leases executed by Buyer in connection with the following premises:
(1) 602 4th Avenue West, Palmetto, Florida, (2) 425 Nursing Home Drive, Arcadia,
Florida, (3) Suite 100, 3651 Cortez Road, Bradenton, Florida, and (4) 115 West
Bay Street, Wauchula, Florida (collectively, the “Office Licenses”, and together
with Assignments, the “Real Estate Documents”;

 

(f)            employment agreements between the Buyer and those physicians
identified on Schedule 6.1(f)(i) in the form attached hereto as
Exhibit 6.1(f)(ii) executed by Buyer (the “Physician Employment Agreements”);

 

(g)           Intentionally deleted;

 

(h)           Intentionally deleted; and

 

(i)            all such other documents, instruments and agreements necessary to
effect the transactions contemplated herein as reasonably requested by Seller.

 

6.2          Seller and Principal Deliverables.  At the Closing, Seller and
Principals shall deliver to Buyer the following, any of which may be waived by
the Buyer in its discretion:

 

(a)           resolutions of Seller’s directors and Seller’s shareholders
ratifying and approving this Agreement and authorizing Seller’s execution of any
instruments required to effectuate this transaction.

 

(b)           Intentionally deleted;

 

(c)           the Bill of Sale executed by Seller;

 

(d)           the Assignment and Assumption Agreement executed by Seller;

 

19

--------------------------------------------------------------------------------


 

(e)           the Real Estate Documents executed by Seller and Landlord if
applicable;

 

(f)            the Physician Employment Agreements executed by the appropriate
physicians;

 

(g)           Intentionally deleted;

 

(h)           with respect to Seller’s Trade Name, the execution by Seller of
documentation canceling Seller’s ownership thereof;

 

(i)            Intentionally deleted;

 

(j)            a good standing certificate for Seller dated as of a date not
more than five (5) business days prior to the Closing Date, as issued by the
Secretary of State of the State of Florida;

 

(k)           payoff and termination of lien letters executed by the creditor in
connection with the following: (1) 1.                UCC-1 Financing Statement
No. 200408535685 filed by Citicorp Vendor Finance, Inc. and continued pursuant
to that UCC-3 Continuation Statement No. 20090117404X, (2) UCC-1 Financing
Statement No. 200509428019 filed by Citicorp Vendor Finance, Inc. and continued
pursuant to that UCC-3 Continuation Statement No. 200901683734, and (3) UCC-1
Financing Statement No. 201002323744 filed by SunTrust Bank; and

 

(l)            all such other documents, instruments and agreements necessary to
effect the transactions contemplated herein as reasonably requested by Buyer.

 

6.3          Third Party Consents.  The parties acknowledge that certain of the
Material Agreements and the rights and benefits thereunder may not, by their
terms, be assignable.  Notwithstanding anything contained herein or in the
Assignment and Assumption Agreement to be executed and delivered in connection
herewith, this Agreement shall not constitute an agreement to assign any such
Material Agreement and Buyer shall not be deemed to have assumed the same or to
be required to perform any obligations thereunder, if an attempted assignment
thereof, without the consent of a third party thereto would constitute a breach
thereof or in any way affect the rights of Seller or the Buyer under any such
Material Agreement.  In such event, Seller shall cooperate with Buyer and use
commercially reasonable efforts to provide for Buyer all benefits to which
Seller is entitled under such Material Agreement and Buyer shall promptly
reimburse Seller for any payments Seller is required to make pursuant to such
Material Agreement; provided however, that as to any Assigned Agreement set
forth on Schedule 3.11, the assignment of which by its terms requires the prior
written consent of any third party thereto, in the event such consent is not
obtained within thirty (30) days following the Closing Date, Buyer and Seller
shall enter into a mutually-acceptable agreement pursuant to which Buyer shall
reimburse Seller for, or pay on behalf of Seller, all amounts owed by Seller
pursuant to such Material Agreements until such time such Material Agreements
are assigned to Buyer or expire.

 

7.             Conditions Precedent to the Obligations of Buyer.  The
obligations of Buyer to enter into and complete the transaction contemplated by
this Agreement and each of the other

 

20

--------------------------------------------------------------------------------


 

Transaction Documents is subject to the fulfillment on or prior to the Closing
Date of the following conditions, any one or more of which may be waived by the
Buyer in its sole discretion:

 

7.1          Asset Purchase Agreements.  Buyer shall have entered into asset
purchase agreements with each of Urology Partners, P.A. and Lakewood Ranch
Oncology Center, LLC. (collectively, the “Practices”) whereby Buyer purchases
substantially all of the assets of the Practices, and such purchases close no
later than the Closing Date.

 

7.2          Employment Agreements.  Buyer shall have entered into employment
agreements with the physician-shareholders of the Practices effective as of the
Closing Date.

 

7.3          Governmental Licenses, Permits and Approvals.  Any and all permits
and approvals from any governmental or regulatory body required for the Buyer
and/or Seller to lawfully enter into this Agreement or consummate the Closing of
the transactions contemplated in the Transaction Documents shall have been
obtained by such party.  Further, Buyer shall have obtained all licenses,
permits, provider numbers, consents, approvals and waivers required to operate
the Business and the Facilities immediately after the Closing.

 

7.4          Authority and Third Party Consents.  Seller and Buyer shall have
obtained all consents and authorizations necessary to complete the transactions
contemplated in this Agreement and the Transaction Documents.  All consents,
permits and approvals from parties to any Assigned Agreements which may be
required in connection with the performance by Seller of its obligations under
this Agreement and the Transaction Documents, or to assure the continuance of
such contracts or other agreements in full force and effect after the Closing
Date (without any material breach by Seller and without giving any contracting
party the right to terminate or modify) shall have been obtained by Seller.

 

7.5          Litigation.  No action, suit or proceeding shall have been
instituted before any court or governmental agency or regulatory body or
instituted or threatened by any governmental or regulatory body to restrain or
prevent the carrying out of the transactions contemplated hereby or to seek
damages in connection with such transactions.

 

7.6          Lender Consent.  The obligations of Buyer to enter into and
complete the transactions contemplated under this Agreement and the Transaction
Documents shall be subject to Radiation Therapy Services, Inc., the sole
shareholder of Buyer, receiving written consent from its primary lender to
permit Buyer to enter into this Agreement and the Transaction Documents and
consummate the transactions contemplated hereby and thereby.

 

7.7          Documents Satisfactory.  All proceedings to be taken and all
documents to be executed and delivered by Seller in connection with the
consummation of the transactions contemplated hereby shall be reasonably
satisfactory as to form and substance to Buyer and its counsel.

 

7.8          No Material Adverse Change.  At Closing the Business and Assets of
Seller shall be in substantially the same condition as existing on the date of
this Agreement and not be materially and adversely affected.  To the extent any
item of the Assets is destroyed,

 

21

--------------------------------------------------------------------------------


 

condemned or suffers a casualty prior to the Closing Date, the Purchase Price
shall be reduced by an appropriate amount.

 

7.6          Due Diligence Analysis.  The Closing of the transactions
contemplated hereby shall be expressly contingent upon Buyer’s completion of the
due diligence analysis and the results of such due diligence analysis being
satisfactory to Buyer in its sole and unfettered discretion.

 

8.             Indemnification.

 

8.1          Indemnification of Buyer

 

(a)           Seller and each Principal hereby agree, jointly and severally
(subject to the terms set forth below), to indemnify, defend and hold harmless
Buyer and its officers, directors, members, employees, agents, representatives
and affiliates from and against all claims, suits, obligations, liabilities,
damages and expenses, including, without limitation, reasonable attorneys’ fees
(“Losses”), based upon, arising out of or resulting from:

 

(i)            any breach of Seller’s representations, warranties, covenants or
agreements contained herein or in any Transaction Document or in any other
agreement or document delivered to Buyer pursuant hereto;

 

(ii)           any breach of a Principal’s representations, warranties,
covenants or agreements contained herein or in any Transaction Document or in
any other agreement or document delivered to Buyer pursuant hereto (other than a
breach of the restrictive covenants set forth in Section 9 below or the
physician employment agreements with the Buyer);

 

(iii)          any obligation, contract or liability of Seller not constituting
one of the Assumed Liabilities and Assumed Agreements only to the extent that
any such obligation, contract or liability arises from acts or omissions
occurring after the Closing Date, including any obligation of Seller with
respect to the distribution of the proceeds of the sale of the Assets;

 

(iv)          any and all claims of any third party for alleged liabilities or
obligations of Seller related to or occurring during the period prior to the
Closing, other than those specifically assumed by Buyer hereunder as Assumed
Liabilities;

 

(v)           any and all claims of any third party, including without
limitation, any interest holder in Seller, related to the distribution of all or
any portion of the Purchase Price;

 

(vi)          any and all claims brought by any employee of Seller relating to
periods prior to the Closing; and

 

(vii)         any and all actions, suits, proceedings, claims, demands,
assessments, judgments, costs and expenses, including without limitation,
reasonable attorneys’ fees and expenses, incident to any of the foregoing or
incurred in attempting to oppose the imposition thereof, or in enforcing this
indemnity.

 

22

--------------------------------------------------------------------------------


 

The Buyer agrees that, notwithstanding any provision herein to the contrary,
each Principal’s liability for any Losses under this Section 8.1(a) shall be
limited to thirty percent (30%) of the aggregate amount of such Losses (without
limitation, the Seller’s liability for any Losses under this Section 8.1 shall
be unlimited).

 

(b)           With respect to the restrictive covenants set forth in Section 9
below, each Principal hereby agrees to indemnify, defend and hold harmless Buyer
and its officers, directors, members, employees, agents, representatives and
affiliates from and against all Losses based upon, arising out of or resulting
from such Principals breach thereof.

 

8.2          Indemnification of Seller.  Buyer hereby agrees to indemnify and
hold harmless Seller and its officers, shareholders, employees, agents,
representatives and affiliates and the Principals from and against all Losses
based upon, arising out of or resulting from:

 

(a)           any breach of Buyer’s representations, warranties, covenants or
agreements contained herein or in any Transaction Document or in any other
agreement or document delivered to Seller pursuant hereto;

 

(b)           any obligation, contract or liability constituting one of the
Assumed Liabilities and Assigned Agreements, but only to the extent such
obligation, contract or liability accrues, or is otherwise attributable to the
period on and after Closing Date;

 

(c)           any and all claims of any third party for alleged liabilities or
obligations of the Buyer related to or occurring during the period after the
Closing Date;

 

(d)           any and all actions, suits, proceedings, claims, demands,
assessments, judgments, costs and expenses, including without limitation,
reasonable attorneys’ fees and expenses, incident to any of the foregoing or
incurred in attempting to oppose the imposition thereof, or in enforcing this
indemnity.

 

8.3          Notice and Opportunity to Defend.  If any party (the “Indemnitee”)
receives notice of any claim or the commencement of any action or proceeding
with respect to which any other party is obligated to provide indemnification
(the “Indemnifying Party”) pursuant to Section 8.1 or 8.2, the Indemnitee shall
promptly, (and in any event within five (5) business days after receiving notice
of the claim) give the Indemnifying Party notice thereof; provided, however,
that the failure to deliver such notice shall not be a condition precedent to
any liability of the Indemnifying Party under the provisions for indemnification
contained in this Agreement except to the extent the failure to deliver such
notice prejudices the Indemnifying Party’s ability to defend such proceeding. 
The Indemnifying Party may compromise and defend, at such Indemnifying Party’s
own expense and by such Indemnifying Party’s own counsel, any such matter
involving the asserted liability of the Indemnitee.  In any event, the
Indemnitee, the Indemnifying Party and the Indemnifying Party’s counsel shall
cooperate in the compromise of, or defense against, any such asserted liability;
provided, however, that Indemnitee shall not compromise or settle any such
matter without Indemnifying Party’s prior written consent.  The Indemnitee, at
its own expense, can choose to have its counsel participate in the defense of
such asserted liability and/or related settlement determinations, provided,
however, the Indemnifying Party’s counsel shall control such defense and/or
related settlement determination.  If the

 

23

--------------------------------------------------------------------------------


 

Indemnifying Party chooses to defend any claim, the Indemnitee shall make
available to the Indemnifying Party any books, records or other documents within
its control that are necessary or appropriate to such defense.

 

8.4          Payment.  The Indemnifying Party shall pay the Indemnitee the
amount of established claims for indemnification within thirty (30) days after
the establishment thereof (the “Due Date”).  Any amounts not paid by the
Indemnifying Party when due under this Section 9.4 shall bear interest from the
Due Date thereof until the date paid at a rate equal to three (3) points above
the interest announced from time to time by Citibank, N.A. as its prime or base
rate of interest.

 

8.5          Limitations.  Notwithstanding anything in this Agreement to the
contrary, the obligations of Seller and Principals pursuant to this Section 8
shall be limited as follows:

 

(a)           Seller and the Principals shall only be required to indemnify
Buyer to the extent that Losses, individually or in the aggregate, exceed Fifty
Thousand Dollars ($50,000) (the “Hurdle Rate”) and, in such event, the
indemnifying party shall be required to provide indemnification for the amount
of Losses, irrespective of the Hurdle Rate; provided that Losses shall
accumulate until such time as they exceed the Hurdle Rate, whereupon the party
to be indemnified shall be entitled to seek indemnification for the full amount
of such Losses subject to the limitations provided below.

 

(b)           The aggregate amount of the Losses for which Seller and the
Principals shall be liable with respect to breaches of the representations and
warranties made in this Agreement by the Seller and/or any Principals shall not
exceed the sum of the Purchase Price plus the amount of all Assumed Liabilities.

 

(c)           Indemnification claims shall be reduced by and to the extent that
an Indemnitee shall actually receives proceeds under insurance policies, risk
sharing pools, or similar arrangements specifically as a result of, and in
compensation for, the subject matter of an indemnification claim by such
Indemnitee; provided that the availability of such proceeds for an
indemnification claim shall not be a defense to such claim or be utilized as a
means of delaying indemnification payments hereunder.

 

9.             Non-Compete and Non-Solicitation.

 

9.1          Commencing on the Closing Date and continuing until five (5) years
from the Closing Date, Seller and each Principal hereby agrees that it, he or
she shall not permit any person or entity, directly or indirectly (alone or
together with others) controlling, controlled by, affiliated with or related to
Seller (including each Principal) to, directly or indirectly (including through
ownership, management, operation or control of any other person or entity, or
participation in the ownership, management, operation or control of any other
person or entity, or by being connected with or having any interest in, as a
stockholder, agent, consultant or partner, any other person or entity):

 

(a)           engage in the ownership, operation, control or management of
radiation therapy and/or urology facilities or otherwise engage in the provision
of radiation therapy and/or urology services (whether as a sole practitioner, an
employee, independent

 

24

--------------------------------------------------------------------------------


 

contractor or otherwise or as a separate business or in conjunction with each
other or with any business, practice or hospital) (a “Competing Business”)
within the Florida counties of Sarasota and Manatee (the “Service Area”);

 

(b)           have any interest, whether as owner, stockholder, member, partner,
director, officer, consultant or otherwise, in any Competing Business in the
Service Area; provided, however, that the foregoing restriction shall not
prevent Seller from owning stock in any Competing Business listed on a national
securities exchange or traded in the over-the-counter market; provided that such
Seller does not own more than an aggregate of one percent (1%) of the stock of
such entity.

 

9.2          Seller and each Principal acknowledge that the restrictive
covenants contained herein have unique value to Buyer, the breach of which
cannot be adequately compensated in an action of law.  Seller and each Principal
further agree that, in the event of the breach of the restrictive covenants
contained herein, Buyer shall be entitled to obtain appropriate equitable
relief, including, without limitation, a permanent injunction or similar court
order enjoining Seller and/or a Principal from violating any of such provisions,
and that pending the hearing and the decision on the application for permanent
equitable relief, Buyer shall be entitled to a temporary restraining order and a
preliminary injunction.  The prevailing party shall be entitled to reimbursement
from the other party of its reasonable costs and expenses (including attorneys’
fees and disbursements) of, or related to, such action or proceeding.  No such
remedy shall be construed to be the exclusive remedy of Buyer and any and all
such remedies shall be held and construed to be cumulative and not exclusive of
any rights or remedies, whether at law or in equity, otherwise available under
the terms of this Agreement, at common law, or under federal, state or local
statutes, rules and regulations.

 

9.3          The restrictions set forth in this Section 9 shall not apply to any
physician that is a party to a Senior Urologist’s Employment Agreement,
effective as of the Closing Date (a “Senior Urologist”), by and between such
Senior Urologist and the Buyer, where the restrictions contained in
Section 8(A) and Section 8(B) in such Employment Agreement are not applicable
pursuant to Section 8(F)(B) thereof in the event that such Employment Agreement
is terminated by such Senior Urologist for cause in accordance with
Section 16(D) thereof.  Further, the restrictions set forth in
Section 9.1(b) shall not apply to any physician that elects to “buy out” such
physician’s restrictive covenants set forth in this Agreement and the Employment
Agreement as such restrictions relate to urology pursuant to the terms and
conditions set forth in Section 8(G) of the Employment Agreement, including
payment to Employer an amount equal to One Million Dollars ($1,000,000). 
Additionally, if a physician’s Employment Agreement is terminated pursuant to
Section 16(C)(v) therein, the restrictions set forth in Section 9.1 shall not
apply as such restrictions relate to urology.  Other than as explicitly set
forth in the preceding sentences, the parties hereto agree that the
inapplicability or non-enforceability of any of the provisions of
Section 8(A) and/or Section 8(B) of such Employment Agreement shall not, in any
manner, affect the applicability and enforceability of any of the terms of this
Section 9.

 

10.          Disclosure of Information.

 

10.1        Confidential Information.  Each of the parties hereto recognizes and
acknowledges that (i) the transaction contemplated hereby (including the terms
and existence of

 

25

--------------------------------------------------------------------------------


 

this Agreement) are highly confidential matters and (ii) during the course of
negotiations in connection with the transaction contemplated hereby each party
will grant access to, certain plans, systems, methods, designs, procedures,
books and records relating to operations, personnel and practices, as well as
records, documents and information concerning business activities, practices,
procedures and other confidential information of the other party  (all of the
foregoing, collectively, the “Confidential Information”), all of which
constitute and will constitute valuable, special and unique assets of such
party’s business. Each party hereto shall treat Confidential Information as
confidential, shall make all reasonable efforts to preserve its confidentiality,
and shall not duplicate or disclose such Confidential Information, except in
connection with the transaction contemplated hereby to advisors, attorneys,
accountants, bankers, investment bankers, consultants and affiliates as Buyer,
and Seller, in their reasonable discretion, shall deem necessary and which
parties shall agree to be bound by an obligation of confidentiality at least as
restrictive as set forth herein (the foregoing parties being referred to herein
as “Designated Representatives”).  Except for such disclosure to Designated
Representatives as may be necessary or appropriate and such public or other
disclosures as may be required by court order or any state or federal law or
regulation to which a party is subject or in order to defend litigation (in
which case the disclosing party shall provide the other party with notice and a
copy of the required disclosure a reasonable period of time in advance of such
disclosure), the parties agree to use all reasonable efforts to maintain in
confidence the existence and terms of this Agreement and the Transaction and no
party shall issue any press release or public statement without the prior
written consent of the other party.

 

10.2        Injunctive Relief.  The parties hereto acknowledge that the
restrictions contained in Section 10.1, in view of the nature of the business in
which the other parties are engaged, are reasonable and necessary in order to
protect the respective legitimate interests of such other parties, and that any
material violation thereof could result in irreparable injuries to such other
party.  Each therefore acknowledges that, in the event of a breach or threatened
breach of the provisions of this Section 10, the other party shall be entitled
to obtain from any court of competent jurisdiction, preliminary and permanent
injunctive relief restraining the breaching party from disclosing any such
records, documents or information to any person, firm, corporation, association
or other entity whatsoever or from using any thereof in any manner whatsoever.

 

10.3        Other Remedies.  Nothing contained in this Section 10 shall be
construed as prohibiting any party hereto from pursuing any other remedies
available to it for any such breach or threatened breach, including the recovery
of damages.

 

11.          Termination.  This Agreement may be terminated and the transactions
contemplated hereunder may be abandoned at any time up to and including the
Closing Date as follows:

 

11.1        by the mutual written agreement of the parties; or

 

11.2        by either Buyer, on the one hand, or Seller, on the other hand, upon
ten (10) days prior written notice if the other party is in material breach of
its obligations hereunder and such breach has not been cured by the breaching
party within ten (10) days after receiving written notice thereof; or

 

26

--------------------------------------------------------------------------------


 

11.3        by Buyer in the event the conditions set forth in Section 7 hereof
have not been met unless waived by Buyer by the Closing Date.

 

12.          Post-Closing Access to Information/Medical Records.

 

12.1        Information.  Seller and Buyer each acknowledge that, subsequent to
Closing, each may need access to the Assets, the Facilities and to information,
books and records, documents or computer data in the control or possession of
the other for purposes of concluding the transactions contemplated herein and
for audits, investigations, compliance with governmental requirements,
regulations and requests, review by Buyer’s lenders and the prosecution or
defense of third party claims.  Accordingly, Buyer and Seller each agree that
each will make available to the other and its agents, independent auditors
and/or governmental entities such documents and information as may be available
relating to the Assets, Seller’s operations of the Facilities in respect of
periods prior to Closing and will permit the other to make copies of such
documents and information at the requesting party’s expense.  Seller further
agrees that (i) upon reasonable request, each shall participate in connection
with any audit or review of such documents and information and (ii) such
documents and information shall be accurate and complete and provided to Buyer
or its designees in a manner sufficient to conduct a thorough and efficient
audit or review.

 

12.2        Confidentiality of Transferred Records.  The Buyer shall keep the
medical and patient records of the Seller transferred to the Buyer by the Seller
on the Closing Date (the “Transferred Records”) confidential in accordance with
applicable Regulations, and shall not disclose the contents of the Transferred
Records, except as permitted by applicable Regulation.  Pursuant to applicable
Regulation, without the prior written authorization of an applicable patient
unless not required by Regulation, such patient’s Transferred Records shall not
be furnished to, and the medical condition of such patient shall not be
discussed with, any Person other than such patient or such patient’s legal
representative or other health care providers and/or providers involved in the
care or treatment of such patient to the extent authorized by applicable
Regulation.

 

12.3        Location and Retention of Transferred Records.  The Buyer shall keep
the Transferred Records for a period of not less than seven (7) years from the
date of that patient’s last appointment, examination or treatment.  Unless
otherwise proscribed by applicable Regulation, after the expiration of that
seven (7) year period, Seller hereby agrees that Buyer, in its sole and absolute
discretion, may dispose of those patient records in any manner authorized by
applicable Regulations.

 

12.4        Access to Transferred Records.  The Buyer shall provide the Seller
with copies of the Transferred Records as reasonably requested in writing by the
Seller or its Principals, from time to time, to the extent permitted by
applicable Regulations, and shall, to the extent permitted by applicable
Regulations.

 

12.5        Patient’s Access to Transferred Records.  The Buyer shall be
responsible for providing a copy of the medical record of a patient contained in
the Transferred Records as transferred by Seller, upon written request, of such
patient or such patient’s legal representative in accordance with applicable
Regulations.

 

27

--------------------------------------------------------------------------------


 

12.6        Disclosure to Others.  The Buyer shall be entitled to make such
disclosures of information contained in the Transferred Records as shall be
permitted by applicable Regulations and, to the extent prescribed by applicable
Regulations, shall be responsible for maintaining a record of all disclosures of
information contained in the Transferred Records relating to a patient’s medical
record to a third party, including the purpose of the disclosure request or as
otherwise required by applicable Regulations.

 

12.7        Medical Records Owner.  In consideration of the provisions of this
Agreement, after the Closing, the Buyer in accordance with all applicable
Regulations agrees to serve as the records owner of the patient records of the
Seller and/or the Principals for purposes of Section 456.057, Florida Statutes.

 

13.          Survival.

 

(a)           The parties hereto agree that the representations and warranties
of the Seller and Buyer contained in this Agreement shall survive the Closing
and continue in full force for the applicable statute of limitations period
governing the respective matters set forth therein.

 

(b)           Except as otherwise expressly set forth herein, each of the
covenants set forth in this Agreement and the indemnification obligations of the
parties set forth in this Agreement shall survive the Closing for the applicable
statute of limitations period governing the respective matters set forth
therein.

 

14.          Further Assurances.

 

(a)           Each of the parties hereto shall, at the request of the other
party, furnish, execute and deliver such documents, instruments, certificates,
notices and further assurances as counsel for the requesting party shall
reasonably deem necessary or desirable to effect complete consummation of this
Agreement and the consummation of each of the Transaction Documents and to carry
out the transactions contemplated hereunder and thereunder, or in connection
with the preparation and filing of reports required or requested by governmental
agencies or other regulatory bodies and reconcile and pay, to the extent due,
any amounts due and owing the other party related to prepaid expenses, as set
forth in Section 1.3(d).

 

(b)           At Buyer’s request and upon reasonable notice, Seller shall
provide Buyer with access to all books and records related to the Business for
purposes of review by any governmental authority having jurisdiction over Buyer,
including without limitation, the Securities and Exchange Commission.

 

15.          Miscellaneous.

 

15.1        Notices.  Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally, sent by
certified mail, postage prepaid, return receipt requested or by a nationally
recognized overnight courier, and shall be deemed given when so delivered
personally or by facsimile, or if mailed, five (5) days after the date of
mailing as follows:

 

28

--------------------------------------------------------------------------------


 

If to Seller:

Florida Urology Specialists, P.A.
1 South School Avenue
Sarasota, Florida
Attention:

 

 

With a copy to:

Blalock Walters, P.A.
802 11th Street West
Bradenton, Florida 34205
Attention: Robert S. Stroud, Esq.

 

 

If to Buyer to:

21st Century Oncology, LLC
2234 Colonial Boulevard
Fort Myers, Florida 33907
Attention: Daniel Dosoretz, M.D.
President and Chief Executive Officer

 

 

With a copy to:

Radiation Therapy Services, Inc.
111 Great Neck Road
Great Neck, New York 11021
Attention: Norton L. Travis, Esq.
Vice President and General Counsel

 

 

and:

Garfunkel Wild, P.C.
111 Great Neck Road
Great Neck, New York 11021
Attention: Andrew E. Blustein, Esq.

 

15.2        Entire Agreement.  This Agreement and each of the Transaction
Documents (including the Exhibits and Schedules hereto and thereto) contains the
entire agreement among the parties with respect to the transactions contemplated
hereby and supersedes all prior agreements, written or oral, with respect
thereto.

 

15.3        Waivers and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance.  No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.  The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies which any party may otherwise have at law or in equity.

 

15.4        Investigations.  The representations and warranties of any party,
and the right to indemnification for the breach of any such representations and
warranties, shall not be effected by any investigation conducted or knowledge
obtained by any other party, regardless of when such investigation was conducted
or such knowledge was obtained.

 

29

--------------------------------------------------------------------------------


 

15.5        Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Florida without regard to its conflicts
of law principles.  All actions brought hereunder, whether in law or in equity,
shall be brought in a court of competent jurisdiction in and for Sarasota
County, Florida.  Each party to this Agreement hereby consents to the exercise
by such Court of general personal jurisdiction over such party or his, her, or
its representative so as to enable the court to render personal judgments
against the party or representative.

 

15.6        Savings Clause.  If any provision of this Agreement, or the
application of any provision hereof to any person or circumstances, is held to
be legally invalid, inoperative or unenforceable, then the remainder of this
Agreement shall not be affected unless the invalid provision substantially
impairs the benefit of the remaining portions of this Agreement to each of the
parties.

 

15.7        Defined Term.  As used in this Agreement, the “knowledge” of the
Seller shall mean the actual knowledge, after reasonable investigation, of the
members of Seller and/or other officers of Seller in a position of authority
with respect to the subject matter.

 

15.8        Exhibits and Schedules.  The exhibits and schedules to this
Agreement are incorporated hereby as a part of this Agreement as fully as if set
forth in full herein.

 

15.9        Headings.  The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

15.10      Assignment.  This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by (x) Seller without the
prior written consent of the Buyer, or (y) the Buyer without the prior written
consent of Seller; provided, however, that the Buyer shall have the right,
without the consent of Seller, to assign all or any portion of its rights,
duties and obligations under this Agreement and under any Transaction Document
to any affiliate of the Buyer.

 

15.11      Facsimile Signatures.  This Agreement may be executed by any of the
parties (the “Originating Parties”) and transmitted to the other parties (the
“Receiving Parties”) by facsimile, telecopy, telex or other form of written
electronic transmission, and, upon confirmation of receipt thereof by the
Receiving Parties, this Agreement shall be deemed to have been duly executed by
the Originating Parties.  Upon the request of the Receiving Parties, the
Originating Parties shall provide the Receiving Parties with an executed
duplicate original of this Agreement.

 

15.12      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute a single instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

21st CENTURY ONCOLOGY, LLC

 

 

 

 

 

By:

 

 

 

Name:Dennis J. Humble

 

 

Title:Treasurer

 

 

 

 

 

FLORIDA UROLOGY SPECIALISTS, P.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Joseph Bilik M.D.

 

 

 

 

 

 

 

Matthew J. Perry, M.D.

 

 

 

 

 

 

 

William J. Tingle M.D.

 

 

 

 

 

Thomas H. Williams, M.D.

 

 

 

 

 

 

 

Tracy B. Gapin, M.D.

 

31

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULES

 

These disclosure schedules (the “Schedules”) are being furnished by Florida
Urology Specialists, P.A., a Florida professional service corporation
(“Seller”), A. Joseph Bilik, M.D., Tracy B. Gapin, M.D., Matthew J. Perry, M.D.,
William J. Tingle, M.D. and Thomas H. Williams, M.D., as the principals of the
shareholders of the Seller (collectively, “Principals,” and, individually, a
“Principal”), to 21st Century Oncology, LLC, a Florida limited liability company
(“Buyer”), in connection with the Asset Purchase Agreement (the “Agreement”)
dated effective as of March 30, 2012 and made and entered into by and among the
Buyer, the Seller and the Principals.

 

Unless the context otherwise requires, all capitalized terms used in these
Schedules have the respective meanings assigned to them in the Agreement.

 

The sections of these Schedules are numbered to correspond to the various
sections of the Agreement setting forth certain exceptions to the corresponding
representations and warranties contained in the Agreement and certain other
information required by the Agreement.

 

1

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(iv)

 

Real Property Interests

 

1.                                      Seller leases approximately 1,581 square
feet located at 200 Avenida Des Parques, Venice, Florida pursuant to that
certain Real Estate Lease dated effective as of September 16, 2002 by and
between Seller and Harold J. Kaplan, M.D.

 

2.                                      Tracy B. Gapin, M.D., a Principal,
leases space on a time-share basis located at 1211 Jacaranda Blvd., Venice,
Florida pursuant to that certain lease by and between Seller and Primary Care
Real Estate Corporation.

 

3.                                      Seller leases Suite 201, 2345 Bobcat
Village Center Road, North Port, Florida, on a time-share basis pursuant to that
certain Medical Office Time-Share Agreement dated April 26, 2010, as amended, by
and between Seller and Sarasota County Public Hospital Board.

 

4.                                      Seller leases space on a time-share
basis located at 425 Nursing Home Drive, Arcadia, Florida pursuant to that
certain Lease Agreement dated April 15, 2011 by and between Seller and W.B.A.,
LLC.

 

5.                                      Seller leases Suite 207, 5880 Rand
Blvd., Sarasota, Florida on a time-share basis pursuant to that certain Medical
Office Time-Share Agreement dated April 26, 2010, as amended, by and between
Seller and Sarasota County Public Hospital Board.

 

6.                                      Seller leases Suite 202, 1040 River
Heritage Blvd., Bradenton, Florida on a time-share basis pursuant to that
certain Medical Office Time-Share Agreement dated April 26, 2010, as amended, by
and between Seller and Sarasota County Public Hospital Board.

 

7.                                      Seller leases that certain real property
located at 375 Commercial Court, Suite E, Venice, Florida pursuant to that
certain Real Estate Lease dated October 29, 2010 by and between Seller and Comed
Partners.

 

8.                                      Matthew J. Perry, M.D., a Principal,
leases space located at 2400 S. McCall Road, Suite C, Englewood, Florida on a
time-share basis pursuant to that certain Lease Agreement dated January 1, 2009
by and between Dr. Perry and Englewood Family Healthcare.

 

9.                                      Seller leases that certain real property
located at 1 South School Avenue, Sarasota, Florida pursuant to that certain
Lease dated as of July 1, 1998, as amended, by and between Seller and Y
Associates, Ltd.

 

2

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(v)

 

Assigned Agreements

 

1.                                      The leases described on Schedule
1.1(a)(iv).

 

2.                                      That certain Project Proposal Outline
dated February 24, 2011 by and between Seller and Medinformatix, Inc. for
electronic medical records software services.

 

3.                                      That certain Radiology Services
Agreement, dated as of January 1, 2009, as amended by that certain Amendment to
Radiology Services Agreement, dated as of March 26, 2012, by and between Seller
and Kenneth S. Hazlett, M.D. for professional radiology services.

 

4.                                      That certain Agreement dated January 11,
2011 by and between Seller and Budget Self-Storage for medical records storage
for units 1003, 2895, 1046, 1050, and 1164, which agreement may not be assigned
without the consent of the counterparty.

 

5.                                      That certain In-Office Laboratory
Consulting Agreement dated as of July 1, 2008 by and between Seller and
HealthTronics Laboratory Solutions, LLC, as amended, for laboratory consulting
services.

 

6.                                      That certain agreement with Terrabella
Environmental Services for the disposal of pathology waste.

 

7.                                      That certain Software License Agreement
between Merge Healthcare and Seller in connection with eFilm Workstation CT
scanner image management.

 

8.                                      That certain Software License Agreement
between Seller and Small Business Computers of New England, Inc. in connection
with ActFax Communication Software.

 

9.                                      That certain Software License Agreement
between Seller and Small Business Computers of New England, Inc. in connection
with AP Easy Anatomic Pathology Reporting Software.

 

3

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(vi)

 

Software Programs and URLs

 

1.                                      http://4urologycare.net

 

2.                                      Medinformatix software, as described in
the agreement set forth at Item 3 on Schedule 1.1(a)(v).

 

3.                                      Server 2008 Enterprise CD Key
CQD8H-4CYXD-93Q2P-CDX88-W6PKC

 

4.                                      SQL Datacenter SQL Server 2008 R2 CD Key
XJ3TG-M8PRC-KCDMD-CXF3X-9JVTD unlimited license.

 

5.                                      Window Open license for 15 X terminal
server license authorization number 68219388ZZS1303 and 48269563.

 

6.                                      Windows XP / Windows 7 licenses for 48
workstation and 15 laptops.

 

7.                                      ActFax Communication Software.

 

8.                                      AP Easy Anatomic Pathology Reporting
Software.

 

9.                                      eFilm Workstation CT scanner image
management Software

 

4

--------------------------------------------------------------------------------


 

Schedule 1.1(a)(ix)

 

Regulatory Licenses and Permits

 

1.                                      State of Florida, Agency for Healthcare
Clinical Laboratory License #800007353 for Florida Urology Specialists, dated
July 26, 2011.

 

2.                                      State of Florida, Agency for Healthcare
Clinical Laboratory License #800018504 for Florida Urology Specialists, dated
July 26, 2011

 

3.                                      State of Florida, Agency for Health Care
Administration Division of Health Quality Assurance, Clinical Laboratory,
effective November 1, 2009 for operation of laboratory in the specialties of
Bacteriology, Hematology, Routine Chemistry, and Urinalysis.

 

4.                                      Centers for Medicare & Medicaid Services
Clinical Laboratory Improvement Amendments, Certificate of Compliance,
Laboratory Director, Thomas H. Williams, CLIA ID #10D0296128, effective
January 7, 2011, expiring January 6, 2013.

 

5.                                      Centers for Medicare & Medicaid Services
Clinical Laboratory Improvement Amendments, Certificate of Compliance,
Laboratory Director, Brian Schnell, CLIA ID #10D1015828, effective August 22,
2011, expiring August 21, 2013.

 

6.                                      Sarasota County Business Tax Receipt
Account No. 3904500057786 for Seller’s Sarasota Florida medical office.

 

7.                                      Sarasota County Business Tax Receipt
Account No. 990010074809 for Seller’s professional laboratory.

 

8.                                      Sarasota County Business Tax Receipt
Account No. 990010094600 for Seller’s North Port, Florida location.

 

9.                                      City of Sarasota Local Business Tax
Receipt No. 12-009969 for Seller.

 

10.                               City of North Port Local Business Tax Receipt
No. 12-00008091 for Seller.

 

11.                               City of Sarasota Local Business Tax Receipt
No. 12-009968 for William J. Tingle, M.D.

 

12.                               City of Sarasota Local Business Tax Receipt
No. 12-009964 for Thomas H. Williams, M.D.

 

13.                               City of Sarasota Local Business Tax Receipt
No. 12-009969 for Seller.

 

5

--------------------------------------------------------------------------------


 

14.                               City of Sarasota Local Business Tax Receipt
No. 12-009966 for A. Joseph Bilik, M.D.

 

15.                               City of Sarasota Local Business Tax Receipt
No. 12-009967 for James W. Demler M.D.

 

16.                               City of Sarasota Local Business Tax Receipt
No. 12-014436 for Matthew J. Perry, M.D.

 

17.                               City of Sarasota Local Business Tax Receipt
No. 12-011879 for Tracy B. Gapin, M.D.

 

6

--------------------------------------------------------------------------------


 

Schedule 1.1(c)(i)

 

Excluded Assets

 

1.                                      Federal Employer Identification Numbers.

 

2.                                      Seller’s corporate book.

 

3.                                      Personal property of the Principals and
Seller’s employees used in the Business, books, art work, figurines, diplomas
and home office furniture and equipment, which are not included in the valuation
of the Assets or otherwise taken into account in determining the Purchase Price.

 

4.                                      Prepaid or other refunds received from
insurance companies upon termination of insurance policies.

 

5.                                      Medicare and Medicaid provider numbers.

 

7

--------------------------------------------------------------------------------


 

Schedule 1.1(d)

 

Permitted Liens

 

None.

 

8

--------------------------------------------------------------------------------


 

Schedule 1.2(b)

 

Assumed Indebtedness

 

None.

 

9

--------------------------------------------------------------------------------


 

Schedule 1.3(b)(i)

 

Indebtedness Amount

 

Indebtedness Holder

 

Indebtedness Amount

 

 

 

 

 

SunTrust Bank

 

$

443,015.22

 

 

The above-listed indebtedness amount is in connection with that certain Term
Loan Agreement between Seller and SunTrust Bank.

 

10

--------------------------------------------------------------------------------


 

Schedule 1.3(c)

 

Purchase Price Allocation

 

Form 8954: Asset Acquisition Statement Under Section 1060

 

Class I Assets: Cash

 

$

0

 

 

 

 

 

Class II Assets: CDs and Stock

 

$

0

 

 

 

 

 

Class III Assets: Mark-to-Market

 

$

0

 

 

 

 

 

Class IV Assets: Inventory

 

$

0

 

 

 

 

 

Class V Assets: All Other Assets

 

$

863,831.19

 

 

 

 

 

Class VI Section: 197 Intangibles

 

$

0

 

 

 

 

 

Class VII: Goodwill

 

$

250,000.00

 

 

 

 

 

TOTAL PURCHASE PRICE

 

$

1,113,831.19

 

 

11

--------------------------------------------------------------------------------


 

Schedule 3.1(c)

 

Owners of Seller

 

Owner

 

Ownership Interest

 

 

 

 

 

A. Joseph Bilik, MD PA

 

20

%

 

 

 

 

Tracy B Gapin, M.D., P.L.C.

 

20

%

 

 

 

 

Matthew Perry MD PA

 

20

%

 

 

 

 

William Tingle MD PA

 

20

%

 

 

 

 

Thomas Williams MD PA

 

20

%

 

12

--------------------------------------------------------------------------------


 

Schedule 3.2(a)

 

Non-Transferable Leasehold Interests

 

Except for Item No. 1 on Schedule 1.1(a)(iv), all of the leases set forth on
Schedule 1.1(a)(iv) are not transferable without the consent of the lessor.

 

Asset List

 

See attached.

 

13

--------------------------------------------------------------------------------


 

Schedule 3.2(b)

 

Liens

 

1.                                      UCC-1 Financing Statement No.
20070695922X filed by Elekta, Inc. on November 7, 2007.

 

2.                                      UCC-1 Financing Statement No.
200901125464 filed by Elekta, Inc. on August 31, 2009.

 

3.                                      UCC-1 Financing Statement No.
201002323744 filed by SunTrust Bank on April 12, 2010.

 

14

--------------------------------------------------------------------------------


 

Schedule 3.2(d)

 

Condition of the Assets

 

None.

 

15

--------------------------------------------------------------------------------


 

Schedule 3.3

 

Financial Statements

 

None.

 

16

--------------------------------------------------------------------------------


 

Schedule 3.4

 

Absence of Certain Changes

 

None.

 

17

--------------------------------------------------------------------------------


 

Schedule 3.6

 

Required Consents

 

1.                                      The leases described on Schedule
1.1(a)(iv).

 

2.                                      That certain Agreement dated January 11,
2011 by and between Seller and Budget Self-Storage for medical records storage
for units 1003,2895, 1046, 1050, and 1164, which agreement may not be assigned
without the consent of the counterparty.

 

3.                                      Those licenses and permits set forth on
Schedule 1.1(a)(ix) may not be assigned without the consent of the appropriate
government agency.

 

18

--------------------------------------------------------------------------------


 

Schedule 3.7

 

Legal Proceedings

 

1.                                      Seller and William J. Tingle, M.D., a
Principal, are among the defendants in Thai J. Milonas v. William J. Tingle,
M.D., William J. Tingle, M.D., P.A., William Tingle, M.D., P.A., Florida Urology
Specialists, P.A., Coastal Surgery Center, LLC and Other Presently
Unknown/Unnamed Health Care Providers, Case No. 2012 CA 1275 NC, currently
pending in the Circuit Court of the 12th Judicial Circuit in and for Sarasota
County, Florida.  This case involves a claim of medical malpractice; a motion to
dismiss the complaint is currently pending.  No trial or mediation has been
scheduled.

 

2.                                      Seller and Tracy B. Gapin, M.D., a
Principal, are the defendants in Peter Gibson v. Tracy B. Gapin, M.D. and
Florida Urology Specialists, P.A., Case No. 2009 CA 017274 NC, currently pending
in the Circuit Court of the 12th Judicial Circuit in and for Sarasota County,
Florida.  This case involves a claim of medical malpractice and is scheduled for
trial on April 23, 2012.

 

3.                                      A charge of racial discrimination
against Seller has been filed with the Equal Employment Opportunity Commission
by a former employee, Shatrevia Spikes, EEOC Charge No. 511-2012-00870.  Seller
has responded to the charge and the matter is currently pending.

 

4.                                      A complaint has been filed with the
Florida Board of Medicine against William J. Tingle, M.D.  That case is based on
the same facts as the lawsuit described in Item 1 above and is currently
pending.

 

5.                                      Seller and A. Joseph Bilik, M.D., a
Principal, are among the defendants in Thomas and Kathleen Bartera v. Andrew
Weitzel, D.O., 21st Century Oncology, LLC d/b/a Southwest Florida Urologic
Associates, Alfred Joseph Bilik, M.D., and Florida Urology Specialists, P.A.,
currently pending in the Circuit Court of the 12th Judicial Circuit in and for
Sarasota County, Florida.  This case involves a claim of medical malpractice and
is in the initial pleadings phase.

 

19

--------------------------------------------------------------------------------


 

Schedule 3.8(b)

 

Licenses and Permits

 

1.                                City of Sarasota Local Business Tax Receipt
No. 12-009969 for Medical Office-Seller. Exp. 9/30/2012

 

2.                                City of Sarasota Local Business Tax Receipt
No. 12-009968 for William J. Tingle, M.D. Exp. 9/30/2012

 

3.                                City of Sarasota Local Business Tax Receipt
No. 12-009964 for Thomas H. Williams, M.D. Exp. 9/30/2012

 

4.                                City of Sarasota Local Business Tax Receipt
No. 12-009966 for A. Joseph Bilik, M.D. Exp. 9/30/2012

 

5.                                City of Sarasota Local Business Tax Receipt
No. 12-009967 for James W. Demler M.D. Exp. 9/30/2012

 

6.                                City of Sarasota Local Business Tax Receipt
No. 12-014436 for Matthew J. Perry, M.D. Exp. 9/30/2012

 

7.                                City of Sarasota Local Business Tax Receipt
No. 12-011879 for Tracy B. Gapin, M.D. Exp. 9/30/2012

 

8.                                Sarasota County Business Tax Receipt No.
3904500057786 for Professional Office-Seller Exp. 9/30/2012

 

9.                                Sarasota County Business Tax Receipt No.
990010074809 for Medical Lab. Exp. 9/30/2012

 

10.                         Sarasota County Business Tax Receipt
No.3800670012884 for James W. Demler, M.D.Exp. 9/30/2012

 

11.                         Sarasota County Business Tax Receipt No.
990010094600 for Thomas H. Williams, M.D. Exp. 9/30/2012

 

12.                         Sarasota County Business Tax Receipt No.
3800670025967 for William J. Tingle, M.D. Exp. 9/30/2012

 

13.                         Sarasota County Business Tax Receipt No.
3800670057596 for Alfred Joseph Bilik, M.D. Exp. 9/30/2012

 

20

--------------------------------------------------------------------------------


 

14.                         Sarasota County Business Tax Receipt No. 90010100542
for Tracy B. Gapin, M.D. Exp. 9/30/2012

 

15.                         Sarasota County Business Tax Receipt No. 90010100541
for Matthew J. Perry, M.D. Exp. 9/30/2012

 

16.                         State of Florida, Agency for HealthCare Clinical
Laboratory License No. 800007353 for specialties of Bacteriology, Hematology,
Routine Chemistry and Urinalysis. Exp. 10/13/2013.

 

17.                         State of Florida, Agency for HealthCare Clinical
Laboratory License No. 800018504 for specialties of Histopathology and Cytology.
Exp. 8/28/2013.

 

18.                         State of Florida, Health Care Clinic Establishment
Permit No. 60 2906.  Exp. 1/31/2012.

 

19.                         State of Florida, Dept of Health Biomedical Waste
Permit No. 58-64-00624. Exp. 9/30/2012.

 

20.                         Centers for Medicare & Medicaid Services Clinical
Laboratory Improvement Amendments, Certificate of Compliance, CLIA ID#
10D-1015828 for specialties of Histopathology and Cytology. Exp. 8/21/2013.

 

21.                         Centers for Medicare & Medicaid Services Clinical
Laboratory Improvement Amendments, Certificate of Compliance, CLIA ID#
10D-0296128 for specialties of Bacteriology, Hematology, Routine Chemistry and
Urinalysis.  Exp. 1/6/2013.

 

22.                         City of North Port Local Business Tax Receipt —
Physician Office, License No. 12-00008091.  Exp. 9/30/2012

 

23.                         City of Arcadia Local Business Tax — Physician
Office, License No.2012 613.  Exp. 9/30/2012.

 

The licenses and permits listed on Schedule 1.1(a)(ix) require consent of the
relevant governmental agency in order to transfer such licenses and permits.

 

21

--------------------------------------------------------------------------------


 

Schedule 3.8(c)

 

Medicare or Medicaid Audits

 

None.

 

22

--------------------------------------------------------------------------------


 

Schedule 3.9

 

Tax Settlements

 

None.

 

23

--------------------------------------------------------------------------------


 

Schedule 3.10

 

Environmental Matters

 

None.

 

24

--------------------------------------------------------------------------------


 

Schedule 3.11

 

Material Agreements

 

Assigned Agreements

 

All agreements set forth on Schedule 1.1(a)(v).

 

Material Agreements Not Assigned to or Assumed by Buyer

 

1.             That certain Lease Agreement dated June 1, 2011 by and between
Seller and North River Family Health Center, P.A. in connection with the
premises known as 602 4th Avenue West, Palmetto, Florida.

 

2.             Real Estate Lease dated effective as of September 16, 2002 by and
between Seller and Lakewood Ranch Oncology Holding, LLC in connection with the
premises known as 8946 77th Terrace East, Bradenton, Florida.

 

3.             Lease by and between Seller and Baker Medical Arts for the
premises known as Suite 100, 3651 Cortez Road West, Bradenton, Florida

 

4.             That certain Lease by and between Seller and FAL-COL, LLC in
connection with the premises known as 115 West Bay Street, Wauchula, Florida.

 

5.             That certain Sublease Agreement by and between Moonasar P.
Rampertaap, M.D., as Sublessor, and FUS, as Subtenant, dated November 3, 2011
for the purpose of leasing the premises located at 203-Third Avenue East,
Bradenton, Florida.

 

6.             Any and all agreements in connection with the occupancy of the
premises known as at 13815 Tamiami Trail, North Port, Florida.

 

7.             That certain Subscriber Agreement dated March 31, 2011 by and
between Seller and ZirMed, Inc. for claims compliance services, which agreement
may not be assigned without the consent of the counterparty.

 

8.             That certain Proposal Acceptance dated May 2, 2011 by and between
Seller and Fusion Physics, LLC for CT scan calibration services.

 

9.             That certain Service Agreement dated August 25, 2010 by and
between Seller and C&G Technologies, Inc. for CT maintenance services, which
agreement may not be assigned without the consent of the counterparty.

 

25

--------------------------------------------------------------------------------


 

10.          That certain Merchant Processing Application and Agreement dated
January 11, 2010 by and between Seller and SunTrust Merchant Services, LLC for
credit card processing services, which agreement may not be assigned without the
consent of the counterparty.

 

11.          That certain agreement with Comcast Communications for telephone
lines.

 

12.          That certain agreement with Level 3 Communications, LLC for
telephone service.

 

13.          That certain agreement with McKesson Medical Surgical for clinical
supplies.

 

14.          That certain agreement with Joseph Sloss, M.D. for locum tenens
physician services.

 

15.          Those certain agreements with Verizon Florida, LLC for telephone
lines.

 

16.          That certain agreement with CenturyLink for telephone service.

 

17.          That certain agreement with Martin Amundson, M.D. for locum tenens
physician services.

 

18.          Those certain agreements with Florida Power & Light for utility
services.

 

19.          That certain AT&T Mobility Wireless contract for wireless number
941-374-4792 for Alfred Bilik, Jr., M.D.

 

20.          That certain AT&T Mobility Wireless contract for wireless numbers
941-350-6148 and 941-400-5464 for Tracy Gapin, M.D.

 

21.          That certain monthly AT&T Mobility Wireless contract for wireless
number 941-539-4565 for Matthew J. Perry MD PA.

 

22.          That certain monthly AT&T Mobility Wireless contract for wireless
numbers 941-545-6290 and 941-952-8604 for William G. Jackson.

 

23.          That certain monthly Sprint contract for Seller, account number
631628812, for cell phone service for Dr. Williams and Dr. Demler.

 

24.          That certain Shareholders’ Agreement, as amended, between Seller
and Principals.

 

25.          Bylaws of Seller.

 

26.          That certain Salary Memorandum Agreement, dated January 1, 2007, of
Seller.

 

26

--------------------------------------------------------------------------------


 

27.          Any employment agreements by and between Seller and each of the the
Principals.

 

28.          Any employment agreement by and between Seller and William Jackson.

 

29.          That certain Employment Agreement by and between Seller and James
W. Demler, M.D. for professional medical services.

 

30.          Any and all agreements between Seller and Bryan Schnell, M.D.

 

31.          That certain Radiation Oncology Professional Services Agreement
dated as of March 1, 2011 by and between Seller and John Sylvester, M.D.

 

32.          That certain Stericycle Service Agreement dated September 20, 2011
by and between Seller and Stericycle, Inc. for biomedical waste disposal
services, which agreement may not be assigned without the consent of the
counterparty.

 

33.          That certain PhoneTree Annual Maintenance Agreement dated
January 30, 2012 by and between Seller and PhoneTree for automatic patient
calling services.

 

34.          That certain agreement with Andwin Scientific Clinical for
pathology supplies.

 

35.          That certain agreement with AMS Sales Corporation for clinical
supplies.

 

36.          That certain agreement with Reliance Media for pathology supplies.

 

37.          That certain agreement with SuperMedia, LLC for yellow
pages advertising.

 

38.          That certain agreement with Sanofi Pasteur, Inc. for clinical
supplies.

 

39.          That certain agreement with Terrabella Environmental Services for
the disposal of pathology biomedical waste.

 

40.          That certain agreement with Uniform Center for employee uniforms.

 

41.          That certain agreement with Ernie Teed for courier services.

 

42.          That certain agreement with Laser Rite for copier services and
office supplies.

 

43.          That certain agreement with Sun Coast Media Group, Inc. for
advertising services.

 

27

--------------------------------------------------------------------------------


 

44.          That certain agreement with Alere North America, Inc. for pathology
supplies.

 

45.          That certain agreement with CallStar for after-hours answering
service.

 

46.          That certain agreement with Cardinal Health Medical Products for
clinical supplies.

 

47.          That certain agreement with Cell Marque Corporation for pathology
supplies.

 

48.          That certain agreement with CooperSurgical Products for clinical
supplies.

 

49.          That certain agreement with Cove Cleaners for dry cleaning
services.

 

50.          That certain agreement with Cellay Inc. for clinical supplies.

 

51.          That certain agreement with Laborie Medical Technologies Corp. for
clinical supplies.

 

52.          That certain agreement with Leica Biosystems Richmond for clinical
supplies.

 

53.          That certain agreement with McGraw-Hill Companies for textbooks.

 

54.          That certain agreement with McVideos & Animation for website
services and internet advertising.

 

55.          That certain agreement with MEDOX for clinical supplies.

 

56.          That certain agreement with Elle magazine for advertising.

 

57.          That certain agreement with Priority Healthcare for clinical
supplies.

 

58.          That certain agreement with QC Sciences for clinical supplies.

 

59.          That certain agreement with Burgess Biomedical Inc. for equipment
maintenance.

 

60.          That certain agreement with ShredQuick for shredding services.

 

61.          That certain agreement with Statlab Medical Products, Inc. for
pathology supplies.

 

28

--------------------------------------------------------------------------------


 

62.          That certain agreement with Besse Medical Supply for chemotherapy
drugs.

 

63.          That certain agreement with The Bradenton Herald for advertising.

 

64.          That certain agreement with Executive Building Services, Inc. for
office cleaning services.

 

65.          That certain agreement with Medrad for clinical supplies.

 

66.          That certain agreement with Olympus Surgical & Industrial America
for equipment repair.

 

67.          That certain agreement with Port Charlotte Computers for computer
maintenance and repair.

 

68.          That certain agreement with Pure Wave, Inc. for bottled water
services.

 

69.          That certain agreement with The Scrub Club for employee uniform
cleaning services.

 

70.          That certain agreement with Blanton Plumbing, Inc. for plumbing
services.

 

71.          That certain agreement with Medifax-EDI, LLC for Medicaid
authorizations.

 

72.          That certain agreement with GRYUC ACMI for clinical supplies.

 

73.          That certain agreement with Ingenix for coding books.

 

74.          That certain agreement with Mercedes Medical for clinical supplies.

 

75.          That certain agreement with RadiaDyne for clinical supplies.

 

76.          That certain agreement with Sarasota Memorial Laboratory for
employee drug testing services.

 

77.          That certain agreement with Suncoast Safe & Lock for door lock and
repair services.

 

78.          The insurance policies described on Schedule 3.17.

 

29

--------------------------------------------------------------------------------


 

79.          The benefit plans described on Schedule 3.25.

 

80.          Any and all agreements between Seller and third party payors.

 

81.          Any and all agreements between Seller and SunTrust Bank.

 

82.          Any and all agreements with Citicorp Vendor Finance.

 

30

--------------------------------------------------------------------------------


 

Schedule 3.13

 

Inspections and Investigations

 

None.

 

31

--------------------------------------------------------------------------------


 

Schedule 3.14

 

Fraud and Abuse; False Claims

 

None.

 

32

--------------------------------------------------------------------------------


 

Scheduled 3.16

 

Computer Licenses

 

The licenses related to the software set forth on Schedule 1.1(a)(vi).

 

33

--------------------------------------------------------------------------------


 

Schedule 3.17

 

Insurance Policies

 

Type of Policy; Policy
Number

 

Insurer

 

Policy Limits

 

 

 

 

 

Fidelity Bond No. 70613698

 

Western Surety Company

 

$125,000.00 per listed employee

 

 

 

 

 

Wind Damage (building contents) Policy No. 1464098

 

Citizens Property Insurance Corporation

 

 

 

 

 

 

 

Commercial Property Policy LBA13614000

 

Landmark American Insurance Company

 

$351,900 (business personal property; special X-wind)

 

 

 

 

 

Commercial General Liability Policy No. CWP3993866

 

Westfield Group

 

$1,000,000 (each occurrence)

$150,000 (damage to rented premises)

$10,000 (medical expenses per person)

$1,000,000 (personal injury)

$2,000,000 (general aggregate)

$2,000,000 (products)

 

 

 

 

 

Workers’ Compensation and Employer Liability Policy No. 173728279

 

Continental Casualty

 

$100,000 (per accident)

$100,000 (per employee)

$500,000 (disease)

 

 

 

 

 

Business Auto Declarations Policy No. ACP BAZ 5904848505

 

Nationwide Insurance Company

 

$500,000 (Liability) and other coverages as set forth in the policy

 

 

 

 

 

Professional Liability Insurance Policy No. MG000942-20100901

 

Florida Doctors Insurance Company

 

$250,000 (each occurrence/per insured physician)

$750,000 (in the aggregate/per insured physician)

Investigation Defense:

$25,000 (per occurrence/per insurance physician)

$75,000 (in the aggregate/per insured physician) $125,000 (Group Aggregate)

 

34

--------------------------------------------------------------------------------


 

Schedule 3.19

 

Intellectual Property

 

1.                                      The unregistered trade name “Florida
Urology Specialists.”

 

35

--------------------------------------------------------------------------------


 

Schedule 3.20(b)

 

Professional Discipline

 

1.                                      William J. Tingle, M.D., a Principal,
received a Letter of Concern and fine from the Florida Board of Medicine
pursuant to that certain Settlement Agreement, DOH Case No. 2006-29859.  The
terms of the Settlement Agreement have been satisfied and Dr. Tingle has an
active license to practice medicine in the state of Florida.

 

2.                                      Tracy B. Gapin, M.D., a Principal,
received a Letter of Concern and fine from the Florida Board of Medicine
pursuant to that certain Settlement Agreement, DOH Case No. 2008-08554. The
terms of the Settlement Agreement have been satisfied and Dr. Gapin has an
active license to practice medicine in the state of Florida.

 

36

--------------------------------------------------------------------------------


 

Schedule 3.22

 

Leased Real Property

 

1.                                      Tracy B. Gapin, M.D., a Principal,
leases approximately 1,581 square feet located at 200 Avenida Des Parques,
Venice, Florida pursuant to that certain Real Estate Lease dated effective as of
September 16, 2002 by and between Seller and Sarah Kaplan Trustee.

 

2.                                      Seller lease approximately 414 square
feet located at 8946 77th Terrace East, Bradenton, Florida pursuant to that
certain Real Estate Lease dated effective as of September 16, 2002 by and
between Seller and Lakewood Ranch Oncology Holding, LLC.

 

3.                                      Seller leases space on a time-share
basis located at 1211 Jacaranda Blvd., Venice, Florida pursuant to that certain
lease by and between Seller and Primary Care Real Estate Corporation.

 

4.                                      Seller leases that certain real property
located at 602 4th Avenue West, Palmetto, Florida pursuant to that certain Lease
Agreement dated June 1, 2011 by and between Seller and North River Family Health
Center, P.A.

 

5.                                      Seller leases Suite 201, 2345 Bobcat
Village Center Road, North Port, Florida, on a time-share basis pursuant to that
certain Medical Office Time-Share Agreement dated April 26, 2010, as amended, by
and between Seller and Sarasota County Public Hospital Board.

 

6.                                      Seller leases space on a time-share
basis located at 425 Nursing Home Drive, Arcadia, Florida pursuant to that
certain Lease Agreement dated April 15, 2011 by and between Seller and W.B.A.,
LLC.

 

7.                                      Seller leases Suite 100, 3651 Cortez
Road West, Bradenton, Florida pursuant to that certain lease by and between
Seller and Baker Medical Arts.

 

8.                                      Seller leases that certain real property
located at 115 West Bay Street, Wauchula, Florida pursuant to that certain lease
by and between Seller and FAL-COL, LLC.

 

9.                                      Seller leases Suite 207, 5880 Rand
Blvd., Sarasota, Florida on a time-share basis pursuant to that certain Medical
Office Time-Share Agreement dated April 26, 2010, as amended, by and between
Seller and Sarasota County Public Hospital Board.

 

10.                               Seller leases Suite 202, 1040 River Heritage
Blvd., Bradenton, Florida on a time-share basis pursuant to that certain Medical
Office Time-Share Agreement dated April 26, 2010, as amended, by and between
Seller and Sarasota County Public Hospital Board.

 

37

--------------------------------------------------------------------------------


 

11.                               Seller leases that certain real property
located at 375 Commercial Court, Suite E, Venice, Florida pursuant to that
certain Real Estate Lease dated October 29, 2010 by and between Seller and Comed
Partners.

 

12.                               Matthew J. Perry, M.D., a Principal, leases
space located at 2400 S. McCall Road, Suite C, Englewood, Florida on a
time-share basis pursuant to that certain Lease Agreement dated January 1, 2009
by and between Dr. Perry and Englewood Family Healthcare.

 

13.                               Seller leases that certain real property
located at 1 South School Avenue, Sarasota, Florida pursuant to that certain
Lease dated as of July 1, 1998, as amended, by and between Seller and Y
Associates, Ltd.

 

38

--------------------------------------------------------------------------------


 

Schedule 3.24

 

Employees

 

See attached.

 

Severance Pay

 

1.                                      Seller shall be responsible for paying
any accrued PTO of Seller’s employees over one hundred (100) hours and Buyer
shall be assume all accrued PTO of Seller’s employees less than one hundred
(100) hours.

 

2.                                      Pursuant to that certain Radiation
Oncology Professional Services Agreement dated as of March 1, 2011 by and
between Seller and John Sylvester, M.D. (“Dr. Sylvester”), in the event that
Seller sells or transfers its ownership interest in Lakewood Ranch Oncology
Center, LLC, Seller is obligated to pay Dr. Sylvester severance as follows:
(a) during the first year after such sale, Seller is obligated to pay
Dr. Sylvester severance compensation equal to the difference between any
compensation Dr. Sylvester receives from rendering professional radiation
oncology services during the first year after the sale and the compensation
Seller paid to him for the twelve months immediately preceding the sale or
transfer of Lakewood Ranch Oncology Center, LLC; and (b) during the second year,
Seller is obligated to pay Dr. Sylvester an amount equal to fifty percent of the
difference between any compensation Dr. Sylvester receives from rendering
professional radiation oncology services during the second year after the sale
and the compensation Seller paid to him for the twelve months immediately
preceding the sale or transfer of Lakewood Ranch Oncology Center, LLC.

 

Compensation Increases

 

None.

 

39

--------------------------------------------------------------------------------


 

Schedule 3.25

 

Employee Benefit Plans

 

1.                                      That certain Northwestern Mutual
disability overhead expense policy no. D927924 insuring Thomas H. Williams,
M.D., a Principal.

 

2.                                      That certain Northwestern Mutual
disability overhead expense policy no. D1247340 insuring William J. Tingle,
M.D., a Principal.

 

3.                                      That certain Northwestern Mutual
disability overhead expense policy no. D1597602 insuring A. Joseph Bilik, M.D.,
a Principal.

 

4.                                      That certain Northwestern Mutual
disability overhead expense policy no. D932436 insuring James W. Demler, M.D.

 

5.                                      That certain Northwestern Mutual life
insurance policy no. 12024702 insuring Thomas H. Williams, M.D., a Principal.

 

6.                                      That certain Northwestern Mutual life
insurance policy no. 14453961 insuring William J. Tingle, M.D., a Principal.

 

7.                                      That certain Northwestern Mutual life
insurance policy no. 17256809 insuring A. Joseph Bilik, M.D., a Principal.

 

8.                                      That certain Northwestern Mutual life
insurance policy no. 10575820 insuring James W. Demler, M.D.

 

9.                                      That certain long-term disability policy
no. 83157019 issued by The Hartford insuring each of the Principals and James W.
Demler, M.D.

 

40

--------------------------------------------------------------------------------


 

Schedule 6.1(f)

 

Physicians

 

1.                                      A. Joseph Bilik, M.D.

 

2.                                      Tracy B. Gapin, M.D.

 

3.                                      Matthew J. Perry, M.D.

 

4.                                      William J. Tingle, M.D.

 

5.                                      Thomas H. Williams, M.D.

 

41

--------------------------------------------------------------------------------


 

GOODWILL PURCHASE AND SALE AGREEMENT

 

THIS GOODWILL PURCHASE AND SALE AGREEMENT (“Agreement”) dated as of March 30,
2012 is made and entered into by and between 21st CENTURY ONCOLOGY, LLC
(“Buyer”) and Joseph Bilik, M.D., a physician duly licensed to practice medicine
in the State of Florida (“Seller”).  Buyer and Seller shall hereinafter be
referred to individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A.            Buyer has entered into an Asset Purchase Agreement executed and
delivered contemporaneously herewith (“Asset Purchase Agreement”) with Seller
and Florida Urology Specialists, P.A. (the “Corporation”), a Florida
professional corporation, pursuant to which Buyer shall purchase the assets of
the medical practice (the “Practice”) owned by the Corporation.

 

B.            The Corporation engages in the business of providing patient care
services in the specialties of urology and radiation therapy.

 

C.            Seller has substantial goodwill arising from his reputation among
professional providers and patients, extensive experience in the practice of
medicine, and business relationships arising from the conduct and operation of
the Practice (collectively, the “Goodwill”).

 

D.            Seller wishes to sell, transfer and assign substantially all of
his Goodwill as it relates to the provision of radiation therapy patient care
services (the “RT Goodwill”) to Buyer, and Buyer wishes to purchase and acquire
Seller’s RT Goodwill , on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows;

 

1.             Sale of RT Goodwill.

 

(a)           Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Asset Purchase
Agreement.

 

(b)           Transfer of RT Goodwill.  On the terms and subject to the
conditions set forth in this Agreement, Seller will sell, transfer, convey and
assign to Buyer, and Buyer will purchase and pay for, at the Closing (as defined
below), all of Seller’s right, title and interest in the RT Goodwill resulting
from Seller’s practice of medicine and association with the Practice.

 

(c)           Purchase Price.  As consideration for the sale of the RT Goodwill,
at the Closing (as such term is hereinafter defined), Buyer shall pay to the
Seller a purchase price (the “Purchase Price”) equal to One Million Nine Hundred
Twenty Eight Thousand Six Hundred Seventy Six and 56/100 Dollars ($1,928,676.56)
payable as follows:

 

--------------------------------------------------------------------------------


 

(i)            for purposes of having a portion of funds that may be required to
satisfy any of Seller’s indemnity obligations under Section 8 of the Asset
Purchase Agreement and pursuant to the terms of the Escrow Agreement (as defined
in the Asset Purchase Agreement), Buyer shall deposit an amount equal to One
Hundred Ninety Five Thousand Dollars ($195,000) of the Purchase Price (the
“Escrow Amount”) with Blalock Walters, P.A. (the “Escrow Agent”).  The Escrow
Agreement shall provide, among other things, that unless Buyer has previously
provided Seller with written notice that Buyer intends to seek indemnification
from Seller pursuant to Section 8, below, one-half (1/2) of the Escrow Amount
then held in escrow shall be released to Seller on the ninth (9th) month
anniversary of the Closing Date and the remaining one-half (1/2) of the Escrow
Amount then held in escrow shall be released to Seller on the eighteenth (18th)
month anniversary of the Closing Date.  Notwithstanding the foregoing, there
shall be no release of the Escrow Amount if the balance then held in escrow is
insufficient to cover any claims of indemnification for which Buyer has provided
Seller with written notice thereof; and

 

(ii)           at Closing, Buyer shall deliver to Seller One Million Seven
Hundred Thirty Three Thousand Six Hundred Seventy Six and 56/100 Dollars
($1,733,676.56) (the “Closing Payment”) by wire transfer of immediately
available funds to such account(s) as Seller shall designate in writing not less
than five (5) days prior to the Closing.

 

2.             Representations and Warranties of Seller.

 

(a)           Standing of Seller.  Seller is licensed to practice medicine, and
is in good standing to do so, in the State of Florida. Seller is the valid owner
of the RT Goodwill to be transferred under this Agreement.

 

(b)           Authority.  Seller has full power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transaction contemplated hereby, including without limitations to sell and
transfer (pursuant to this Agreement) the RT Goodwill. This Agreement has been
duly and validly executed and delivered by Seller and constitutes legal, valid
and binding obligations of Seller enforceable against Seller in accordance with
its terms.

 

(c)           RT Goodwill Owned by Seller.  The sale of the RT Goodwill by
Seller to Buyer under this Agreement will effectively convey to Buyer
substantially all of Seller’s RT Goodwill (with a portion of Seller’s RT
Goodwill remaining with the Corporation) for the purpose of promoting and
advancing the interests of the Practice after the Closing.  Seller will use his
best efforts to ensure Seller’s RT Goodwill will transfer to Buyer.

 

(d)           No Prior Transfer of Seller’s RT Goodwill or Customer Lists. 
Seller warrants that he has not, prior to this Agreement, sold, transferred,
conveyed or assigned any of his RT Goodwill to any other person or entity.

 

3.             Indemnification. Any claim for indemnification arising or
resulting from any breach of any representation, warranty, covenant or agreement
made by the Parties under this Agreement shall be deemed to be an indemnifiable
claim pursuant to Article 8 of the Asset Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

4.             Miscellaneous.

 

(a)           Conditions to Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) must occur subsequent to or
simultaneously with the closing of the Asset Purchase Agreement that Buyer has
entered into with the Corporation. All of the terms, conditions, representations
and warranties contained in the Asset Purchase Agreement shall be true and
binding and shall be merged into this Agreement.

 

(b)           Notices.  All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
in accordance with Section 15.1 of the Asset Purchase Agreement.

 

(c)           Entire Agreement.  This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof.

 

(d)           Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof.

 

(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of Florida applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.

 

(f)            Execution; Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be considered an original. The
signature by any Party on any one of the counterparts shall bind such Party at
such time as each of the Parties has signed and delivered to the other Party at
least one (1) counterpart.  Electronic signatures shall be sufficient for
execution of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Goodwill Purchase and Sale Agreement has been executed
by the Parties hereto, as of the date and year first above written.

 

 

21st CENTURY ONCOLOGY, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Joseph Bilik, M.D.

 

4

--------------------------------------------------------------------------------


 

GOODWILL PURCHASE AND SALE AGREEMENT

 

THIS GOODWILL PURCHASE AND SALE AGREEMENT (“Agreement”) dated as of March 30,
2012 is made and entered into by and between 21st CENTURY ONCOLOGY, LLC
(“Buyer”) and Matthew J. Perry, M.D., a physician duly licensed to practice
medicine in the State of Florida (“Seller”).  Buyer and Seller shall hereinafter
be referred to individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A.            Buyer has entered into an Asset Purchase Agreement executed and
delivered contemporaneously herewith (“Asset Purchase Agreement”) with Seller
and Florida Urology Specialists, P.A. (the “Corporation”), a Florida
professional corporation, pursuant to which Buyer shall purchase the assets of
the medical practice (the “Practice”) owned by the Corporation.

 

B.            The Corporation engages in the business of providing patient care
services in the specialties of urology and radiation therapy.

 

C.            Seller has substantial goodwill arising from his reputation among
professional providers and patients, extensive experience in the practice of
medicine, and business relationships arising from the conduct and operation of
the Practice (collectively, the “Goodwill”).

 

D.            Seller wishes to sell, transfer and assign substantially all of
his Goodwill as it relates to the provision of radiation therapy patient care
services (the “RT Goodwill”) to Buyer, and Buyer wishes to purchase and acquire
Seller’s RT Goodwill , on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows;

 

1.             Sale of RT Goodwill.

 

(a)           Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Asset Purchase
Agreement.

 

(b)           Transfer of RT Goodwill.  On the terms and subject to the
conditions set forth in this Agreement, Seller will sell, transfer, convey and
assign to Buyer, and Buyer will purchase and pay for, at the Closing (as defined
below), all of Seller’s right, title and interest in the RT Goodwill resulting
from Seller’s practice of medicine and association with the Practice.

 

(c)           Purchase Price.  As consideration for the sale of the RT Goodwill,
at the Closing (as such term is hereinafter defined), Buyer shall pay to the
Seller a purchase price (the “Purchase Price”) equal to One Million Nine Hundred
Twenty Eight Thousand Six Hundred Seventy Six and 56/100 Dollars ($1,928,676.56)
payable as follows:

 

--------------------------------------------------------------------------------


 

(i)            for purposes of having a portion of funds that may be required to
satisfy any of Seller’s indemnity obligations under Section 8 of the Asset
Purchase Agreement and pursuant to the terms of the Escrow Agreement (as defined
in the Asset Purchase Agreement), Buyer shall deposit an amount equal to One
Hundred Ninety Five Thousand Dollars ($195,000) of the Purchase Price (the
“Escrow Amount”) with Blalock Walters, P.A. (the “Escrow Agent”).  The Escrow
Agreement shall provide, among other things, that unless Buyer has previously
provided Seller with written notice that Buyer intends to seek indemnification
from Seller pursuant to Section 8, below, one-half (1/2) of the Escrow Amount
then held in escrow shall be released to Seller on the ninth (9th) month
anniversary of the Closing Date and the remaining one-half (1/2) of the Escrow
Amount then held in escrow shall be released to Seller on the eighteenth (18th)
month anniversary of the Closing Date.  Notwithstanding the foregoing, there
shall be no release of the Escrow Amount if the balance then held in escrow is
insufficient to cover any claims of indemnification for which Buyer has provided
Seller with written notice thereof; and

 

(ii)           at Closing, Buyer shall deliver to Seller One Million Seven
Hundred Thirty Three Thousand Six Hundred Seventy Six and 56/100 Dollars
($1,733,676.56) (the “Closing Payment”) by wire transfer of immediately
available funds to such account(s) as Seller shall designate in writing not less
than five (5) days prior to the Closing.

 

2.             Representations and Warranties of Seller.

 

(a)           Standing of Seller.  Seller is licensed to practice medicine, and
is in good standing to do so, in the State of Florida. Seller is the valid owner
of the RT Goodwill to be transferred under this Agreement.

 

(b)           Authority.  Seller has full power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transaction contemplated hereby, including without limitations to sell and
transfer (pursuant to this Agreement) the RT Goodwill. This Agreement has been
duly and validly executed and delivered by Seller and constitutes legal, valid
and binding obligations of Seller enforceable against Seller in accordance with
its terms.

 

(c)           RT Goodwill Owned by Seller.  The sale of the RT Goodwill by
Seller to Buyer under this Agreement will effectively convey to Buyer
substantially all of Seller’s RT Goodwill (with a portion of Seller’s RT
Goodwill remaining with the Corporation) for the purpose of promoting and
advancing the interests of the Practice after the Closing.  Seller will use his
best efforts to ensure Seller’s RT Goodwill will transfer to Buyer.

 

(d)           No Prior Transfer of Seller’s RT Goodwill or Customer Lists. 
Seller warrants that he has not, prior to this Agreement, sold, transferred,
conveyed or assigned any of his RT Goodwill to any other person or entity.

 

3.             Indemnification. Any claim for indemnification arising or
resulting from any breach of any representation, warranty, covenant or agreement
made by the Parties under this Agreement shall be deemed to be an indemnifiable
claim pursuant to Article 8 of the Asset Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

4.             Miscellaneous.

 

(a)           Conditions to Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) must occur subsequent to or
simultaneously with the closing of the Asset Purchase Agreement that Buyer has
entered into with the Corporation. All of the terms, conditions, representations
and warranties contained in the Asset Purchase Agreement shall be true and
binding and shall be merged into this Agreement.

 

(b)           Notices.  All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
in accordance with Section 15.1 of the Asset Purchase Agreement.

 

(c)           Entire Agreement.  This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof.

 

(d)           Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof.

 

(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of Florida applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.

 

(f)            Execution; Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be considered an original. The
signature by any Party on any one of the counterparts shall bind such Party at
such time as each of the Parties has signed and delivered to the other Party at
least one (1) counterpart.  Electronic signatures shall be sufficient for
execution of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Goodwill Purchase and Sale Agreement has been executed
by the Parties hereto, as of the date and year first above written.

 

 

21st CENTURY ONCOLOGY, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Matthew J. Perry, M.D.

 

4

--------------------------------------------------------------------------------


 

GOODWILL PURCHASE AND SALE AGREEMENT

 

THIS GOODWILL PURCHASE AND SALE AGREEMENT (“Agreement”) dated as of March 30,
2012 is made and entered into by and between 21st CENTURY ONCOLOGY, LLC
(“Buyer”) and William J. Tingle, M.D., a physician duly licensed to practice
medicine in the State of Florida (“Seller”).  Buyer and Seller shall hereinafter
be referred to individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A.            Buyer has entered into an Asset Purchase Agreement executed and
delivered contemporaneously herewith (“Asset Purchase Agreement”) with Seller
and Florida Urology Specialists, P.A. (the “Corporation”), a Florida
professional corporation, pursuant to which Buyer shall purchase the assets of
the medical practice (the “Practice”) owned by the Corporation.

 

B.            The Corporation engages in the business of providing patient care
services in the specialties of urology and radiation therapy.

 

C.            Seller has substantial goodwill arising from his reputation among
professional providers and patients, extensive experience in the practice of
medicine, and business relationships arising from the conduct and operation of
the Practice (collectively, the “Goodwill”).

 

D.            Seller wishes to sell, transfer and assign substantially all of
his Goodwill as it relates to the provision of radiation therapy patient care
services (the “RT Goodwill”) to Buyer, and Buyer wishes to purchase and acquire
Seller’s RT Goodwill , on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows;

 

1.             Sale of RT Goodwill.

 

(a)           Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Asset Purchase
Agreement.

 

(b)           Transfer of RT Goodwill.  On the terms and subject to the
conditions set forth in this Agreement, Seller will sell, transfer, convey and
assign to Buyer, and Buyer will purchase and pay for, at the Closing (as defined
below), all of Seller’s right, title and interest in the RT Goodwill resulting
from Seller’s practice of medicine and association with the Practice.

 

(c)           Purchase Price.  As consideration for the sale of the RT Goodwill,
at the Closing (as such term is hereinafter defined), Buyer shall pay to the
Seller a purchase price (the “Purchase Price”) equal to One Million Nine Hundred
Twenty Eight Thousand Six Hundred Seventy Six and 56/100 Dollars ($1,928,676.56)
payable as follows:

 

--------------------------------------------------------------------------------


 

(i)            for purposes of having a portion of funds that may be required to
satisfy any of Seller’s indemnity obligations under Section 8 of the Asset
Purchase Agreement and pursuant to the terms of the Escrow Agreement (as defined
in the Asset Purchase Agreement), Buyer shall deposit an amount equal to One
Hundred Ninety Five Thousand Dollars ($195,000) of the Purchase Price (the
“Escrow Amount”) with Blalock Walters, P.A. (the “Escrow Agent”).  The Escrow
Agreement shall provide, among other things, that unless Buyer has previously
provided Seller with written notice that Buyer intends to seek indemnification
from Seller pursuant to Section 8, below, one-half (1/2) of the Escrow Amount
then held in escrow shall be released to Seller on the ninth (9th) month
anniversary of the Closing Date and the remaining one-half (1/2) of the Escrow
Amount then held in escrow shall be released to Seller on the eighteenth (18th)
month anniversary of the Closing Date.  Notwithstanding the foregoing, there
shall be no release of the Escrow Amount if the balance then held in escrow is
insufficient to cover any claims of indemnification for which Buyer has provided
Seller with written notice thereof; and

 

(ii)           at Closing, Buyer shall deliver to Seller One Million Seven
Hundred Thirty Three Thousand Six Hundred Seventy Six and 56/100 Dollars
($1,733,676.56) (the “Closing Payment”) by wire transfer of immediately
available funds to such account(s) as Seller shall designate in writing not less
than five (5) days prior to the Closing.

 

2.             Representations and Warranties of Seller.

 

(a)           Standing of Seller.  Seller is licensed to practice medicine, and
is in good standing to do so, in the State of Florida. Seller is the valid owner
of the RT Goodwill to be transferred under this Agreement.

 

(b)           Authority.  Seller has full power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transaction contemplated hereby, including without limitations to sell and
transfer (pursuant to this Agreement) the RT Goodwill. This Agreement has been
duly and validly executed and delivered by Seller and constitutes legal, valid
and binding obligations of Seller enforceable against Seller in accordance with
its terms.

 

(c)           RT Goodwill Owned by Seller.  The sale of the RT Goodwill by
Seller to Buyer under this Agreement will effectively convey to Buyer
substantially all of Seller’s RT Goodwill (with a portion of Seller’s RT
Goodwill remaining with the Corporation) for the purpose of promoting and
advancing the interests of the Practice after the Closing.  Seller will use his
best efforts to ensure Seller’s RT Goodwill will transfer to Buyer.

 

(d)           No Prior Transfer of Seller’s RT Goodwill or Customer Lists. 
Seller warrants that he has not, prior to this Agreement, sold, transferred,
conveyed or assigned any of his RT Goodwill to any other person or entity.

 

3.             Indemnification. Any claim for indemnification arising or
resulting from any breach of any representation, warranty, covenant or agreement
made by the Parties under this Agreement shall be deemed to be an indemnifiable
claim pursuant to Article 8 of the Asset Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

4.             Miscellaneous.

 

(a)           Conditions to Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) must occur subsequent to or
simultaneously with the closing of the Asset Purchase Agreement that Buyer has
entered into with the Corporation. All of the terms, conditions, representations
and warranties contained in the Asset Purchase Agreement shall be true and
binding and shall be merged into this Agreement.

 

(b)           Notices.  All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
in accordance with Section 15.1 of the Asset Purchase Agreement.

 

(c)           Entire Agreement.  This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof.

 

(d)           Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof.

 

(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of Florida applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.

 

(f)            Execution; Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be considered an original. The
signature by any Party on any one of the counterparts shall bind such Party at
such time as each of the Parties has signed and delivered to the other Party at
least one (1) counterpart.  Electronic signatures shall be sufficient for
execution of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Goodwill Purchase and Sale Agreement has been executed
by the Parties hereto, as of the date and year first above written.

 

 

21st CENTURY ONCOLOGY, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

William J. Tingle, M.D.

 

4

--------------------------------------------------------------------------------


 

GOODWILL PURCHASE AND SALE AGREEMENT

 

THIS GOODWILL PURCHASE AND SALE AGREEMENT (“Agreement”) dated as of March 30,
2012 is made and entered into by and between 21st CENTURY ONCOLOGY, LLC
(“Buyer”) and Thomas H. Williams, M.D., a physician duly licensed to practice
medicine in the State of Florida (“Seller”).  Buyer and Seller shall hereinafter
be referred to individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A.            Buyer has entered into an Asset Purchase Agreement executed and
delivered contemporaneously herewith (“Asset Purchase Agreement”) with Seller
and Florida Urology Specialists, P.A. (the “Corporation”), a Florida
professional corporation, pursuant to which Buyer shall purchase the assets of
the medical practice (the “Practice”) owned by the Corporation.

 

B.            The Corporation engages in the business of providing patient care
services in the specialties of urology and radiation therapy.

 

C.            Seller has substantial goodwill arising from his reputation among
professional providers and patients, extensive experience in the practice of
medicine, and business relationships arising from the conduct and operation of
the Practice (collectively, the “Goodwill”).

 

D.            Seller wishes to sell, transfer and assign substantially all of
his Goodwill as it relates to the provision of radiation therapy patient care
services (the “RT Goodwill”) to Buyer, and Buyer wishes to purchase and acquire
Seller’s RT Goodwill , on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows;

 

1.             Sale of RT Goodwill.

 

(a)           Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Asset Purchase
Agreement.

 

(b)           Transfer of RT Goodwill.  On the terms and subject to the
conditions set forth in this Agreement, Seller will sell, transfer, convey and
assign to Buyer, and Buyer will purchase and pay for, at the Closing (as defined
below), all of Seller’s right, title and interest in the RT Goodwill resulting
from Seller’s practice of medicine and association with the Practice.

 

(c)           Purchase Price.  As consideration for the sale of the RT Goodwill,
at the Closing (as such term is hereinafter defined), Buyer shall pay to the
Seller a purchase price (the “Purchase Price”) equal to One Million Nine Hundred
Twenty Eight Thousand Six Hundred Seventy Six and 56/100 Dollars ($1,928,676.56)
payable as follows:

 

--------------------------------------------------------------------------------


 

(i)            for purposes of having a portion of funds that may be required to
satisfy any of Seller’s indemnity obligations under Section 8 of the Asset
Purchase Agreement and pursuant to the terms of the Escrow Agreement (as defined
in the Asset Purchase Agreement), Buyer shall deposit an amount equal to One
Hundred Ninety Five Thousand Dollars ($195,000) of the Purchase Price (the
“Escrow Amount”) with Blalock Walters, P.A. (the “Escrow Agent”).  The Escrow
Agreement shall provide, among other things, that unless Buyer has previously
provided Seller with written notice that Buyer intends to seek indemnification
from Seller pursuant to Section 8, below, one-half (1/2) of the Escrow Amount
then held in escrow shall be released to Seller on the ninth (9th) month
anniversary of the Closing Date and the remaining one-half (1/2) of the Escrow
Amount then held in escrow shall be released to Seller on the eighteenth (18th)
month anniversary of the Closing Date.  Notwithstanding the foregoing, there
shall be no release of the Escrow Amount if the balance then held in escrow is
insufficient to cover any claims of indemnification for which Buyer has provided
Seller with written notice thereof; and

 

(ii)           at Closing, Buyer shall deliver to Seller One Million Seven
Hundred Thirty Three Thousand Six Hundred Seventy Six and 56/100 Dollars
($1,733,676.56) (the “Closing Payment”) by wire transfer of immediately
available funds to such account(s) as Seller shall designate in writing not less
than five (5) days prior to the Closing.

 

2.             Representations and Warranties of Seller.

 

(a)           Standing of Seller.  Seller is licensed to practice medicine, and
is in good standing to do so, in the State of Florida. Seller is the valid owner
of the RT Goodwill to be transferred under this Agreement.

 

(b)           Authority.  Seller has full power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transaction contemplated hereby, including without limitations to sell and
transfer (pursuant to this Agreement) the RT Goodwill. This Agreement has been
duly and validly executed and delivered by Seller and constitutes legal, valid
and binding obligations of Seller enforceable against Seller in accordance with
its terms.

 

(c)           RT Goodwill Owned by Seller.  The sale of the RT Goodwill by
Seller to Buyer under this Agreement will effectively convey to Buyer
substantially all of Seller’s RT Goodwill (with a portion of Seller’s RT
Goodwill remaining with the Corporation) for the purpose of promoting and
advancing the interests of the Practice after the Closing.  Seller will use his
best efforts to ensure Seller’s RT Goodwill will transfer to Buyer.

 

(d)           No Prior Transfer of Seller’s RT Goodwill or Customer Lists. 
Seller warrants that he has not, prior to this Agreement, sold, transferred,
conveyed or assigned any of his RT Goodwill to any other person or entity.

 

3.             Indemnification. Any claim for indemnification arising or
resulting from any breach of any representation, warranty, covenant or agreement
made by the Parties under this Agreement shall be deemed to be an indemnifiable
claim pursuant to Article 8 of the Asset Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

4.             Miscellaneous.

 

(a)           Conditions to Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) must occur subsequent to or
simultaneously with the closing of the Asset Purchase Agreement that Buyer has
entered into with the Corporation. All of the terms, conditions, representations
and warranties contained in the Asset Purchase Agreement shall be true and
binding and shall be merged into this Agreement.

 

(b)           Notices.  All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
in accordance with Section 15.1 of the Asset Purchase Agreement.

 

(c)           Entire Agreement.  This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof.

 

(d)           Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof.

 

(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of Florida applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.

 

(f)            Execution; Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be considered an original. The
signature by any Party on any one of the counterparts shall bind such Party at
such time as each of the Parties has signed and delivered to the other Party at
least one (1) counterpart.  Electronic signatures shall be sufficient for
execution of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Goodwill Purchase and Sale Agreement has been executed
by the Parties hereto, as of the date and year first above written.

 

 

21st CENTURY ONCOLOGY, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Thomas H. Williams, M.D.

 

4

--------------------------------------------------------------------------------


 

GOODWILL PURCHASE AND SALE AGREEMENT

 

THIS GOODWILL PURCHASE AND SALE AGREEMENT (“Agreement”) dated as of March 30,
2012 is made and entered into by and between 21st CENTURY ONCOLOGY, LLC
(“Buyer”) and Tracy B. Gapin, M.D., a physician duly licensed to practice
medicine in the State of Florida (“Seller”).  Buyer and Seller shall hereinafter
be referred to individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A.            Buyer has entered into an Asset Purchase Agreement executed and
delivered contemporaneously herewith (“Asset Purchase Agreement”) with Seller
and Florida Urology Specialists, P.A. (the “Corporation”), a Florida
professional corporation, pursuant to which Buyer shall purchase the assets of
the medical practice (the “Practice”) owned by the Corporation.

 

B.            The Corporation engages in the business of providing patient care
services in the specialties of urology and radiation therapy.

 

C.            Seller has substantial goodwill arising from his reputation among
professional providers and patients, extensive experience in the practice of
medicine, and business relationships arising from the conduct and operation of
the Practice (collectively, the “Goodwill”).

 

D.            Seller wishes to sell, transfer and assign substantially all of
his Goodwill as it relates to the provision of radiation therapy patient care
services (the “RT Goodwill”) to Buyer, and Buyer wishes to purchase and acquire
Seller’s RT Goodwill , on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows;

 

1.             Sale of RT Goodwill.

 

(a)           Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Asset Purchase
Agreement.

 

(b)           Transfer of RT Goodwill.  On the terms and subject to the
conditions set forth in this Agreement, Seller will sell, transfer, convey and
assign to Buyer, and Buyer will purchase and pay for, at the Closing (as defined
below), all of Seller’s right, title and interest in the RT Goodwill resulting
from Seller’s practice of medicine and association with the Practice.

 

(c)           Purchase Price.  As consideration for the sale of the RT Goodwill,
at the Closing (as such term is hereinafter defined), Buyer shall pay to the
Seller a purchase price (the “Purchase Price”) equal to One Million Nine Hundred
Twenty Eight Thousand Six Hundred Seventy Six and 56/100 Dollars ($1,928,676.56)
payable as follows:

 

--------------------------------------------------------------------------------


 

(i)            for purposes of having a portion of funds that may be required to
satisfy any of Seller’s indemnity obligations under Section 8 of the Asset
Purchase Agreement and pursuant to the terms of the Escrow Agreement (as defined
in the Asset Purchase Agreement), Buyer shall deposit an amount equal to One
Hundred Ninety Five Thousand Dollars ($195,000) of the Purchase Price (the
“Escrow Amount”) with Blalock Walters, P.A. (the “Escrow Agent”).  The Escrow
Agreement shall provide, among other things, that unless Buyer has previously
provided Seller with written notice that Buyer intends to seek indemnification
from Seller pursuant to Section 8, below, one-half (1/2) of the Escrow Amount
then held in escrow shall be released to Seller on the ninth (9th) month
anniversary of the Closing Date and the remaining one-half (1/2) of the Escrow
Amount then held in escrow shall be released to Seller on the eighteenth (18th)
month anniversary of the Closing Date.  Notwithstanding the foregoing, there
shall be no release of the Escrow Amount if the balance then held in escrow is
insufficient to cover any claims of indemnification for which Buyer has provided
Seller with written notice thereof; and

 

(ii)           at Closing, Buyer shall deliver to Seller One Million Seven
Hundred Thirty Three Thousand Six Hundred Seventy Six and 56/100 Dollars
($1,733,676.56) (the “Closing Payment”) by wire transfer of immediately
available funds to such account(s) as Seller shall designate in writing not less
than five (5) days prior to the Closing.

 

2.             Representations and Warranties of Seller.

 

(a)           Standing of Seller.  Seller is licensed to practice medicine, and
is in good standing to do so, in the State of Florida. Seller is the valid owner
of the RT Goodwill to be transferred under this Agreement.

 

(b)           Authority.  Seller has full power and authority to execute and
deliver this Agreement, to perform his obligations hereunder and to consummate
the transaction contemplated hereby, including without limitations to sell and
transfer (pursuant to this Agreement) the RT Goodwill. This Agreement has been
duly and validly executed and delivered by Seller and constitutes legal, valid
and binding obligations of Seller enforceable against Seller in accordance with
its terms.

 

(c)           RT Goodwill Owned by Seller.  The sale of the RT Goodwill by
Seller to Buyer under this Agreement will effectively convey to Buyer
substantially all of Seller’s RT Goodwill (with a portion of Seller’s RT
Goodwill remaining with the Corporation) for the purpose of promoting and
advancing the interests of the Practice after the Closing.  Seller will use his
best efforts to ensure Seller’s RT Goodwill will transfer to Buyer.

 

(d)           No Prior Transfer of Seller’s RT Goodwill or Customer Lists. 
Seller warrants that he has not, prior to this Agreement, sold, transferred,
conveyed or assigned any of his RT Goodwill to any other person or entity.

 

3.             Indemnification. Any claim for indemnification arising or
resulting from any breach of any representation, warranty, covenant or agreement
made by the Parties under this Agreement shall be deemed to be an indemnifiable
claim pursuant to Article 8 of the Asset Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

4.             Miscellaneous.

 

(a)           Conditions to Closing.  The closing of the transactions
contemplated by this Agreement (the “Closing”) must occur subsequent to or
simultaneously with the closing of the Asset Purchase Agreement that Buyer has
entered into with the Corporation. All of the terms, conditions, representations
and warranties contained in the Asset Purchase Agreement shall be true and
binding and shall be merged into this Agreement.

 

(b)           Notices.  All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
in accordance with Section 15.1 of the Asset Purchase Agreement.

 

(c)           Entire Agreement.  This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof.

 

(d)           Invalid Provisions.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof.

 

(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of Florida applicable to a contract
executed and performed in such State, without giving effect to the conflicts of
laws principles thereof.

 

(f)            Execution; Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be considered an original. The
signature by any Party on any one of the counterparts shall bind such Party at
such time as each of the Parties has signed and delivered to the other Party at
least one (1) counterpart.  Electronic signatures shall be sufficient for
execution of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Goodwill Purchase and Sale Agreement has been executed
by the Parties hereto, as of the date and year first above written.

 

 

21st CENTURY ONCOLOGY, LLC

 

 

 

 

 

By:

 

 

Name:

Dennis J. Humble

 

Title:

Treasurer

 

 

 

 

 

 

 

Tracy B. Gapin, M.D.

 

4

--------------------------------------------------------------------------------